



















MASTER LEASE
(OHI – Diversicare)


The Entities Identified as “Landlord” on Schedule 1 to this Lease,
As Landlord


AND


The Entities Identified as “Tenant” on Schedule 2 to this Lease,
As Tenant




DATED: October 1, 2018


    



TABLE OF CONTENTS
Page
ARTICLE I    1
1.1
Lease    1

1.2
Term    2

1.3
Option to Renew    2

1.4
Existing Leases    2

1.5
Sale or Lease of Disposition Facilities    2

ARTICLE II    5
2.1
Definitions    5

ARTICLE III    28
3.1
Base Rent; Monthly Installments    28

3.2
Additional Charges    29

3.3
Late Charge    29

3.4
Net Lease    29

3.5
Payments In The Event of a Rent Adjustment    29

3.6
Avon Rent    30

ARTICLE IV    30
4.1
Payment of Impositions    30

4.2
Notice of Impositions    31

4.3
Adjustment of Impositions    31

4.4
Utility Charges    31

4.5
Insurance Premiums    32

ARTICLE V    32
5.1
No Termination, Abatement, etc    32

ARTICLE VI    32
6.1
Ownership of the Leased Properties    32

6.2
Landlord’s Personal Property    33

6.3
Tenant’s Personal Property    33

6.4
Grant of Security Interest in Tenant’s Personal Property and Accounts    34

ARTICLE VII    35
7.1
Condition of the Leased Properties    35

7.2
Use of the Leased Properties    35

7.3
Certain Environmental Matters    35

ARTICLE VIII    41
8.1
Compliance with Legal and Insurance Requirements.    41

8.2
Certain Covenants.    42

8.3
Minimum Qualified Capital Expenditures    43

8.4
Management Agreements    43

8.5
Other Facilities    44

8.6
Separateness    44

8.7
Bank Accounts    45

ARTICLE IX    45
9.1
Maintenance and Repair    45

9.2
Encroachments, Restrictions, etc    47

9.3
Landlord Funded Capital Improvements    47

ARTICLE X    50
10.1
Construction of Alterations and Additions to the Leased Properties    50

ARTICLE XI    51
11.1
Liens    51

ARTICLE XII    51
12.1
Permitted Contests    51

12.2
Landlord’s Requirement for Deposits    52

ARTICLE XIII    52
13.1
General Insurance Requirements    52

13.2
Risks to be Insured    53

13.3
Payment of Premiums; Copies of Policies; Certificates    55

13.4
Premium Deposits    56

13.5
Umbrella Policies    56

13.6
Additional Insurance    56

13.7
No Liability; Waiver of Subrogation    56

13.8
Increase in Limits    56

13.9
Blanket Policy    57

13.10
No Separate Insurance    57

13.11
Alternative Coverages    57

13.12
Insurance Captive    58

ARTICLE XIV    59
14.1
Insurance Proceeds    59

14.2
Restoration in the Event of Damage or Destruction    60

14.3
Restoration of Tenant’s Property    60

14.4
No Abatement of Rent    60

14.5
Waiver    60

14.6
Extension of Time Periods    60

14.7
Disbursement of Insurance Proceeds Equal to or Greater Than The Approval
Threshold    60

14.8
Net Proceeds Paid to Facility Mortgagee    62

ARTICLE XV    63
15.1
Total Taking or Other Taking with Leased Property Rendered Unsuitable for Its
Primary Intended Use    63

15.2
Allocation of Award    63

15.3
Partial Taking    64

15.4
Temporary Taking    64

15.5
Awards Paid to Facility Mortgagee    65

15.6
Extension of Time Periods    65

ARTICLE XVI    65
16.1
Landlord’s Rights Upon an Event of Default    65

16.2
Certain Remedies    66

16.3
Damages    66

16.4
Intentionally Omitted    67

16.5
Waiver    67

16.6
Application of Funds    67

16.7
Bankruptcy    67

ARTICLE XVII    68
17.1
Landlord’s Right to Cure Tenant’s Default    68

ARTICLE XVIII    68
18.1
Holding Over    68

18.2
Indemnity    68

ARTICLE XIX    68
19.1
Subordination    68

19.2
Attornment    69

19.3
Tenant’s Certificate    69

ARTICLE XX    69
20.1
Risk of Loss    69

ARTICLE XXI    70
21.1
Indemnification    70

ARTICLE XXII    70
22.1
General Prohibition against Transfers    70

22.2
Subordination and Attornment    71

22.3
Sublease Limitation    71

22.4
Permitted Sublease    71

22.5
Hospital Transaction    72

ARTICLE XXIII    73
23.1
Officer’s Certificates and Financial Statements    73

23.2
Public Offering Information    75

ARTICLE XXIV    75
24.1
Organization and Good Standing    75

24.2
Power and Authority    75

24.3
Enforceability    75

24.4
Consents    75

24.5
No Violation    76

24.6
Reports and Statements    76

24.7
No Default    76

24.8
Adverse Matters    76

24.9
Certification    76

24.10
Provider Agreements    77

ARTICLE XXV    77
25.1
Landlord’s Right to Inspect    77

ARTICLE XXVI    77
26.1
No Waiver    77

ARTICLE XXVII    77
27.1
Remedies Cumulative    77

ARTICLE XXVIII    77
28.1
Acceptance of Surrender    77

ARTICLE XXIX    77
29.1
No Merger of Title    77

29.2
No Partnership    78

ARTICLE XXX    78
30.1
Conveyance by Landlord    78

ARTICLE XXXI    78
31.1
Quiet Enjoyment    78

ARTICLE XXXII    78
32.1
Notices    78

ARTICLE XXXIII    79
33.1
Appraisers    79

ARTICLE XXXIV    80
34.1
Breach by Landlord    80

34.2
Compliance With Facility Mortgage    80

ARTICLE XXXV    81
35.1
Disposition of Personal Property on Termination    81

35.2
Facility Trade Names    81

35.3
Transfer of Operational Control of the Facilities    81

35.4
Intangibles and Personal Property    83

ARTICLE XXXVI    83
36.1
Arbitration    83

36.2
Non-Arbitratable Claims    84

ARTICLE XXXVII    84
37.1
Survival, Choice of law    84

37.2
Jurisdiction and Service of Process    85

37.3
Limitation on Recovery    85

37.4
Multiple Entities Comprising Tenant    85

37.5
Waivers    85

37.6
Consents    85

37.7
Counterparts    86

37.8
Options Personal    86

37.9
Right of Setoff    86

37.10
Rights Cumulative    86

37.11
Entire Agreement    86

37.12
Amendments in Writing    86

37.13
Severability    86

37.14
Time of the Essence    86

37.15
Tenant to Pay Reasonable Expenses    86

37.16
MUTUAL WAIVER OF RIGHT TO JURY TRIAL    87

37.17
Electronic Versions of Documents    87

ARTICLE XXXVIII    88
38.1
Commissions    88

ARTICLE XXXIX    88
39.1
Memorandum or Short Form of Lease    88

ARTICLE XL    88
40.1
Security Deposit    88

40.2
Additional Security Deposit    88

40.3
Application of Security Deposit    89

40.4
Transfer of Security Deposit    89

ARTICLE XLI    89
41.1
General REIT Provisions    89




MASTER LEASE
(OHI - Diversicare)


THIS MASTER LEASE (“Lease”) is executed and delivered as of this 1st day of
October, 2018, and is entered into by (i) the entities listed on Schedule 1 to
this Lease (collectively, “Landlord”), the address of which is 303 International
Circle, Suite 200, Hunt Valley, Maryland 21030, and (ii) the entities listed on
Schedule 2 to this Lease, the address of which is 277 Mallory Station Road,
Suite 130, Franklin, Tennessee 37067 (collectively, “Tenant”).
RECITALS
The circumstances underlying the execution and delivery of this Lease are as
follows:
A.Capitalized terms used and not otherwise defined herein have the respective
meanings given them in ARTICLE II, below.
B.The parties hereto are parties to the Existing Leases, which include the
Expiring Lease and the Terminated Leases, pursuant to which Landlord has leased
the Facilities to Tenant. Pursuant to its terms, the Expiring Lease expires
immediately prior to the Commencement Date under this Lease. The parties have
agreed to the early termination of the Terminated Leases so that the term of
each of the Terminated Leases will be terminated immediately prior to the
Commencement Date of this Lease.
C.The parties hereto enter into this Lease to provide for the continued leasing
of the Facilities from and after the Commencement Date under a single
consolidated lease, on the terms and conditions set forth herein.
NOW THEREFORE Landlord and Tenant agree as follows:
ARTICLE I

1.1    Lease.
1.1.1    Upon and subject to the terms and conditions hereinafter set forth,
Landlord leases to Tenant the Leased Properties located in Alabama, Florida,
Kentucky, Indiana, Missouri, Ohio, Tennessee, and Texas and comprising the
Facilities described on Exhibits A- 1 through A-35 (the “Leased Properties”).
1.1.2    The Leased Properties are leased subject to all covenants, conditions,
restrictions, easements and other matters affecting each Leased Property,
whether or not of record, including the Permitted Encumbrances and other matters
which would be disclosed by an inspection of the Leased Properties or by an
accurate survey thereof, provided, however, that the foregoing will not
materially interfere with the Primary Intended Use of the Leased Property by
Tenant as set forth in this Lease.
1.1.3    This Lease constitutes one indivisible lease of the Leased Properties
to multiple tenants, and not separate leases governed by similar terms. The
Leased Properties constitute one economic unit, and the Base Rent and all other
provisions have been negotiated and agreed to based on a demise of all of the
Leased Properties as a single, composite, inseparable transaction and would have
been substantially different had separate leases or a divisible lease been
intended. Except as expressly provided herein for specific, isolated purposes
(and then only to the extent expressly otherwise stated), all provisions of this
Lease apply equally and uniformly to all the Leased Properties as one unit. An
Event of Default with respect to any Leased Property is an Event of Default as
to all of the Leased Properties. The parties intend that the provisions of this
Lease shall at all times be construed, interpreted and applied so as to carry
out their mutual objective to create an indivisible lease of all the Leased
Properties and, in particular but without limitation, that for purposes of any
assumption, rejection or assignment of this Lease under 11 U.S.C. Section 365,
this is one indivisible and non-severable lease and executory contract dealing
with one legal and economic unit which must be assumed, rejected or assigned as
a whole with respect to all (and only all) the Leased Properties covered hereby.
The parties agree that the existence of more than one Landlord under this Lease
does not affect the indivisible, non-severable nature of this Lease. The parties
may amend this Lease from time to time to include one or more additional
Facilities as part of the Leased Properties and such future addition to the
Leased Properties shall not in any way change the indivisible and non-severable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force.
1.2    Term. The initial term of this Lease (“Initial Term”) shall be twelve
(12) Lease Years. The Initial Term shall commence on the Commencement Date and
end on the Initial Term Expiration Date, subject to renewal as set forth in
Section 1.3, below.
1.3    Option to Renew. Tenant is hereby granted two (2) options to renew this
Lease each for an additional, successive period of ten (10) Lease Years, for a
maximum Term if such option is exercised of thirty two (32) Lease Years, on the
following terms and conditions: (a) the option to renew is exercisable only by
Notice to Landlord at least three hundred sixty-five (365) days prior to the
expiration of the Initial Term; (b) the absence of any Event of Default both at
the time a renewal option is exercised and at the commencement of a Renewal Term
is a condition precedent to any renewal of the Term; and (c) during a Renewal
Term, all of the terms and conditions of this Lease shall remain in full force
and effect.
1.4    Existing Leases. Landlord and Tenant acknowledge and agree that (i) the
Expiring Lease shall expire according to its terms on September 30, 2018 and
(ii) the term of each of the Terminated Leases shall be terminated on September
30, 2018.
1.5    Sale or Lease of Disposition Facilities.
1.5.1    At any time after the date of this Lease, Landlord will use
commercially reasonable efforts to market for sale or lease the Disposition
Facilities. Tenant will reasonably cooperate with Landlord with regard to the
marketing for sale or lease of the Disposition Facilities, including, but not
limited to, providing such information regarding the operations of the
Disposition Facilities and such access to the Disposition Facilities, as may be
reasonably requested by Landlord, and Landlord agrees to conduct such activities
in a manner that does not unreasonably disrupt Tenant’s operation of the
Disposition Facilities. The acceptance or rejection of any offer to purchase or
lease the Disposition Facilities shall be made by Landlord in its reasonable
discretion and approved by Tenant in its reasonable discretion. All net proceeds
from the sale or lease (after payment of Landlord’s closing costs) of the
Disposition Facilities shall be paid to Landlord. In connection with any such
sale or lease, upon the request of Landlord, Tenant shall enter into an
operations transfer agreement in form and substance reasonably acceptable to
Tenant with the new operator providing for the proration of revenues and
expenses. The operations transfer agreement shall also include such indemnities
from and in favor of Tenant as may be customarily included in transactions of
this type in form and substance reasonably acceptable to Tenant. If requested,
the obligations of Tenant or a Subtenant under the operations transfer agreement
shall be guaranteed by DHSI.
1.5.2    Base Rent Reduction; Security Deposit Reduction. Upon the closing of
the sale or lease of the Disposition Facilities and the transfer of operations
to a new operator, the annual Minimum Rent payable under the Master Lease shall
be reduced (i) if a lease to a new operator, by the initial annual rent under
such new lease, or (ii) if a sale, by the amount calculated as follows:
Disposition Facility
Sale Reduction
[*****]
[*****]
[*****]
10% per annum of the net proceeds received by Landlord from the sale
[*****]
[*****]
[*****]
10% per annum of the net proceeds received by Landlord from the sale
[*****]
[*****]
[*****]
10% per annum of the net proceeds received by Landlord from the sale
[*****]
[*****]
[*****]
10% per annum of the net proceeds received by Landlord from the sale
[*****]
[*****]
[*****]
9% per annum of the net proceeds received by Landlord from the sale
Future Disposition Facilities designated under Section 1.5.8
A percentage per annum equal to the Market Rate of Return of the net proceeds
received by Landlord from the sale

            
Also upon the closing of the sale or lease of the Disposition Facilities and the
transfer of operations to a new operator, the amount of the Security Deposit
will be reset at an amount equal to (i) three months of the annual Base Rent
(exclusive of the Avon Rent) after giving effect to the reduction under this
Section 1.5.2, and (ii) any Increase under Section 40.2.or adjustments pursuant
to ARTICLE XIV or ARTICLE XV.


1.5.3    Other Amendments. Upon the closing of any such sale or lease
transaction of the Disposition Facilities (each a “Closing”), Tenant and
Landlord shall amend this Lease and the other Lease Documents to delete the
Disposition Facilities as Facilities, reduce the annual Base Rent as provided
above and release Tenant from any further obligations first arising under this
Lease with respect to the applicable Disposition Facilities from and after the
date of applicable Closing (the obligations of Tenant under this Lease with
respect to matters first arising prior to such Closing shall survive). In
connection with each such amendment, DHSI, each other Guarantor, each Subtenant,
and each other Affiliate of Tenant shall ratify and affirm its obligations under
this Lease and the other Lease Documents. The obligations of Tenant under this
Lease with respect to the Disposition Facilities, which, by their terms, survive
the termination of this Lease, shall survive the termination of this Lease as to
the Disposition Facilities.
1.5.4    Release of Liens. At each Closing, the Security Agreement between
Landlord, Tenant and the Subtenants shall be terminated with respect to the
applicable Disposition Facility only and Landlord and Tenant will file or record
any UCC-3 termination statements necessary to terminate or release any UCC-1
financing statements made with respect to the applicable Disposition Facility
only. Landlord and Tenant will record with the appropriate public records a
termination of each of the Memorandums of Lease recorded with respect to the
applicable Disposition Facility.
1.5.5    Prorations. Tenant shall prorate all Impositions pursuant to the
operations transfer agreement with the new operator of the Disposition
Facilities and such proration shall be in full satisfaction of the parties’
obligation to prorate such Impositions pursuant to Section 4.3 of this Lease.
1.5.6    Costs and Expenses. Tenant shall pay all of Landlord’s documented
costs, fees and expenses, including legal fees and expenses incurred in
connection with (i) marketing, or (ii) any sale or lease, or proposed sale or
lease, of the Disposition Facilities (whether such closing occurs or not);
provided however that any deposit forfeited to Landlord by a proposed purchaser
or replacement tenant shall be applied against any such costs, fees and expenses
and reduce Tenant’s obligation in connection therewith.
1.5.7    Disposition Period – Limitation on Capital Improvement Obligations.
During a period from October 1, 2018 until September 30, 2020 (the “Disposition
Period”), Tenant will not be required to make any capital expenditures to the
Disposition Facilities identified in Section 1.5.2 in excess of the required per
bed annual capital expenditures amount described in Section 8.3 and Tenant’s
repair and maintenance obligations with respect to such Disposition Facilities
will be limited to any repair or maintenance necessary to comply with any life
safety requirement, routine maintenance and repair necessary to maintain the
non-structural components of the Facility and major building systems in their
condition as of the Commencement Date, normal wear and tear excepted. As of the
date of this Lease, Tenant represents and warrants to Landlord that it has no
knowledge of any issues or conditions at the Disposition Facilities identified
in Section 1.5.2 that would require capital expenditures in excess of the
amounts described in Section 8.3.
1.5.8    Future Disposition Facilities. At any time after the Commencement Date,
Tenant may, at its option, identify additional Facilities that, despite Tenant’s
compliance with the terms of this Lease, (i) due to age, condition or other
factors beyond Tenant’s control, have become financially or functionally
impaired so as to be no longer economically viable for their primary intended
use, or (ii) due to a rise in the average professional liability costs per
resident and associated costs of professional liability insurance (or reduced
availability of affordable insurance), the operation of the Facilities in the
State for their Primary Intended Use is no longer economically viable or
affordable. Upon identification, Tenant may request in writing that such
Facility or Facilities be designated as Disposition Facilities pursuant to this
Section 1.5. Upon Tenant making such request and providing Landlord with
evidence satisfactory to Landlord, in its sole judgment, reasonably exercised,
of the criteria listed in (i) or (ii) above, Tenant and Landlord will designate
in writing such Facility as a Disposition Facility for sale or lease under this
Section 1.5. If no such sale or transfer occurs within two (2) years of the
designation of such Facility as a Disposition Facility under this Section 1.5.8,
Tenant may, upon Notice to Landlord, proceed to close such Disposition Facility
and, upon closure, to terminate this Lease as to such Disposition Facility. For
avoidance of doubt, upon the closure of a Disposition Facility and the
termination of this Lease as to such Disposition, there shall be no reduction in
Base Rent. Notwithstanding the foregoing, Landlord shall be under no obligation
to designate more than five (5) Facilities as Disposition Facilities under this
Section 1.5.8.
ARTICLE II    
2.1    Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP as at the time applicable, (iii) all references in this Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Lease, and (iv) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this Lease
as a whole and not to any particular Article, Section or other subdivision.
7.0% Upgrades: The capital alterations, improvements and other upgrades to the
Facilities (other than [*****]) as identified and determined by Tenant in its
reasonable business judgment to be necessary, required or appropriate in an
amount per Facility to be listed on Schedule 9.3(a) hereto on or before the
Commencement Date. From and after the Commencement Date, Landlord and Tenant may
modify Schedule 9.3(a) without formal amendment of this Lease so long as such
modification is in writing, which may, for this purpose, include e-mail
messages.
7.0% Upgrade Rent: As of the first day of each month, an amount equal to (A) the
aggregate funds expended by Landlord as of the last day of the prior month on
the 7.0% Upgrades multiplied by (B) (i) seven percent divided by (ii) 12 (7.0% ÷
12 months = 0.583333%).
9.0% Improvements: The capital alterations and improvements to the Facilities
(other than [*****]) identified by Tenant and for which Tenant requests that
Landlord provide financing, the specific cost and scope of which for each
Facility will be reasonably and in good faith agreed upon by Landlord and Tenant
and listed on Schedule 9.3(b) hereto following the Commencement Date or any
subsequent amendment to Schedule 9.3 (b) agreed to in writing by Landlord and
Tenant, which may, for this purpose, be via e-mail messages; provided, however,
that Landlord shall have no obligation to approve a 9.0% Improvement after
September 30, 2022. Landlord and Tenant must agree upon the 9.0% Improvements
and the funding amount prior to the commencement by Tenant, or the funding by
Landlord, of the 9% Improvements.
9.0% Improvement Rent: The 9.0% Improvement Rent shall be:
(1)    For the period from the Commencement Date thru September 30, 2019, the
9.0% Improvement Rent shall be the 9.0% Monthly Improvement Rent for the
applicable month;


(2)    For the Lease Year commencing October 1, 2019, the 9.0% Improvement Rent
shall be the sum of (a) (i) twelve times the 9.0% Monthly Improvement Rent as of
September 30, 2019 multiplied by (ii) one hundred and two and fifteen one
hundredths percent (102.15%) (the “First Year 9.0% Improvement Rent”), plus (b)
the 9.0% Monthly Improvement Rent for the applicable month;


(3)    For the Lease Year commencing October 1, 2020, the 9.0% Improvement Rent
shall be the sum of (a) (i) the First Year 9.0% Improvement Rent plus twelve
times the sum of the 9.0% Monthly Improvement Rent as of September 30, 2020
multiplied by (ii) one hundred and two and fifteen one hundredths percent
(102.15%) (the “Second Year 9.0% Improvement Rent”), plus (b) the 9.0% Monthly
Improvement Rent for the applicable month;


(4)    For the Lease Year commencing October 1, 2021, the 9.0% Improvement Rent
shall be the sum of (a) (i) the Second Year 9.0% Improvement Rent plus twelve
times the sum of the 9.0% Monthly Improvement Rent as of September 30, 2021
multiplied by (ii) one hundred and two and fifteen one hundredths percent
(102.15%) (the “Third Year 9.0% Improvement Rent”), plus (b) the 9.0% Monthly
Improvement Rent for the applicable month;


(5)    For the Lease Year commencing October 1, 2022, the 9.0% Improvement Rent
shall be the sum of (a) (i) the Third Year 9.0% Improvement Rent plus twelve
times the sum of the 9.0% Monthly Improvement Rent as of September 30, 2022
multiplied by (ii) one hundred and two and fifteen one hundredths percent
(102.15%) (the “Fourth Year 9.0% Improvement Rent”), plus (b) the 9.0% Monthly
Improvement Rent for the applicable month;
(6)    For the Lease Year commencing October 1, 2023, the 9.0% Improvement Rent
shall be the sum of (a) (i) the Fourth Year 9.0% Improvement Rent plus twelve
times the sum of the 9.0% Monthly Improvement Rent as of September 30, 2023
multiplied by (ii) one hundred and two and fifteen one hundredths percent
(102.15%) (the “Fifth Year 9.0% Improvement Rent”), plus (b) the 9.0% Monthly
Improvement Rent for the applicable month;
(7)    For the Lease Year commencing October 1, 2024, the 9.0% Improvement Rent
shall be the product of (i) the Fifth Year 9.0% Improvement Rent plus twelve
times the sum of the 9.0% Monthly Improvement Rent as of September 30, 2024
multiplied by (ii) one hundred and two and fifteen one hundredths percent
(102.15%);
(8)    For the Lease Year commencing October 1, 2025, and each succeeding Lease
Year during the Term, (a) the 9.0% Improvement Rent for the previous Lease Year
multiplied by (b) one hundred two and fifteen one hundredths percent (102.15%).
9% Monthly Improvement Rent: As of the first day of each month, an amount equal
to (A) the aggregate funds expended by Landlord during the applicable Lease Year
on the 9% Improvements multiplied by (B) (i) nine percent divided by (ii) 12 (9%
÷ 12 months = 0.75%).
Actual Cost: The actual cost of completing the Approved Improvements excluding
financing costs, which amount does not include any amounts paid to Tenant or any
Affiliate of Tenant without the written consent of Landlord.
Additional Charges: All Impositions and other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Lease, including,
without limitation, the Annual Site Inspection Fee.
Adjustment Date: October 1, 2019, and each October 1 thereafter throughout the
Term of this Lease.
Affiliate: Any Person which, directly or indirectly, Controls or is Controlled
by or is under common Control with another Person.
Annual Site Inspection Fee: An annual fee of One Thousand Dollars ($1,000.00)
for each Facility included within the Leased Properties actually inspected by
Landlord during each Lease Year throughout the Term beginning with the Second
(2nd) Lease Year which shall be paid by Tenant within thirty (30) days after
receipt by Tenant of an invoice therefor together with a copy of the complete
site inspection report made with respect to each Facility for which payment is
requested.
Approval Threshold: Two Hundred Thousand Dollars ($200,000.00).
Approved Improvement: The 7.0% Upgrades and the 9.0% Improvements.
Assessment: Any governmental assessment on the Leased Properties or any part
thereof for public or private improvements or benefits, whether or not commenced
or completed prior to the date hereof and whether or not to be completed within
the Term.
Assumed Indebtedness: Any indebtedness or other obligations of third parties
from whom Landlord has acquired any Leased Property, expressly assumed in
writing by Landlord, and existing at the time of acquisition of the Leased
Property secured by a mortgage, deed of trust or other security agreement to
which Landlord’s title to the Leased Properties is subject.
Authorizations: Any and all licenses, operating permits, Provider Agreements,
CONs, certificates of exemption, approvals, waivers, variances and other
governmental or “quasi-governmental” authorizations necessary or advisable for
the use of any Facility for its Primary Intended Use and receipt of
reimbursement or other payments under Medicare, Medicaid and any Third Party
Payor Programs.
Avon Rent: The monthly sum of Twenty Five Thousand Dollars ($25,000), without
annual adjustment.
Award: All compensation, sums or anything of value awarded, paid or received in
connection with a total or partial Taking.
Base Rent: The sum of the Minimum Rent, the 7.0% Upgrade Rent, the 9.0%
Improvement Rent and, through and including the month of July, 2024, the Avon
Rent.
Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York are authorized,
or obligated, by law or executive order, to close.
Capitalization Rate: Nine percent (9%) (See Section 15.3).
Capitalized Leases: Leases that in accordance with GAAP are required to be
capital or financing leases and capitalized for financial reporting purposes.
Capitalized Lease Obligations: All obligations under Capitalized Leases the
amount of the indebtedness for which shall be the capitalized amount of such
obligations determined in accordance with GAAP.
Cash Flow: For any period, the sum of (a) Net Income of Tenant and Subtenants
(other than a Hospital Subtenant), and, if applicable, a UPL-IGT Manager, on a
consolidated basis, arising solely from the operation of the Facilities for the
applicable period, and (b) the amounts deducted in computing such Person’s Net
Income for the period for (i) depreciation, (ii) amortization, (iii) Base Rent
(the amount added back for Base Rent is to be the amount used, whether actual
amounts paid or “straight-line” rent amounts, in calculating Net Income), (iv)
interest (including payments in the nature of interest under Capitalized Leases
and interest on any Purchase Money Financing), (v) income taxes (the amount
added back is the amount used, whether actual amounts paid or amounts accrued,
in calculating Net Income) and (vi) management fees, and less (c) an imputed
management fee equal to five percent (5%) of gross revenues.
Cash Flow Coverage Ratio: For any fiscal period, the ratio of (i) Cash Flow to
(ii) Base Rent.
Casualty/Condemnation Reduction Amount: An amount equal to the applicable
Retained Amount multiplied by the applicable Market Rate of Return.
CIBC Bank: CIBC Bank USA, formerly known as The PrivateBank and Trust Company,
an Illinois banking corporation.
CIBC Bank Loan Documents: The documents evidencing and securing the indebtedness
of DLC and its Affiliates to CIBC Bank as of the date of execution and delivery
of this Lease.
Citation: Any operational or physical plant deficiency set forth in writing with
respect to a Facility by any governmental body or agency, or Medicare
intermediary, having regulatory oversight over a Facility, Tenant or Manager,
with respect to which the scope and severity of the penalty for such deficiency,
if not cured, is one or more of the following: loss of licensure,
decertification of a Facility from participation in the Medicare and/or Medicaid
programs, appointment of a temporary manager or denial of payment for new
admissions.
Clean-Up: The investigation, removal, restoration, remediation and/or
elimination of, or other response to, Contamination, in each case to the
satisfaction of all governmental agencies having jurisdiction, in compliance
with or as may be required by Environmental Laws.
CMS: The United States Department of Health, Centers for Medicare and Medicaid
Services or any successor agency thereto.
Code: The Internal Revenue Code of 1986, as amended.
Commencement Date: October 1, 2018.
Condemnor: Any public or quasi‑public authority, or private corporation or
individual, having the power of condemnation.
Consent to Hospital Subleases: Any consent to a sublease with a county hospital
participating in the UPL-IGT Program and covering one or more Facilities, as
such agreements are amended, restated, modified, extended or replaced
Consolidated Financial Statement:
(a)    For each quarter during Tenant’s, a Subtenant’s (other than a Hospital
Subtenant) and a UPL-IGT Manager’s fiscal year, on a consolidated basis for such
Persons, (i) a statement of earnings for the current period and fiscal year to
the end of such period, with a comparison to the corresponding figures for the
corresponding period in the preceding fiscal year from the beginning of the
fiscal year to the end of such period, and (ii) a balance sheet as of the end of
the period, with a comparison to the corresponding figures for the corresponding
period in the preceding fiscal year from the beginning of the fiscal year to the
end of such period.
(b)    For Tenant’s, a Subtenant’s (other than a Hospital Subtenant) and a
UPL-IGT Manager’s fiscal year, the Consolidated Financial Statement shall be a
financial report for such Persons on a consolidated basis, reviewed by a firm of
independent certified public accountants reasonably acceptable to Landlord,
containing such Persons balance sheet as of the end of that year, its related
profit and loss, a statement of shareholder’s equity for that year, a statement
of cash flows for that year, and such comments and financial details as are
customarily included in reports of like character. Landlord shall have the right
upon reasonable Notice to Tenant to cause any such Consolidated Financial
Statement to be audited at Landlord’s expense by certified public accountants
selected by Landlord. Tenant shall cooperate in any such audit and shall provide
the auditors selected by Landlord with access to and the opportunity to copy at
Landlord’s expense such books, records and other materials as such auditors may
reasonably request in order to perform their audit.
(c)    For DHSI’s fiscal year, the Consolidated Financial Statements shall be an
audited financial report prepared by a firm of independent certified public
accountants reasonably acceptable to Landlord, containing DHSI’s balance sheet
as of the end of that year, its related profit and loss, a statement of
shareholder’s equity for that year, a statement of cash flows for that year, and
such comments and financial details as are customarily included in reports of
like character and the opinion of the certified public accountants as to the
fairness of the statements therein.
Construction Funds: The Net Proceeds and such additional funds as may be
deposited with Landlord by Tenant pursuant to Section 14.6 for restoration or
repair work pursuant to this Lease.
Contamination: The presence, Release or threatened Release of any Hazardous
Substance at the Leased Properties in violation of any Environmental Law, or in
a quantity that would give rise to any affirmative Clean-Up obligations under an
Environmental Law, including, but not limited to, the existence of any injury or
potential injury to public health, safety, natural resources or the environment
associated therewith, or any other environmental condition at, in, about, under
or migrating from or to the Leased Properties.
Control (and its corollaries “Controlled by” and “under common Control with”):
Possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, through the ownership of
voting securities, partnership interests or other equity interests, or by any
other device.
CPI or Consumer Price Index: As of any date, the United States Department of
Labor, Bureau of Labor Statistics Revised Consumer Price Index for All Urban
Consumers (1982=84=100), U.S. City Average, All Items, or, if that index is not
available at the time in question, the index designated by such Department as
the successor to such index, and if there is no index so designated, an index
for an area in the United States that most closely corresponds to the entire
United States, published by such Department, or if none, by any other
instrumentality of the United States, calculated in this Lease as the CPI
attributable to the month three months prior to the applicable date herein
(e.g., the CPI used to calculate the adjustment in Minimum Qualified Capital
Expenditures as of October 1, 2019, shall be the CPI for the month of July,
2019, compared to the CPI for the month of July, 2018).
Date of Taking: The date on which the Condemnor has the right to possession of
the Leased Property that is the subject of the Taking or Partial Taking.
Debt: As of any date, all (a) obligations of a Person, whether current or
long-term, that in accordance with GAAP should be included as liabilities on
such Person’s balance sheet; (b) Capitalized Lease Obligations of such Person;
(c) obligations of others for which that Person is liable directly or
indirectly, by way of guaranty (whether by direct guaranty, suretyship,
discount, endorsement, take-or-pay agreement, agreement to purchase or advance
or keep in funds or other agreement having the effect of a guaranty) or
otherwise; (d) liabilities and obligations secured by liens of any assets of
that Person, whether or not those liabilities or obligations are recourse to
that Person; and (e) liabilities of that Person, direct or contingent, with
respect to letters of credit issued for the account of that Person or others or
with respect to bankers acceptances created for that Person.
DHSI: Diversicare Healthcare Services, Inc, formerly known as Advocat, Inc., a
Delaware corporation, and its successors by merger, consolidation,
reorganization or other business combination.
Disposition Facilities: The Facilities listed in Section 1.5.2.
Distribution: Any payment or distribution of cash or any assets of the
Facilities to one or more equity holders of Person or to any Affiliate of such
Person, whether in the form of a dividend, a fee for management in excess of the
fee required by the terms of a Management Agreement, a payment for services
rendered (except as provided in the next sentence), a reimbursement for overhead
incurred on behalf of the Facilities, or a payment on any debt required by this
Lease to be subordinated to the rights of Landlord. Notwithstanding the
foregoing, none of the following are a Distribution: (i) salaries, bonuses and
other compensation paid to employees, (ii) payment of Debt permitted pursuant to
Section 8.2.2 to third party creditors, (iii) reimbursement by a Person to an
Affiliate for third party expenses (but not overhead) paid by the Affiliate on
behalf of or which are fairly allocable to the Facilities, (iv) payment of
management fees to Manager under a Management Agreement, and (iv) any other
third party fees, costs or expenses necessary or required in the ordinary course
of business for the continued operation and maintenance of the Facilities
(provided that for purposes of this (v), such third party fees, costs and
expenses shall include those paid under agreements with Affiliates on terms that
are fair and substantially similar to those that would be obtained in a
comparable arm’s length transaction with an unrelated third party in the current
market).
DLC: Diversicare Leasing Corporation, a Tennessee corporation and a Tenant
herein.
DMS: Diversicare Management Services Co., a Tennessee corporation and the
current Manager herein.
Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to the Leased Properties, or any portion thereof or interest
therein, securing any borrowing or other means of financing or refinancing.
Environmental Audit: A written certificate, in form and substance satisfactory
to Landlord, from an environmental consulting or engineering firm acceptable to
Landlord, which states that there is no Contamination on the Leased Properties
and that the Leased Properties are otherwise in strict compliance with
Environmental Laws.
Environmental Documents: Each and every (i) document received by Tenant or any
Affiliate from, or submitted by Tenant or any Affiliate to, the United States
Environmental Protection Agency and/or any other federal, state, county or
municipal agency responsible for enforcing or implementing Environmental Laws
with respect to the condition of the Leased Properties, or Tenant’s operations
at the Leased Properties; and (ii) review, audit, report, or other analysis data
pertaining to environmental conditions, including, but not limited to, the
presence or absence of Hazardous Substances, at, in, or under or with respect to
the Leased Properties that have been prepared by, for or on behalf of Tenant.
Environmental Laws: All federal, state and local laws (including, without
limitation, common law), statutes, codes, ordinances, regulations, rules,
orders, permits or decrees of the United States and the States (or any political
subdivision thereof) in which any Leased Property is located relating to the
introduction, emission, discharge or Release of Hazardous Substances into the
indoor or outdoor environment (including without limitation, air, surface water,
groundwater, land or soil) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, transportation, disposal, or Release of
Hazardous Substances; or the Clean-Up of Contamination, all as are now or may
hereinafter be in effect.
Event of Default: The occurrence of any of the following:
(a)    Tenant fails to pay or cause to be paid the Rent when due and payable;
(b)    Tenant, a Subtenant, or Guarantor, on a petition in bankruptcy filed
against it, is adjudicated a bankrupt or has an order for relief thereunder
entered against it, or a court of competent jurisdiction enters an order or
decree appointing a receiver of Tenant or any Guarantor or of the whole or
substantially all of its property, or approving a petition filed against Tenant
seeking reorganization or arrangement of Tenant under the federal bankruptcy
laws or any other applicable law or statute of the United States of America or
any state thereof, and such judgment, order or decree is not vacated or set
aside or stayed within sixty (60) days from the date of the entry thereof,
subject to the applicable provisions of the Bankruptcy Code (11 USC Section 101
et. seq.) and to the provisions of Section 16.7, below;
(c)    Tenant, a Subtenant or Guarantor: (i) Admits in writing its inability to
pay its debts generally as they become due, (ii) files a petition in bankruptcy
or a petition to take advantage of any insolvency law, (iii) makes a general
assignment for the benefit of its creditors, (iv) consents to the appointment of
a receiver of itself or of the whole or any substantial part of its property, or
(v) files a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof, subject to the applicable provisions of
the Bankruptcy Code (11 USC Section 101 et. seq.) and to the provisions of
Section 16.7, below;
(d)    Tenant, a Subtenant or Guarantor is finally liquidated or dissolved, or
begins proceedings toward such liquidation or dissolution, or has filed against
it a petition or other proceeding to cause it to be liquidated or dissolved and
the proceeding is not dismissed within thirty (30) days thereafter, or Tenant, a
Subtenant or Guarantor in any manner permits the sale or divestiture of
substantially all of its assets necessary or related to the use and operation of
the Leased Properties;
(e)    The estate or interest of Tenant in the Leased Properties or any part
thereof is levied upon or attached in any proceeding and the same is not vacated
or discharged within thirty (30) days thereafter (unless Tenant is in the
process of contesting such lien or attachment in good faith in accordance with
12.1 hereof);
(f)    Tenant voluntarily ceases operation of any Facility for a period in
excess of five (5) Business Days except upon prior Notice to, and with the
express prior written consent of Landlord or other written agreement of the
Landlord and Tenant, or as the unavoidable consequence of damage or destruction
as a result of a casualty, or a Partial or total Taking;
(g)    Any representation or warranty made by Tenant or its Affiliates in this
Lease or the other Lease Documents, or in the certificates delivered in
connection therewith, proves to be untrue when made in any material respect,
Landlord is materially and adversely affected thereby, and Tenant fails within
thirty (30) days after Notice from Landlord thereof to cure such condition by
terminating such adverse effect and making Landlord whole for any damage
suffered therefrom, or, if with due diligence such cure cannot be effected
within thirty (30) days, if Tenant has failed to commence to cure the same
within the thirty (30) days or failed thereafter to proceed promptly and with
due diligence to cure such condition and complete such cure prior to the time
that such condition causes a default in any Facility Mortgage or any other lease
to which Tenant is subject and prior to the time that the same results in civil
or criminal penalties to Landlord, Tenant, any Affiliates or either or the
Leased Properties;
(h)    Tenant (or, if applicable, any Subtenant or Manager):
(i)
has its license to operate any Facility as a provider of health care services in
accordance with its Primary Intended Use suspended or revoked, or its right to
so operate a Facility suspended, and the effect of such suspension or revocation
is not stayed or cured within sixty (60) days thereafter or are reinstated
subject to conditions not approved by Landlord in its sole, but reasonable,
discretion;

(ii)
has its right to accept patients suspended, and the effect is not promptly
stayed and promptly cured (in any case within thirty (30) days of Tenant’s first
knowledge thereof);

(iii)
receives a Citation with respect to a Facility and fails to cure the condition
that is the subject of the Citation within the period of time required for such
cure by the issuer of the Citation or, if longer, the period of time set forth
in a Plan of Correction accepted by the issuer of the Citation;

Notwithstanding the foregoing, the conditions described in the preceding
Subsections (h)(i), (h)(ii) and (h)(iii) shall not be an Event of Default if
such conditions at any time are applicable to ten percent (rounding down for
partial Facilities) or fewer Facilities then subject to this Lease, and if
Tenant complies with the provisions of Section 40.2 relating to increasing the
Security Deposit.
(i)    Subject to Section 34.2, Tenant defaults, or permits a default (which
default was not exclusively in Landlord’s control) under any Facility Mortgage,
related documents or obligations thereunder which default is not cured within
any applicable cure period provided for therein;
(j)    A default occurs under any other Lease Document, which default is not
cured within the applicable cure period provided in such Lease Document, if any;
(k)    A Transfer occurs without the prior written consent of Landlord;
(l)    Intentionally deleted;
(m)    Intentionally deleted;
(n)    Intentionally deleted;
(o)    Intentionally deleted;
(p)    Intentionally deleted;
(q)    A default by Tenant occurs under any other contract affecting any
Facility or Tenant or a Subtenant, which default results in a material adverse
affect on any Facility or Tenant or a Subtenant, and which default is not cured
within the applicable time period, if any; provided that such conditions shall
not be an Event of Default if such conditions at any time are applicable to two
(2) or fewer Facilities and Tenant is in good faith contesting such default and,
if legal proceedings are commenced with respect to such default, will conduct
such contest pursuant to the provisions of Section 12.1 as if such default
constituted a “Claim” under such Section;
(r)    The occurrence of a “Default”, “Event of Default” or similar event or
occurrences which causes the lender under the Line of Credit Documents to
accelerate any or all of the indebtedness thereby or to exercise any rights or
remedies under such documents to realize on its interest in the accounts
receivable from the Facilities, or to cease funding under the Line of Credit,
which is not cured within any applicable cure period under the Line of Credit
Documents or any written agreement by lender;
(s)    Tenant or an Affiliate of Tenant defaults beyond any applicable grace
period in the payment of any material amount or the performance of any material
act required of Tenant or such Affiliate by the terms of any other lease or
other agreement between Tenant or such Affiliate and Landlord or any Affiliate
of Landlord, which default could reasonably be expected to have a material
adverse effect on the ability of Tenant to perform its obligations under this
Lease or a Guarantor to perform its obligation under the Guaranty;
(t)    Tenant fails to observe or perform any other term, covenant or condition
of this Lease and the failure is not cured by Tenant within a period of thirty
(30) days after Notice thereof from Landlord, unless the failure cannot with due
diligence be cured within a period of thirty (30) days, in which case such
failure shall not be deemed an Event of Default if and for so long as Tenant
proceeds promptly and with due diligence to cure the failure and completes the
cure prior to the time that the same causes a default in any Facility Mortgage
and prior to the time that the same results in civil or criminal penalties to
Landlord, Tenant, any Affiliates of either or to the Leased Properties; or
(u)    Tenant breaches any of the covenants set forth in ARTICLE VIII hereof and
the breach is not cured within a period of the shorter of (i) thirty (30) days
after the Notice thereof from Landlord, and (ii) fifteen (15) days following the
date of delivery of a certificate pursuant to Section 23.1(a) or 23.1(b).
Landlord, at Landlord’s sole discretion, may deliver Notice to Tenant electing
to not treat a default as an Event of Default hereunder.
Executive Officer: The Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Operating Officer, the President, any Vice President and the
Secretary of any corporation, a general partner of any partnership and a
managing member of any limited liability company upon which service of a Notice
is to be made.
Existing Leases: The leases listed on Schedule 3. The Existing Leases include
the Expiring Lease and the Terminated Leases.
Expiration Date: The Initial Term Expiration Date, the First Renewal Term
Expiration Date or the Second Renewal Term Expiration Date, as applicable.
Expiring Lease: The existing Consolidated Amended and Restated Master Lease,
between DLC and Sterling Acquisition Corp., a subsidiary of Omega, as amended,
and identified as the Expiring Lease on Schedule 3.
Facility(ies): Each healthcare facility on the Land, including the Leased
Property associated with such Facility, and together, all such facilities on the
Leased Properties.
Facility Mortgage: Any mortgage, deed of trust or other security agreement
placed upon any or all of the Leased Properties and of which Notice together
with a copy of such mortgage, deed of trust or other security agreement has been
provided to Tenant, which with the express, prior, written consent of Landlord
is a lien upon any or all of the Leased Properties, whether such lien secures an
Assumed Indebtedness or another obligation or obligations.
Facility Mortgagee: The secured party to a Facility Mortgage.
Facility Trade Names: The name(s) under which the Facilities have done business
during the Term. The Facility Trade Names in use by the Facilities on the
Commencement Date are set forth on attached Exhibit B.
Fair Market Rent:    The rent that, at the relevant time, a Facility would most
probably command in the open market, under a lease on substantially the same
terms and conditions as are set forth in this Lease with a tenant unrelated to
Landlord having experience and a reputation in the health care industry and a
credit standing reasonably equivalent to that of Tenant, and, if this Lease is
guaranteed, with such lease being guaranteed by guarantors having a net worth at
least equal to that of Guarantors, with evidence of such rent being the rent
that is being asked and agreed to at such time under any leases of facilities
comparable to such Facility being entered into at such time in which the tenants
and lease guarantors meet the qualifications set forth in this sentence. Fair
Market Rent shall be determined in accordance with the appraisal procedure set
forth in ARTICLE XXXIII or in such other manner as may be mutually acceptable to
Landlord and Tenant.
Fair Market Value: The fair market value of a Facility at the relevant time (i)
assuming the same is unencumbered by this Lease, and (ii) determined in
accordance with the appraisal procedure set forth in ARTICLE XXXIII or in such
other manner as may be mutually acceptable to Landlord and Tenant.
First Renewal Term Expiration Date: September 30, 2040.
Fixtures: Collectively, all permanently affixed equipment, machinery, fixtures,
and other items of real and/or personal property (excluding Landlord’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Leased Improvements, including, without limitation, all furnaces, boilers,
heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air and water pollution control, waste disposal,
air‑cooling and air‑conditioning systems and apparatus (other than individual
units), sprinkler systems and fire and theft protection equipment, built‑in
oxygen and vacuum systems, towers and other devices for the transmission of
radio, television and other signals, all of which, to the greatest extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.
Force Majeure: An event or condition beyond the control of a Person, including
without limitation a flood, earthquake, or other Act of God; a fire or other
casualty resulting in a complete or partial destruction of the Facility in
question; a war, revolution, riot, civil insurrection or commotion, terrorism,
or vandalism; unusual governmental action, delay, restriction, or regulation not
reasonably to be expected; a contractor or supplier delay or failure in
performance (not arising from a failure to pay any undisputed amount due), or a
delay in the delivery of essential equipment or materials; bankruptcy or other
insolvency of a contractor, subcontractor, or construction manager (not an
Affiliate of the party claiming Force Majeure); a strike, slowdown, or other
similar labor action; or any other similar event or condition beyond the
reasonable control of the party claiming that Force Majeure is delaying or
preventing such party from timely and fully performing its obligations under
this Lease; provided that in any such event, the party claiming the existence of
Force Majeure shall have given the other party Notice of such claim within
fifteen (15) days after becoming aware thereof, and if the party claiming Force
Majeure shall fail to give such Notice, then the event or condition shall not be
considered Force Majeure for any period preceding the date such Notice shall be
given. No lack of funds shall be construed as Force Majeure.
GAAP: Generally accepted accounting principles in effect in the United States at
the time in question.
Gross Revenues: All revenues received or receivable from or by reason of the
operation of the Facilities, or any other use of the Leased Properties,
including without limitation all patient revenues received or receivable for the
use of or otherwise by reason of all rooms, beds, and other facilities provided,
meals served, services performed, space or facilities subleased or goods sold on
the Leased Properties and, except as provided below, any consideration received
for any sublease, license or other arrangement with an unrelated third party in
possession, or using, any portion of the Leased Properties. Gross Revenues shall
not, however, include:
(i)    revenue from professional fees or charges by physicians when and to the
extent such charges are paid over to such physicians or are accompanied by
separate charges for use of a Facility or any portion thereof,
(ii)    non-operating revenues such as interest income or income from the sale
of assets not sold in the ordinary course of business,
(iii)    contractual allowances and reasonable reserves (relating to any period
during the Term) for billings not paid by or received from the appropriate
governmental agencies, third party providers or other payors,
(iv)    all proper patient billing credits and adjustments according to
generally accepted accounting principles relating to health care accounting, and
(v)    federal, state or local sales or excise taxes and any tax based upon or
measured by said revenues which is added to or made a part of the amount billed
to the patient or other recipient of such services or goods, whether included in
the billing or stated separately.
If any of the Leased Properties or any part thereof is subleased, or a license
permitting the use thereof is granted to an Affiliate of Tenant, Gross Revenues
shall include all revenues received or receivable by the subtenant or licensee
from its use of the Leased Properties and any rent or equivalent payment by the
subtenant or licensee received or receivable by Tenant from such sublease or
licensee shall be excluded from Gross Revenues (provided, however, that in the
case of a sublease of space for the placement or erection of antennae or similar
device, the rent or equivalent payment shall be included in Gross Revenues).
Guarantor(s): Each party that guaranties the obligations of Tenant under this
Lease.
Guaranty(ies): (i) the Guaranty from each Subtenant (other than a Hospital
Subtenant) and each UPL-IGT Manager (if different than DMS), (ii) the Guaranty
from DHSI, DMS, Advocat Finance, Inc., a Delaware corporation, and Diversicare
Leasing Company II, LLC, a Delaware limited liability company, and (iii) any
other guaranty of the obligations of Tenant under this Lease.
Hazardous Substance: Any dangerous, toxic or hazardous material, substance,
pollutant, contaminant, chemical, or waste (including, without limitation,
medical waste) defined, listed or described as such under any Environmental Law,
including, without limitation, petroleum products, asbestos and PCBs.
Hospital Transaction: A transaction in which a county hospital becomes the
Hospital Subtenant for a Facility participating in the UPL-IGT Program.
Hospital Subtenant: A county hospital participating in the UPL-IGT Program that
subleases a Facility as permitted by a Consent to Hospital Sublease.
Humble Facility: means the Facility commonly known as Oakmont Nursing and
Rehabilitation Center of Humble located in Humble, Texas.
Impositions: Collectively, all taxes (including, without limitation, all capital
stock and franchise taxes of Landlord, and all ad valorem, sales and use, single
business, gross receipts, transaction privilege, rent or similar taxes to the
extent the same are assessed against Landlord on the basis of its interest in
the Leased Property), assessments (including Assessments), ground rents, water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Leased Properties or the businesses conducted thereon by Tenant
and/or the Rent (including all interest and penalties thereon), which at any
time prior to, during or in respect of the Term may be assessed or imposed on or
in respect of or be a lien upon (i) Landlord or Landlord’s interest in the
Leased Properties, (ii) the Leased Properties or any part thereof or any rent
therefrom or any estate, right, title or interest therein, (iii) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Properties or the leasing or use of the Leased
Properties or any part thereof, or (iv) the Rent; notwithstanding the foregoing,
Impositions shall not include: (i) except as provided above, any tax imposed on
Landlord’s gross and/or net income whether generally or specifically arising in
connection with the Leased Properties, or (ii) any transfer or other tax imposed
with respect to the sale, exchange or other disposition by Landlord of the
Leased Properties or any part thereof or the proceeds thereof. If a tax is
assessed against Landlord in part based on Landlord’s interest in the Leased
Property and in part based on Landlord’s gross and/or net income, the portion of
the tax which is based on Landlord’s interest in the Leased Property shall be
treated as an Imposition.
Initial Term:    As defined in Section 1.2 hereof.
Initial Term Expiration Date: September 30, 2030.
Insurance Requirements: All terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy.
Intercreditor Agreement: The Amended and Restated Subordination and
Intercreditor Agreement of even date herewith by and between Landlord and CIBC
Bank and any replacement intercreditor agreement between Landlord and any
working capital lender to whom a first priority security interest in accounts
receivable from the Facilities has been granted in accordance with the
requirements of Section 6.5 of this Lease.
Investigation: Any soil and chemical test or any other environmental
investigation, examination or analysis.
Judgment Date: The date on which a judgment is entered against Tenant which
establishes, without the possibility of appeal, the amount of liquidated damages
to which Landlord is entitled hereunder.
Katy Facility: means the Facility commonly known as the Oakmont Nursing and
Rehabilitation Center of Katy located in Katy, Texas.
Land:    The real property described in Exhibits A-1 through A-35 attached
hereto.
Landlord’s Future Rent Loss: An amount equal to the Rent which would have been
payable by Tenant from and after the Liquidated Damages Payment Date through the
Expiration Date had the Lease not been terminated.
Landlord’s Interim Rent Loss: An amount equal to the Rent which would have been
payable by Tenant from the Termination Date through the Judgment Date had the
Lease not been terminated (including interest and late charges determined on the
basis of the date or dates on which Landlord’s Interim Rent Loss is actually
paid by Tenant).
Landlord’s Monthly Rent Loss: For any month, an amount equal to the installment
of Rent which would have been due in such month under the Lease if it had not
been terminated, plus, if such amount is not paid on or before the day of the
month on which such installment of Rent would have been due, the amount of
interest and late charges thereon which would also have been due under the
Lease.
Landlord’s Personal Property: All Personal Property and intangibles, if any, now
or hereafter owned by Landlord, together with any and all replacements thereof,
and all Personal Property that pursuant to the terms of the Lease becomes the
property of Landlord during the Term.
Lease: As defined in the Preamble.
Lease Documents: means the following documents: this Lease, the Guaranties, the
Letter of Credit Agreement, the Security Agreements, the Pledge Agreements, the
Subordination Agreements, Consent to Hospital Sublease, and any security
agreements, pledge agreements, letter of credit agreements, guarantees, notes,
consents to subleases or other documents which evidence, secure or otherwise
relate to this Lease, or the transactions contemplated by this Lease; and any
and all amendments, modifications, extensions and renewals of any of the
foregoing documents.
Lease Year: October 1, 2018 through September 30, 2019, and each twelve month
period thereafter.
Leased Improvements: Collectively, all buildings, structures, Fixtures and other
improvements of every kind on the Land including, but not limited to, alleyways
and connecting tunnels, sidewalks, utility pipes, conduits and lines (on‑site
and off‑site), parking areas and roadways appurtenant to such buildings and
structures.
Leased Property: The portion of the Land on which a Facility is located, the
legal description of which is set forth beneath the Facility’s name on Exhibits
A-1 through A-35, the Leased Improvements on such portion of the Land, the
Related Rights with respect to such portion of the Land, and Landlord’s Personal
Property with respect to such Facility.
Leased Properties: All of the Land, Leased Improvements, Related Rights and
Landlord’s Personal Property.
Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, orders, waivers, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Properties or any portion thereof,
Tenant’s Personal Property or the construction, use or alteration thereof,
including but not limited to the Americans with Disabilities Act, whether
enacted and in force before, after or on the Commencement Date, and including
any which may (i) require repairs, modifications, alterations or additions in or
to any portion or all of the Facilities, or (ii) in any way adversely affect the
use and enjoyment thereof, and all permits, licenses and authorizations and
regulations relating thereto including, but not limited to, those relating to
existing health care licenses, those authorizing the current number of licensed
beds and the level of services delivered from the Leased Properties, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Tenant (other than encumbrances
created by Landlord without the consent of Tenant), in force at any time during
the Term.
Letter of Credit Agreement: The Letter of Credit Agreement between Tenant and
Landlord.
Lien: Any interest in Property securing an obligation owed to, or a claim by,
any Person (other than the owner of the Property), whether such interest shall
be based on common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including, without limitation, judgment liens,
the lien or security interest arising, from a mortgage, deed of trust,
debenture, charge, guarantee, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, loan and security agreement, adverse
claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes, and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, other title exceptions and encumbrances affecting any real
property and the retained security title of a conditional vendor or Landlord.
Line of Credit: A working capital line of credit from a third-party working
capital lender that is subject to an Intercreditor Agreement. The CIBC Bank Loan
constitutes a Line of Credit.
Line of Credit Documents: The documents evidencing and securing the Line of
Credit. The CIBC Bank Loan Documents constitute Line of Credit Documents.
Liquidated Damages Payment Date: The date on which Tenant pays Landlord all of
the liquidated damages for which it is liable under ARTICLE XVI.
Management Agreement: Any agreement pursuant to which management of a Facility
is delegated by Tenant or a Subtenant (including a Hospital Subtenant) to any
person not an employee of Tenant or to any other related or unrelated party.
Manager: The Person to which management of the operation of a Facility is
delegated pursuant to a Management Agreement, which at the Commencement Date is
DMS. Manager shall include any UPL-IGT Managers, but only with respect to the
management of the operation of the specific Facility or Facilities subject to a
UPL-IGT Program.
Market Rate of Return: A market rate of return on investment (not in excess of
10%) for a healthcare facility used for the Primary Intended Use of the
applicable Facility.
Maximum Principal Amount: As of any date of entry into an Intercreditor
Agreement (other than the existing CIBC Intercreditor Agreement) a principal
amount not in excess of eighty five percent (85%) of “eligible accounts
receivable” as that term is customarily used in revolving working capital
financing; provided that, in no event may "eligible accounts receivable" include
(i) accounts receivable aged in excess of 150 days, or (ii) private pay
accounts; except that for the nine (9) month period beginning on the
commencement date of operations by a Tenant or a Subtenant of a Facility with
respect to which, as of the date of entry into the Intercreditor Agreement, a
“change of ownership” has occurred under the state licensure or Medicaid laws,
rules and regulations applicable to such Facility, “eligible accounts
receivable” shall include the accounts receivable of such Facility which do not
remain unpaid more than 180 days after the invoice date, but shall continue to
exclude private pay accounts.
Medicaid: The program of medical assistance, funded jointly by the federal
government and the states for impoverished individuals who are aged, blind
and/or disabled, and for members of families with dependent children, which
program is more fully described in Title XIX of the Social Security Act (42
U.S.C. §§ 1396 et seq.) and the regulations promulgated thereunder, and any
replacement or successor thereto.
Medicare: The federal program providing health insurance for eligible elderly
and other individuals, under which physicians, hospitals, nursing facilities,
home health care and other providers are reimbursed for certain covered services
they provide to the beneficiaries of such program, which program is more fully
described in Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et seq.)
and the regulations promulgated thereunder, and any replacement or successor
thereto.
Minimum Qualified Capital Expenditures: As defined in Section 8.3.
Minimum Rent: The annual Minimum Rent shall be:
(1)    For the Lease Year commencement October 1, 2018, the sum of Twenty Nine
Million Two Hundred Thirty One Thousand Five Hundred Thirty Two and 91/100
($29,231,532.91);
(2)    For the Lease Year commencing October 1, 2019, and each succeeding Lease
Year during the Term, (a) the Minimum Rent for the previous Lease Year
multiplied by (b) one hundred two and fifteen one hundredths percent (102.15%).
Net Income: For any period, the net income (or loss) of a Person for such
period, determined on a consolidated basis and in accordance with GAAP,
provided, however, that a Person’s Net Income shall not include:
(a)
any after-tax gains or losses attributable to returned surplus assets of any
pension-benefit plan;

(b)
any extraordinary gains or nonrecurring gains;

(c)
any gains or losses realized upon the sale or other disposition of property
which is not sold or otherwise disposed of in the ordinary course of business;

(d)
any gains or losses realized upon the sale or other disposition of any capital
stock of any Person;

(e)
any gains from the disposal of a discontinued business;

(f)
the cumulative effect on prior years of any change in an accounting principle;

(g)
the income or loss of any Person acquired by Tenant or an Affiliate in a pooling
of interests transaction for any period prior to the date of such acquisition;

(h)
the income from any sale of assets in which the book value of such assets had
been the book value of any Person acquired in a pooling-of-interests transaction
prior to the date such Person became an Affiliate of Tenant;

(i)
the income (or loss) of any Person (other than a subsidiary) in which Tenant has
an ownership interest; provided, however, that (i) Tenant’s Net Income shall
include amounts in respect of the income of such Person when actually received
in cash by Tenant in the form of dividends or similar distributions and (ii)
Tenant’s Net Income shall be reduced by the aggregate amount of all investments,
regardless of the form thereof, made by Tenant in such Person for the purpose of
funding any deficit or loss of such Person;

(j)
the income of Tenant to the extent the payment of such income is not permitted,
whether on account of any law, statute, judgment, decree or governmental order,
rule or regulation applicable to such Tenant;

(k)
all amounts included in computing such net income (or loss) in respect of the
write-up of any asset or the write-down of any Debt at less than face value
after the later of the Commencement Date or the date on which such asset or Debt
was first properly included on Tenant’s balance sheet.

(l)
the reduction in income tax expense resulting from an increase in a deferred
income tax asset due to the anticipation of future income tax benefits; or

(m)
the reduction in income tax expense resulting from an increase in a deferred
income tax asset or from a decrease in a deferred income tax liability due to a
change in a statutory tax rate.

During any period that a Facility participates in the UPL-IGT Program, any
revenue retained by the Hospital Subtenant and not paid to the UPL-IGT Manager,
shall not be included in income (or loss).
Net Proceeds: All proceeds, net of any costs incurred by Landlord in obtaining
such proceeds, payable by reason of any loss or damage to any Leased Property
under any policy of insurance required by ARTICLE XIII of this Lease (including
any proceeds with respect to Tenant’s Personal Property that Tenant is required
or elects to restore or replace pursuant to Section 14.3) or paid by a Condemnor
for the Taking of any of all or any portion of a Leased Property.
Net Reletting Proceeds: Proceeds of the reletting of any portion of the Leased
Property received by Landlord, net of Reletting Costs.
Notice: A notice given in accordance with ARTICLE XXXII hereof.
Notice of Termination: A Notice from Landlord that it is terminating this Lease
by reason of an Event of Default.
Officer’s Certificate: If for a corporation, a certificate signed by one or more
officers of the corporation authorized to do so by the bylaws of such
corporation or a resolution of the Board of Directors thereof; if for a
partnership, limited liability company or any other kind of entity, a
certificate signed by a Person having the authority to so act on behalf of such
entity.
 
Omega: Omega Healthcare Investors, Inc., a Maryland corporation.
Overdue Rate: On any date, the interest rate that is equal to three and one-half
percent (3.5%) (three hundred fifty (350) basis points) above the Prime Rate,
but in no event greater than the maximum rate then permitted under applicable
law.
Partial Taking: A taking of less than the entire fee of a Leased Property that
either (i) does not render the Leased Property Unsuitable for its Primary Use,
or (ii) renders a Leased Property Unsuitable for its Primary Intended Use, but
neither Landlord nor Tenant elects pursuant to Section 15.1 hereof to terminate
this Lease.
Payment Date: Any due date for the payment of the installments of Base Rent or
for the payment of Additional Charges or any other amount required to be paid by
Tenant hereunder.
Permitted Encumbrances: Encumbrances listed on attached Exhibit C.
Person: Any natural person, trust, partnership, corporation, joint venture,
limited liability company or other legal entity.
Personal Property: All machinery, equipment, furniture, furnishings, movable
walls or partitions, computers (and all associated software), trade fixtures and
other personal property (but excluding consumable inventory and supplies owned
by Tenant) used in connection with the Leased Properties, together with all
replacements and alterations thereof and additions thereto, except items, if
any, included within the definition of Fixtures or Leased Improvements.
Post-Distribution Cash Flow: For any period, (a) Cash Flow, less (b) any
Distributions.
Post-Distribution Cash Flow to Rent Ratio: For any period, the ratio of (a)
Post-Distribution Cash Flow to (b) Base Rent.
Present Value: The value of future payments, determined by discounting each such
payment at a rate equal to the yield on the specified date on securities issued
by the United States Treasury (bills, notes and bonds) maturing on the date
closest to the date such future payment would have been due.
Primary Intended Use: Skilled nursing, assisted living, independent living,
rehabilitation and therapy services, as provided at the Facilities as of the
date of this Lease, and the provision of food, recreation, administrative and
other ancillary or incidentals services relating thereto.
Prime Rate: On any date, an interest rate equal to the prime rate published by
the Wall Street Journal, but in no event greater than the maximum rate then
permitted under applicable law. If the Wall Street Journal ceases to be in
existence, or for any reason no longer publishes such prime rate, the Prime Rate
shall be the rate announced as its prime rate by Fleet Bank, and if such bank no
longer exists or does not announce a prime rate at such time, the Prime Rate
shall be the rate of interest announced as its prime rate by a national bank
selected by Landlord.
Proceeding: Any action, proposal or investigation by any agency or entity, or
any complaint to such agency or entity.
Proceeds Date: Any date upon which Landlord or a Facility Mortgagee receives a
Retained Amount.
Property: means any and all real, personal, or mixed property and assets,
including, without limitation, all types of tangible and intangible property.
Provider Agreements: Any agreements under which healthcare facilities are
eligible to receive payment under Medicare, Medicaid or any Third Party Payor
Program from Governmental Authorities or non-public entities.
Purchase Money Financing:    Any financing provided by a Person to Tenant in
connection with the acquisition of Personal Property used in connection with the
operation of a Facility, whether by way of installment sale or otherwise.
Qualified Capital Expenditures: Expenditures capitalized on the books of Tenant
or a Subtenant for alterations, renovations, repairs and replacements to the
Facilities including without limitation any of the following:
Replacement of furniture, fixtures and equipment, including refrigerators,
ranges, major appliances, bathroom fixtures, doors (exterior and interior),
central air conditioning and heating systems (including cooling towers, water
chilling units, furnaces, boilers and fuel storage tanks) and major replacement
of siding; major roof replacements, including major replacements of gutters,
down spouts, eaves and soffits; major repairs and replacements of plumbing and
sanitary systems; overhaul of elevator systems; major repaving, resurfacing and
sealcoating of sidewalks, parking lots and driveways; repainting of entire
building exterior and any other expenditures that constitute capital
expenditures under GAAP; but excluding additions, normal maintenance and
repairs. For purposes of this definition, “additions” shall mean any expansion
of a Facility, including the construction of a new wing or a new story on an
existing Facility.
Regulatory Actions: Any claim, demand, notice, action or proceeding brought,
threatened or initiated by any governmental authority in connection with any
Environmental Law, including, without limitation, civil, criminal and
administrative proceedings, whether or not the remedy sought is costs, damages,
equitable remedies, penalties or expenses.
Related Rights: All easements, rights and appurtenances relating to the Land and
the Leased Improvements.
Release: The intentional or unintentional spilling, leaking, dumping, pouring,
emptying, seeping, disposing, discharging, emitting, depositing, injecting,
leaching, escaping, abandoning, or any other release or threatened release,
however defined, of any Hazardous Substance.
Reletting Costs: Expenses incurred by Landlord in connection with the reletting
of the Leased Properties in whole or in part after an Event of Default,
including without limitation attorneys’ fees and expenses, brokerage fees and
expenses, marketing expenses and the cost of repairs and renovations reasonably
required for such reletting.
Renewal Term: A period for which the Term is renewed in accordance with Section
1.3.
Renewal Term Expiration Date: September 30, 2040.
Rent: Collectively, the Base Rent and Additional Charges.
Replacement Cost: As to each Leased Property, the actual replacement cost of
such Leased Improvements, Fixtures and Personal Property, including an increased
cost of construction endorsement, less exclusions provided in the standard form
of fire insurance policy. In all events Replacement Cost shall be an amount
sufficient that neither Landlord nor Tenant is deemed to be a co-insurer of the
Leased Property in question. Landlord shall have the right from time to time,
but no more frequently than once in any period of three (3) consecutive Lease
Years, to have Replacement Cost reasonably redetermined by the fire insurance
company which is then carrying the largest amount of fire insurance on the
Leased Properties, which determination shall be final and binding on the parties
hereto, and upon such determination Tenant shall forthwith increase, but not
decrease, the amount of the insurance carried pursuant to Section 13.2.1 to the
amount so determined, subject to the approval of any Facility Mortgagee. Tenant
shall pay the fee, if any, of the insurer making such determination.
Retained Amount: An amount equal to either (a) Net Proceeds received by Landlord
and/or a Facility Mortgagee pursuant to the terms of ARTICLE XIV of this Lease,
if such Net Proceeds are not made available for the restoration of the Leased
Property or (b) an Award received by Landlord and/or a Facility Mortgagee
pursuant to ARTICLE XV of this Lease, if such Award is not made available to the
Tenant for the restoration of the Leased Property.
SEC: Securities and Exchange Commission.
Second Renewal Term Expiration Date: September 30, 2050.
Security Agreement: The Security Agreement(s) between Landlord, as secured
party, and Tenant and/or the Subtenants and/or UPL-IGT Manager (if DMS, to the
extent required by Section 22.5), as debtor.
Security Deposit: (i) Six Million Nine Hundred Nine Thousand Six Hundred Fifty
One and 00/100 Dollars ($6,909,651.00), delivered and held in accordance with
ARTICLE XL hereof, plus any accrued interest, (ii) any adjustment pursuant to
Section 1.5.2, (iii) Increase (as defined in Section 40.2) and (iii) any
adjustment upon removal of a Leased Property from this Lease specifically
provided for pursuant to Sections 7.3(l)7.3 (m), 14.7(ix) and 14.8 following a
casualty loss or Sections 15.1, 15.3, and 15.5 following a Taking.
State(s): The State or States in which the Leased Properties are located.
Subtenant: A permitted subtenant of Tenant pursuant to the conditions of Section
22.4.
Taken: Conveyed pursuant to a Taking.
Taking: A taking or voluntary conveyance during the Term of all or part of a
Leased Property, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of any condemnation or other eminent
domain proceeding affecting the Leased Property whether or not the same shall
have actually been commenced.
Tenant: As the context may require or permit, one, some or all of the entities
listed on Schedule 2 to this Lease as “Tenant”, subject to Section 22.1. Each
entity comprising Tenant is jointly and severally liable for all obligations of
the Tenant under this Lease. Notwithstanding the foregoing, however, no Tenant
shall, by virtue of this Lease have any rights to, or title or interest in, the
Leased Property or Properties leased by another Tenant or any obligation to
operate the same to the extent it does not have the license or other
authorization necessary or required to do so under applicable law.
Tenant Entity: Tenant, the Subtenants (other than a Hospital Subtenant), the
Guarantors, and Manager.
Tenant’s Certificate: A statement in writing in substantially the form of
Exhibit D attached hereto (with such changes thereto as may reasonably be
requested by the person relying on such certificate).
Tenant’s Personal Property: Personal Property owned or leased by Tenant that is
not included within the definition of Landlord’s Personal Property but is used
by Tenant in the operation of the Facilities, including Personal Property
provided by Tenant in compliance with Section 6.3 hereof.
Term:    Collectively, the Initial Term plus the Renewal Term or Renewal Terms,
if any, subject to earlier termination pursuant to the provisions hereof.
Terminated Leases: The existing Leases and Master Leases, as amended, between
certain of the Tenants and certain subsidiaries of Omega, and identified as the
Terminated Leases on Schedule 3.
Termination Date: The date on which a Notice of Termination is given.
Third Party Claims: Any claims, actions, demands or proceedings (other than
Regulatory Actions) howsoever based (including without limitation those based on
negligence, trespass, strict liability, nuisance, toxic tort or detriment to
health welfare or property) due to Contamination, whether or not the remedy
sought is costs, damages, penalties or expenses, brought by any person or entity
other than a governmental agency.
Third Party Payor Programs: Any third party payor programs pursuant to which
healthcare facilities qualify for payment or reimbursement for medical or
therapeutic cure or other goods or services rendered, supplied or administered
to any admittee, occupant, resident or patient by or from any Governmental
Authority, bureau, corporation, agency, commercial insurer, non-public entity,
“HMO,” “PPO” or other comparable party.
Transfer: The (a) assignment, mortgaging or other encumbering of all or any part
of Tenant’s interest in this Lease or in the Leased Properties, or (b)
subletting of the whole or any part of any Leased Property, or (c) entering into
of any Management Agreement or other arrangement under which any Facility is
operated by or licensed to be operated by an entity other than Tenant, or (d)
merger, consolidation or reorganization of a corporate Tenant, Subtenant or
Manager (except, for Manager only, to an Affiliate), or the sale, issuance, or
transfer, cumulatively or in one transaction, of any voting stock of Tenant, a
Subtenant or Manager (except, for Manager only, to an Affiliate) by Persons who
are stockholders of record of Tenant, which results in a change of Control of
Tenant, a Subtenant or Manager (except, for Manager only, to an Affiliate), or
(e) sale, issuance or transfer, cumulatively or in one transaction, of any
interest, or the termination of any interest, in Tenant, a Subtenant or Manager
(except, for Manager only, to an Affiliate), if Tenant, a Subtenant or such
Manager, is a joint venture, partnership, limited liability company or other
association, which results in a change of Control of such joint venture,
partnership or other association, or (d) sale, issuance or transfer,
cumulatively or in one transaction, of any direct or indirect interest in Tenant
if after such transaction(s), Tenant and the Subtenants ceases to be Controlled,
directly or indirectly, by DHSI, or (e) merger, consolidation, reorganization or
other business combination involving DHSI in which DHSI is not the surviving
entity unless the successor entity of DHSI executes and delivers to Landlord a
Guaranty, in substantially the form of the Guaranty executed by DHSI, pursuant
to which the successor entity guarantees to Landlord the payment and performance
by Tenant of its obligations under this Lease.
Transferee: An assignee, subtenant or other occupant of a Leased Property
pursuant to a Transfer.
Unmatured Event of Default: The occurrence of an event which upon its
occurrence, or with the giving of notice, the passage of time, or both, would
constitute an Event of Default.
Unsuitable for Its Primary Intended Use: A state or condition of a Facility such
that by reason of damage or destruction, or a Partial Taking, the Facility
cannot be operated on a commercially practicable basis for its Primary Intended
Use, taking into account, among other relevant factors, the number of usable
beds permitted by applicable law and regulation in the Facility after the damage
or destruction or Partial Taking, the square footage damaged or Taken and the
estimated revenue impact of such damage or destruction or Partial Taking.


UPL-IGT Manager: The Affiliate of Tenant that is Manager of the Facilities
participating in the UPL-IGT Program.


UPL-IGT Program: The Medicaid Upper Payment Limit (and Intergovernmental
Transfer) program or other similar county hospital programs relating to federal
upper payment limits and intergovernmental transfers and similar quality
improvement programs in place in the applicable state, where a county hospital
holds the operating Authorizations for a Facility, Tenant subleases a Facility
to the county hospital, and Manager or a Subtenant enters into a management
agreement with the county hospital for such Facility, including any successor
programs.


ARTICLE III    
3.1    Base Rent; Monthly Installments. In addition to all other payments to be
made by Tenant under this Lease, Tenant shall pay Landlord the Base Rent in
lawful money of the United States of America which is legal tender for the
payment of public and private debts, in advance, in equal, consecutive monthly
installments, each of which shall be in an amount equal to one-twelfth (1/12) of
the Base Rent payable for the Lease Year in which such installment is payable.
The first installment of Base Rent shall be payable on the Commencement Date and
shall be a prorated amount for the period from October 1, 2018 until the
fifteenth (15th) day of October, 2018. The first full installment of Base Rent
shall be payable on October 15, 2018. Thereafter, installments of Base Rent
shall be payable on the fifteenth (15th) day of each calendar month during the
Term. Base Rent shall be paid to Landlord, or to such other Person as Landlord
from time to time may designate by Notice to Tenant, by wire transfer of
immediately available federal funds to the bank account designated in writing by
Landlord. If Landlord directs Tenant to pay any Base Rent or Additional Charges
to any Person other than Landlord, Tenant shall send to Landlord simultaneously
with such payment a copy of the transmittal letter or invoice and check whereby
such payment is made, or such other evidence of such payment as Landlord may
require.
3.2    Additional Charges. In addition to the Base Rent, Tenant will also pay as
and when due (a) the Annual Site Inspection Fee and (b) all Additional Charges.
3.3    Late Charge. If any Rent payable to Landlord is not paid when due and
such failure is not cured by Tenant within a period of five (5) days after
Notice thereof from Landlord, Tenant shall pay Landlord on demand, as an
Additional Charge, a late charge equal to the greater of (i) two percent (2%) of
the amount not paid when due and (ii) any and all charges, expenses, fees or
penalties imposed on Landlord by a Facility Mortgagee for late payment; provided
that Landlord shall not be required to send more than one Notice of non-payment
of Rent when due and payable within any twelve (12) month time period and upon
failure to pay any subsequent payment of Rent when due and payable during said
twelve (12) month period and such failure is not cured within five (5) days
after such payment first came due and payable, Tenant shall pay such Additional
Charge to Landlord on demand. In addition, if such Rent (including the late
charge) is not paid within thirty (30) days of the date on which such Rent was
due, interest thereon at the Overdue Rate from such thirtieth (30th) day until
such Rent (including the late charge and interest) is paid in full.
3.4    Net Lease.
3.4.1    The Rent shall be paid absolutely net to Landlord, so that this Lease
shall yield to Landlord the full amount of the Rent payable to Landlord
hereunder throughout the Term, subject only to any provisions of the Lease which
expressly provide for adjustment or abatement of Rent or other charges.
3.4.2    If Landlord commences any proceedings for non‑payment of Rent, Tenant
will not interpose any counterclaim or cross complaint or similar pleading of
any nature or description in such proceedings unless Tenant would lose or waive
such claim by the failure to assert it, but Tenant does not waive any rights to
assert such claim in a separate action brought by Tenant. The covenants to pay
Rent are independent covenants, and Tenant shall have no right to hold back,
offset or fail to pay any Rent because of any alleged default by Landlord or for
any other reason whatsoever.
3.5    Payments In The Event of a Rent Adjustment. In the event this Lease
provides for adjustment of the Base Rent on any basis that requires a
determination of Base Rent which cannot be made on or before the due date of the
first installment of Base Rent following the Adjustment Date, Tenant shall
continue to pay the Base Rent at the rate previously in effect until Landlord
gives Tenant Notice of its determination of the adjusted Base Rent. Upon such
determination, the Base Rent shall be retroactively adjusted as of the
Adjustment Date. On or before the second (2nd) Payment Date for Base Rent
following receipt by Tenant of Landlord’s Notice of the adjustment, Tenant shall
make an additional payment of Base Rent in such amount as will bring the Base
Rent, as adjusted, current on or before such second (2nd) Payment Date, plus
interest on the amount of such additional payment (i.e. the difference between
the monthly installment of Base Rent before and after the increase as of the
Adjustment Date, divided by thirty (30) and multiplied by the number of days
between the Adjustment Date and the date of payment by Tenant) at the Prime Rate
from the Adjustment Date through the date of such additional payment, and
thereafter Tenant shall pay the adjusted Base Rent in correspondingly adjusted
monthly installments until the Base Rent is next adjusted as required herein.
This Section 3.5 shall survive the expiration or termination of this Lease with
respect to any adjustment which is not known or fully paid as of the date of
expiration or termination.
3.6    Avon Rent. Commencing on the Commencement Date and continuing on the
first day of each month to and including July 1, 2024, Tenant shall pay the
Landlord the Avon Rent as part of the Base Rent. For the avoidance of doubt, the
Avon (Good Samaritan), Ohio skilled nursing facility (the “Avon Facility”)
formerly leased by Diversicare of Avon, LLC, a Tenant hereunder, is not a
Facility under this Lease and the Lease Agreement dated as of July 31, 2014, as
amended by the Second Amendment dated May 31, 2016, providing for termination of
possession of the Avon Facility but continued payment of the Avon Rent by
Diversicare of Avon, LLC through the month of July, 2024 (the “Avon Facility
Lease”) has been terminated immediately prior to the Commencement Date.
Notwithstanding such termination, the remaining Avon Rent payable under the Avon
Facility Lease as of the Commencement Date to and including the month of July
2024 will continue to be payable under this Lease by Tenant as a part of the
Base Rent due hereunder.
ARTICLE IV    
4.1    Payment of Impositions.
4.1.1    Subject to ARTICLE XII relating to permitted contests, Tenant will pay
all Impositions before any fine, penalty, interest or cost is added for
non‑payment, such payments to be made directly to the taxing authorities where
feasible, and will promptly, upon request, furnish to Landlord copies of
official receipts or other satisfactory proof evidencing such payments. If at
the option of the taxpayer any Imposition may lawfully be paid in installments,
Tenant may pay the same in the required installments provided it also pays any
and all interest due thereon as and when due.
4.1.2    Landlord shall, to the extent required or permitted by applicable law,
prepare and file all tax returns and reports as may be required by governmental
authorities in respect of Landlord’s net income, gross receipts, sale and use,
single business, transaction privilege, rent, ad valorem, franchise taxes and
taxes on its capital stock. Tenant shall, to the extent required or permitted by
applicable law, prepare and file as and when required all other tax returns and
reports required by governmental authorities with respect to all Impositions.
Landlord and Tenant shall each, upon request, provide the other with such data,
including without limitation cost and depreciation records, as is maintained by
the party to whom the request is made as is necessary to prepare any required
returns and reports. If any provision of any Facility Mortgage requires deposits
for payment of Impositions, Tenant shall either pay the required deposits to
Landlord monthly and Landlord shall make the required deposits, or, if directed
in writing to do so by Landlord, Tenant shall make such deposits directly.
4.1.3    Tenant shall be entitled to receive and retain any refund from a taxing
authority in respect of an Imposition paid by Tenant if at the time of the
refund no Event of Default has occurred and is continuing, but if an Event of
Default has occurred and is continuing at the time of the refund, Tenant shall
not be entitled to receive or retain such refund and if and when received by
Landlord such refund shall be applied as provided in ARTICLE XVI.
4.1.4    In the event governmental authorities classify any property covered by
this Lease as personal property, Tenant shall file all personal property tax
returns in such jurisdictions where it may legally so file. Where Landlord is
legally required to file personal property tax returns, Tenant will be provided
with copies of assessment notices in sufficient time for Tenant to file a
protest. Billings for reimbursement by Tenant to Landlord of personal property
taxes shall be accompanied by copies of a bill therefor and payments thereof
which identify the personal property with respect to which such payments are
made.
4.1.5    Tenant may, upon Notice to and with the prior written consent of
Landlord, which consent shall not be unreasonably withheld, at Tenant’s sole
cost and expense, protest, appeal, or institute such other proceedings as Tenant
may deem appropriate to effect a reduction of real estate or personal property
assessments and Landlord, at Tenant’s expense as aforesaid, shall cooperate with
Tenant in such protest, appeal, or other action. In any such proceeding brought
by Landlord, Tenant shall cooperate with Landlord at Tenant’s sole cost and
expense. Tenant shall reimburse Landlord for Landlord’s direct costs of
cooperating with Tenant for such protest, appeal or other action.
4.2    Notice of Impositions. Landlord shall give prompt Notice to Tenant of all
Impositions payable by Tenant hereunder of which Landlord at any time has
knowledge, but Landlord’s failure to give any such Notice shall in no way
diminish Tenant’s obligations hereunder to pay such Impositions, but such
failure shall obviate any default hereunder for a reasonable time after Tenant
receives Notice of any Imposition which it is obligated to pay.
4.3    Adjustment of Impositions. Impositions imposed in respect of the
tax‑fiscal period during which the Term ends shall be adjusted and prorated
between Landlord and Tenant, whether or not imposed before or after the
expiration of the Term or the earlier termination thereof, and Tenant’s
obligation to pay its prorated share thereof shall survive such expiration or
earlier termination. As Tenant was the tenant of the Leased Properties prior to
the Commencement Date, Tenant shall pay all Impositions due and owing as of the
Commencement Date or relating to the period prior to the Commencement Date, and
there will be no proration of Impositions for the tax-fiscal period in which the
Commencement Date occurs.
4.4    Utility Charges. Tenant will pay or cause to be paid when due all charges
for electricity, power, gas, oil, water and other utilities used in each Leased
Property during the Term and imposed upon the Leased Properties or upon Landlord
or Tenant with respect to the Leased Properties.
4.5    Insurance Premiums. Tenant shall pay or cause to be paid when due all
premiums for the insurance coverage required to be maintained pursuant to
ARTICLE XIII during the Term.
ARTICLE V    
5.1    No Termination, Abatement, etc. Except as otherwise specifically provided
in this Lease, Tenant shall not take any action without the consent of Landlord
to modify, surrender or terminate this Lease, and shall not seek or be entitled
to any abatement, deduction, deferment or reduction of Rent, or setoff against
Rent. Except as otherwise specifically provided in this Lease, the respective
obligations of Landlord and Tenant shall not be affected by reason of (i) any
damage to, or destruction of, the Leased Properties or any portion thereof from
whatever cause or any Taking of the Leased Properties or any portion thereof,
other than any damage to or destruction of a Leased Property that Tenant
conclusively establishes was caused solely by Landlord; (ii) the lawful or
unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Properties, or any portion thereof, or the interference with such use by any
Person or by reason of eviction by paramount title, other than any prohibition
or restriction of use of a Leased Property that Tenant conclusively establishes
was solely caused by Landlord; (iii) any claim which Tenant has or might have
against Landlord or by reason of any default or breach of any warranty by
Landlord under this Lease or any other agreement between Landlord and Tenant, or
to which Landlord and Tenant are parties, except where such claims result in a
termination of this Lease, (iv) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Landlord or any assignee or transferee of Landlord, or (v)
any other cause whether similar or dissimilar to any of the foregoing other than
a discharge of Tenant from any such obligations as a matter of law. For purposes
of this Section 5.1, a matter shall be deemed to be conclusively established by
Tenant if (a) Landlord agrees in writing or (b) (i) Tenant shall have given
Landlord Notice thereof and a time reasonable under the circumstances to cure
any claimed default of Landlord and (ii) Tenant thereafter establishes such
contention in a proceeding as provided for in ARTICLE XXXVI of this Lease.
Tenant hereby specifically waives all rights, arising from any occurrence
whatsoever, which may now or hereafter be conferred upon it by law to
(i) modify, surrender or terminate this Lease or quit or surrender the Leased
Properties or any portion thereof, or (ii) entitle Tenant to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Tenant
hereunder except as otherwise specifically provided in this Lease.
ARTICLE VI    
6.1    Ownership of the Leased Properties. Tenant acknowledges that the Leased
Properties are the property of Landlord and that Tenant has only the right to
the possession and use of the Leased Properties upon the terms and conditions of
this Lease. Tenant will not (i) file any income tax return or other associated
documents; (ii) file any other document with or submit any document to any
governmental body or authority; (iii) enter into any written contractual
arrangement with any Person; or (iv) release any Financial Statements or other
financial statements of Tenant, in any case that take any position other than
that throughout the Term Landlord is the owner of the Leased Properties for
federal, state and local income tax purposes and this Lease is a “true lease.”
If Tenant should reasonably conclude that GAAP or the SEC require treatment
different from that set forth in the subsections (i), (ii), (iii) and (iv) of
the previous sentence, then Tenant (y) shall give prior Notice to Landlord, and
(z) notwithstanding the prior sentence, Tenant may comply with such
requirements.
6.2    Landlord’s Personal Property. Tenant shall, during the entire Term,
maintain all of Landlord’s Personal Property in good order, condition and repair
as shall be necessary in order to operate the Facilities for the Primary
Intended Use in compliance with all applicable licensure and certification
requirements, all applicable Legal Requirements and Insurance Requirements, and
customary industry practice for the Primary Intended Use. Tenant shall not
permit or suffer Landlord’s Personal Property to be subject to any lien, charge,
encumbrance, financing statement, contract of sale, equipment landlord’s
interest or the like, except for any purchase money security interest or
equipment landlord’s interest expressly approved in advance, in writing, by
Landlord. At the expiration or earlier termination of this Lease, all of
Landlord’s Personal Property shall be surrendered to Landlord with the Leased
Properties at or before the time of the surrender of the Leased Property in at
least as good a condition as at the Commencement Date (or, as to replacements,
in at least as good a condition as when placed in service at the Facilities)
except for ordinary wear and tear.
6.3    Tenant’s Personal Property. Tenant shall provide and maintain during the
Term such Personal Property, in addition to Landlord’s Personal Property, as
shall be necessary and appropriate in order to operate the Facilities for the
Primary Intended Use in compliance with all licensure and certification
requirements, in compliance with all applicable Legal Requirements and Insurance
Requirements and otherwise in accordance with customary practice in the industry
for the Primary Intended Use (“Tenant’s Personal Property”). Except to the
extent specifically allowed under Section 8.2.1.4 of this Lease, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, Tenant shall not permit or suffer Tenant’s Personal Property to be
subject to any lien, charge, encumbrance, financing statement or contract of
sale or the like other than that provided for in Section 6.3 below. Except for
those items of Personal Property listed on Schedule 6.3 which shall at all times
belong to and may be removed by Tenant, upon the expiration of the Term or the
earlier termination of this Lease, without the payment of any additional
consideration by Landlord, Tenant shall be deemed to have sold, assigned,
transferred and conveyed to Landlord all of Tenant’s right, title and interest
in and to any of Tenant’s Personal Property. In connection with any Personal
Property sold, assigned, transferred or conveyed to Landlord pursuant to the
preceding sentence, Landlord shall have the option to assume, or cause the new
operator to assume, any lease or equipment financing obligations of Tenant
permitted under Section 8.2.1.4 hereof. If such option is not exercised, then
such Personal Property shall not be sold, assigned, transferred or conveyed to
Landlord. Both parties agree that Landlord owns as of the Commencement Date, and
will own all of the Personal Property at the Facilities as of the expiration of
the Term or the earlier termination of this Lease, except for those items of
Personal Property listed on Schedule 6.3, equipment that is leased or financed
pursuant Section 8.2.1.4 of this Lease, and those items of Personal Property
previously owned by a tenant under the Existing Leases that is not fully
depreciated. Both parties further agree that, notwithstanding anything in the
Expiring Lease to the contrary and for the purpose of the continued leasing of
the Facilities by Tenant under this Lease, Tenant will continue to own all of
the Personal Property at the Facilities on the Commencement Date that for
accounting purposes has not been fully depreciated by Tenant as of the
Commencement Date until the earlier of (i) the expiration of the Term, (ii) the
earlier termination of this Lease, or (ii) the date such item of Personal
Property is fully depreciated, at which time it shall automatically become the
property of Landlord.
6.4    Grant of Security Interest in Tenant’s Personal Property and Accounts.
Tenant and the Subtenants have concurrently granted to Landlord a security
interest in the Collateral as defined in the Security Agreement, which includes,
without limitation, Tenant’s Personal Property as defined herein and Tenant’s
and Subtenant’s Accounts as defined in the Security Agreement.
6.5
Line of Credit.

(a)     Line of Credit. As of the date of this Lease, pursuant to the Security
Agreement, Tenant and the Subtenants have granted to Landlord a security
interest in the accounts receivable generated by the Facilities. Tenant
currently has a working capital line of credit with CIBC Bank under the CIBC
Bank Loan Documents. CIBC Bank currently has a security interest in the accounts
receivable from the Facilities that is both senior and subordinate to the
security interest of the Landlord in accordance with the terms of the
Intercreditor Agreement. If Tenant and/or the Subtenants, or any Affiliate of
Tenant, obtain, concurrently with or after the date of this Lease, a Line of
Credit that requires that, in order to secure the Line of Credit, Tenant and/or
the Subtenants must grant to the working capital lender a first priority
security interest in the accounts receivable from the Facilities accruing during
the Term, then Landlord will subordinate its security interest in the accounts
receivable from the Facilities accruing during the Term to the security interest
of such working capital lender, provided that:
(i)    The working capital lender executes and delivers to Landlord an
intercreditor agreement in form and substance reasonably satisfactory to
Landlord; and
(ii)    The lien of Landlord in accounts receivable from the Facilities shall be
subordinated to the lien of the working capital lender therein only to the
extent of amounts advanced from time to time by the working capital lender to
Tenant and/or the Subtenants with respect to the Facilities and only in the
amount of Maximum Principal Amount, plus interest, penalties and other charges
under the Line of Credit Documents with respect to principal amounts advanced;
(iii)    The CIBC Bank Obligations (as defined in the Intercreditor Agreement)
has been repaid in full; and
(iv)    As of the date of entry by Landlord into the Intercreditor Agreement, no
Event of Default has occurred and is continuing.
(b)    Tenant acknowledges and agrees that on the occurrence of a “Default”,
“Event of Default” or similar event or occurrences which causes the lender under
the Line of Credit Documents to accelerate any or all of the indebtedness
thereby or to exercise any rights or remedies under such documents to realize on
its interest in the accounts receivable from the Facilities, or to cease funding
under the Line of Credit, which is not cured within any applicable cure period
under the Line of Credit Documents or any written agreement by lender, shall
constitute an Event of Default under this Lease.
ARTICLE VII    
7.1    Condition of the Leased Properties. Tenant acknowledges that prior to the
execution of this Lease, Tenant has been operating the Leased Properties
pursuant to the Existing Leases, and that as a consequence, Tenant has knowledge
of the condition of the Leased Properties and has found the same to be in good
order and repair and satisfactory for its purposes hereunder. Tenant is leasing
the Leased Properties “as is” in their condition on the Commencement Date.
Tenant waives any claim or action against Landlord in respect of the condition
of the Leased Properties. LANDLORD MAKES NO WARRANTY OR REPRESENTATION EXPRESS
OR IMPLIED, IN RESPECT OF ANY LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. Tenant
further acknowledges that throughout the Term, except if Landlord elects to
perform a Required Clean-Up pursuant to Section 7.3(l), Tenant is solely
responsible for the condition of the Leased Properties.
7.2    Use of the Leased Properties. Throughout the Term Tenant shall, except if
otherwise agreed to in writing by Landlord, continuously use the Leased
Properties for the Primary Intended Use and such other uses as may be necessary
or incidental thereto. Tenant shall not use the Leased Properties or any portion
thereof for any other use without the prior written consent of Landlord. No use
shall be made or permitted to be made of, or allowed in, the Leased Properties,
and no acts shall be done, which will cause the cancellation of, or be
prohibited by, any insurance policy covering the Leased Properties or any part
thereof, nor shall the Leased Properties or Tenant’s Personal Property be used
for any unlawful purpose. Tenant shall not commit or suffer to be committed any
waste on the Leased Properties, or cause or permit any nuisance thereon, or
suffer or permit the Leased Properties or any portion thereof, or Tenant’s
Personal Property, to be used in such a manner as (i) might reasonably tend to
impair Landlord’s (or Tenant’s, as the case may be) title thereto or to any
portion thereof, or (ii) may reasonably make possible a claim or claims of
adverse usage or adverse possession by the public, as such, or of implied
dedication of the Leased Properties or any portion thereof. Landlord covenants
that during the Term of this Lease it will cooperate with Tenant and use
commercially reasonable efforts, where necessary or required from Landlord as
the owner of the Leased Properties, to enable Tenant to obtain and maintain in
force and effect and good standing any licenses, permits, certifications, or
approvals needed by Tenant to use and operate each Leased Property for its
Primary Intended Use and will obtain and maintain in force and effect and good
standing any licenses, permits, certificates, or approvals, including
certificates of need, necessary or required to be owned and maintained by the
owner of each Leased Property in order to use and operate the Leased Property
for its Primary Intended Use.
7.3    Certain Environmental Matters.
(a)    Prohibition Against Use of Hazardous Substances. Tenant shall not permit,
conduct or allow on the Leased Properties, the generation, introduction,
presence, maintenance, use, receipt, acceptance, treatment, manufacture,
production, installation, management, storage, disposal or release of any
Hazardous Substance except for those types and quantities of Hazardous
Substances necessary for and ordinarily associated with the conduct of Tenant’s
business which are used in full compliance with all Environmental Laws.
(b)    Notice of Environmental Claims, Actions or Contaminations. Tenant shall
notify Landlord, in writing, immediately upon learning of any existing, pending
or threatened: (a) investigation, inquiry, claim or action by any governmental
authority in connection with any Environmental Laws, (b) Third Party Claims, (c)
Regulatory Actions, and/or (id) Contamination of any portion of the Leased
Properties
(c)    Costs of Remedial Actions with Respect to Environmental Matters. If any
investigation and/or Clean‑Up of Contamination or any other violation of
Environmental Law with respect to a Leased Property is required by any
Environmental Law, Tenant shall complete, at its own expense, such investigation
and/or Clean‑Up or cause any other Person that may be legally responsible
therefore to complete such investigation and/or Clean‑Up.
(d)    Delivery of Environmental Documents. Tenant shall deliver to Landlord
complete copies of any and all Environmental Documents that may now be in or at
any time hereafter come into the possession of Tenant.
(e)    Environmental Audit. At Tenant’s expense, Tenant shall from time to time,
upon and within thirty (30) days of Landlord’s request therefor, deliver an
Environmental Audit to Landlord. All tests and samplings shall be conducted
using generally accepted and scientifically valid technology and methodologies.
Tenant shall give the engineer or environmental consultant conducting the
Environmental Audit reasonable and complete access to the Leased Properties and
to all records in the possession of Tenant that may indicate the presence
(whether current or past) of a Release or threatened Release of any Hazardous
Substances on, in, under, about and adjacent to any Leased Property. Tenant
shall also provide the engineer or environmental consultant full access to and
the opportunity to interview such persons as may be employed in connection with
the Leased Properties as the engineer or consultant deems appropriate. However,
Landlord shall not be entitled to request an Environmental Audit from Tenant
unless (i) after the Commencement Date there have been changes, modifications or
additions to Environmental Laws as applied to or affecting any of the Leased
Properties; (ii) a significant change in the condition of any of the Leased
Properties has occurred; (iii) there are fewer than six (6) months remaining in
the Term; or (iv) Landlord has another good reason for requesting such
certificate or certificates. If the Environmental Audit discloses the presence
of Contamination or any noncompliance with Environmental Laws, Tenant shall
immediately perform all of Tenant’s obligations hereunder with respect to such
Hazardous Substances or noncompliance.
(f)    Entry onto Leased Properties for Environmental Matters. If Tenant fails
to provide an Environmental Audit as and when required by Subparagraph (e)
hereof, in addition to Landlord’s other remedies Tenant shall permit Landlord
from time to time, by its employees, agents, contractors or representatives, to
enter upon the Leased Properties for the purpose of conducting such
Investigations as Landlord may desire, the expense of which shall promptly be
paid or reimbursed by Tenant as an Additional Charge. Landlord, and its
employees, agents, contractors, consultants and/or representatives, shall
conduct any such Investigation in a manner which does not unreasonably interfere
with Tenant’s use of and operations on the Leased Properties (however,
reasonable temporary interference with such use and operations is permissible if
the investigation cannot otherwise be reasonably and inexpensively conducted).
Other than in an emergency, Landlord shall provide Tenant with prior notice
before entering any of the Leased Properties to conduct such Investigation, and
shall provide copies of any reports or results to Landlord, and Tenant shall
cooperate fully in such Investigation.
(g)    Environmental Matters Upon Termination of the Lease or Expiration of
Term. Upon the expiration or earlier termination of the Term of this Lease,
Tenant shall cause the Leased Properties to be delivered free of any and all
Regulatory Actions and Third Party Claims and otherwise in compliance with all
Environmental Laws with respect thereto, and in a manner and condition that is
reasonably required to ensure that the then present use, operation, leasing,
development, construction, alteration, refinancing or sale of the Leased
Property shall not be restricted by any environmental condition existing as of
the date of such expiration or earlier termination of the Term.
(h)    Compliance with Environmental Laws. Tenant shall comply with, and cause
its agents, servants and employees, to comply with, and shall use reasonable
efforts to cause each occupant and user of any of the Leased Properties, and the
agents, servants and employees of such occupants and users, to comply with each
and every Environmental Law applicable to Tenant, the Leased Properties and each
such occupant or user with respect to the Leased Properties. Specifically, but
without limitation:
(i)    Maintenance of Licenses and Permits. Tenant shall obtain and maintain
(and Tenant shall use reasonable efforts to cause each tenant, occupant and user
to obtain and maintain) all permits, certificates, licenses and other consents
and approvals required by any applicable Environmental Law from time to time
with respect to Tenant, each and every part of the Leased Properties and/or the
conduct of any business at a Facility or related thereto;
(ii)    Contamination. Tenant shall not cause, suffer or permit any
Contamination;
(iii)    Clean‑Up. If a Contamination occurs, the Tenant promptly shall Clean‑Up
and remove any Hazardous Substance or cause the Clean‑Up and the removal of any
Hazardous Substance and in any such case such Clean‑Up and removal of the
Hazardous Substance shall be effected to Landlord’s reasonable satisfaction and
in any event in strict compliance with and in accordance with the provisions of
the applicable Environmental Laws;
(iv)    Discharge of Lien. Within twenty (20) days of the date any lien is
imposed against the Leased Properties or any part thereof under any
Environmental Law, Tenant shall cause such lien to be discharged (by payment, by
bond or otherwise to Landlord’s absolute satisfaction);
(v)    Notification of Landlord. Within five (5) Business Days after receipt by
Tenant of notice or discovery by Tenant of any fact or circumstance which might
result in a breach or violation of any covenant or agreement, Tenant shall
notify Landlord in writing of such fact or circumstance; and
(vi)    Requests, Orders and Notices. Within five (5) Business Days after
receipt of any request, order or other notice relating to the Leased Properties
under any Environmental Law, Tenant shall forward a copy thereof to Landlord.
(i)    Environmental Related Remedies. In the event of a breach by Tenant beyond
any applicable notice and/or grace period of its covenants with respect to
environmental matters, Landlord may, in its sole discretion, do any one or more
of the following (the exercise of one right or remedy hereunder not precluding
the simultaneous or subsequent exercise of any other right or remedy hereunder):
(i)    Cause a Clean-Up. Cause the Clean‑Up of any Hazardous Substance or other
environmental condition on or under the Leased Properties, or both, at Tenant’s
cost and expense; or
(ii)    Payment of Regulatory Damages. Pay on behalf of Tenant any damages,
costs, fines or penalties imposed on Tenant or Landlord as a result of any
Regulatory Actions; or
(iii)    Payments to Discharge Liens. On behalf of Tenant, make any payment or
perform any other act or cause any act to be performed which will prevent a lien
in favor of any federal, state or local governmental authority from attaching to
the Leased Properties or which will cause the discharge of any lien then
attached to the Leased Properties; or
(iv)    Payment of Third Party Damages. Pay, on behalf of Tenant, any damages,
cost, fines or penalties imposed on Tenant as a result of any Third Party
Claims; or
(v)    Demand of Payment. Demand that Tenant make immediate payment of all of
the costs of such Clean‑Up and/or exercise of the remedies set forth in this
Section 7.3 incurred by Landlord and not theretofore paid by Tenant as of the
date of such demand.
(j)    Environmental Indemnification. Except to the extent caused by Landlord’s
gross negligence or willful misconduct, Tenant shall and does hereby indemnify,
and shall defend and hold harmless Landlord, its principals, officers,
directors, agents and employees from each and every incurred and potential
claim, cause of action, damage, demand, obligation, fine, laboratory fee,
liability, loss, penalty, imposition settlement, levy, lien removal, litigation,
judgment, proceeding, disbursement, expense and/or cost (including without
limitation the cost of each and every Clean‑Up), however defined and of whatever
kind or nature, known or unknown, foreseeable or unforeseeable, contingent,
incidental, consequential or otherwise (including, but not limited to,
attorneys’ fees, consultants’ fees, experts’ fees and related expenses, capital,
operating and maintenance costs, incurred in connection with (i) any
Investigation or monitoring of site conditions, and (ii) any Clean-Up required
or performed by any federal, state or local governmental entity or performed by
any other entity or person because of the presence of any Hazardous Substance,
Release, threatened Release or any Contamination on, in, under or about any of
the Leased Properties which may be asserted against, imposed on, suffered or
incurred by, each and every indemnitee arising out of or in any way related to,
or allegedly arising out of or due to any environmental matter occurring during
the Term of this Lease, during any hold-over period, or prior thereto during the
term of the applicable Existing Lease for the affected Leased Property or Leased
Properties, or which is caused by or at any time arises from Lessee’s and/or
Lessee’s related or affiliated predecessors-in-interest use and occupancy of the
Leased Properties, including, but not limited to, any one or more of the
following:
(i)    Release Damage or Liability. The presence of Contamination in, on, at,
under, or near a Leased Property or migrating to a Leased Property from another
location;
(ii)    Injuries. All injuries to health or safety (including wrongful death),
or to the environment, by reason of environmental matters relating to the
condition of or activities past or present on, at, in, under a Leased Property;
(iii)    Violations of Law. All violations, and alleged violations, of any
Environmental Law relating to a Leased Property or any activity on, in, at,
under or near a Leased Property;
(iv)    Misrepresentation. All material misrepresentations relating to
environmental matters in any documents or materials furnished by Tenant to
Landlord and/or its representatives in connection with the Lease;
(v)    Event of Default. Each and every Event of Default relating to
environmental matters;
(vi)    Lawsuits. Any and all lawsuits brought or threatened, settlements
reached and governmental orders relating to any Hazardous Substances at, on, in,
under or near a Leased Property, and all demands of governmental authorities,
and all policies and requirements of Landlord’s, based upon or in any way
related to any Hazardous Substances at, on, in, under a Leased Property; and
(vii)    Presence of Liens. All liens imposed upon any of the Leased Properties
in favor of any governmental entity or any person as a result of the presence,
disposal, release or threat of release of Hazardous Substances at, on, in, from,
or under a Leased Property.
(k)    Rights Cumulative and Survival. The rights granted Landlord under this
Section are in addition to and not in limitation of any other rights or remedies
available to Landlord hereunder or allowed at law or in equity or rights of
indemnification provided to Landlord in any agreement pursuant to which Landlord
purchased any of the Leased Property. The payment and indemnification
obligations set forth in this Section 7.3 shall survive the expiration or
earlier termination of the Term of this Lease. In the event of any conflict
between this Section 7.3 and any provision of the Existing Leases, this Section
7.3 shall control.
(l)    Exculpation. Anything herein to the contrary notwithstanding, Landlord
acknowledges and agrees that the terms of this Section 7.3, and the
representations, warranties, agreements and indemnity set forth in this Section
7.3, shall not be deemed to apply to any Contamination on, under, about or with
respect to (i) the Treemont Facility prior to February 1, 2003, or the Katy or
Humble Facility prior to July 1, 2003, or the Paris, Texas, Facility prior to
the acquisition date for the Paris, Texas Facility or (ii) the Facilities
subject to the existing Terminated Leases (the “Aviv Facilities”) prior to the
acquisition date of each of the Aviv Facilities by the applicable Landlord or
its Affiliate, other than any Hazardous Substance, Release, threatened Release
or Contamination disclosed in the phase I environmental assessments of the Aviv
Facilities obtained by Landlord in connection with its purchase of the Aviv
Facilities and provided to Tenant (each of (i) and (ii), a "Pre-Existing
Environmental Condition"). If following the Commencement Date, a Clean-Up is
required by any federal, state or local governmental agency or authority solely
because of the presence any Pre-Existing Environmental Condition, and if the
affected Leased Property will no longer be permitted under applicable law to
operate for its Primary Intended Use unless such a Clean-Up is performed (a
"Required Clean-Up"), then Tenant shall promptly notify Landlord of such
Required Clean-Up. If Landlord elects in writing not to pursue, perform or pay
such Required Clean-Up, then Tenant may elect within thirty (30) days of such
determination to terminate this Lease as to such affected Leased Property only.
In the event of such termination, the Base Rent payable hereunder and the
Security Deposit shall be adjusted as if such termination were due to a casualty
loss under Section 14.7 below; provided, however, that in no event shall the
Security Deposit be reduced to an amount less than at an amount equal to three
months of the annual Base Rent (exclusive of the Avon Rent) as of the date of
such reduction. If Landlord elects to perform such Required Clean-Up, then
Landlord shall promptly undertake and diligently pursue the remediation of the
applicable Pre-Existing Condition, unless contested by Landlord in good faith by
appropriate proceedings and the right to use the Leased Property for its Primary
Intended Use during such contest is not materially and adversely affected
thereby.
(m)    Texas Asbestos Remediation. If any Clean-Up of any asbestos containing
materials on the Doctors and Fort Worth, Texas Facilities identified in the
Asbestos Management Plans for the facilities dated March 19,2004 (“Existing
Asbestos Containing Materials”) is required to be performed by any federal,
state or local governmental entity during the Term and if the Doctors and Fort
Worth Facilities will no longer be permitted under applicable law to operate for
their Primary Intended Use unless such Clean-Up is performed (a “Required
Asbestos Clean-Up”), then Tenant shall promptly notify Landlord of such Required
Asbestos Clean-Up. Within thirty (30) days of the determination that a Required
Asbestos Clean-Up must be done, Tenant shall provide Landlord with an estimate
of the cost of the Asbestos Clean-Up (“Asbestos Clean-Up Cost”). Landlord shall
fund one half of the Asbestos Clean-Up Cost (which funding may be in the form of
an agreement to abate Base Rent for a period of time commencing on the date that
Tenant commences the Required Asbestos Clean-Up). Tenant shall promptly
undertake and diligently perform such Required Asbestos Clean-Up and, upon
completion, shall provide Landlord with an accounting of all Asbestos Clean-Up
Costs, including adequate evidence of payment by Tenant of such costs.
Notwithstanding the foregoing, if such Required Asbestos Clean-Up would not have
been required by, or otherwise come to the attention of, any governmental
entity, but for the renovations or alterations of the Facility occurring after
August 11, 2007 or as a result of the actions or omissions of Tenant , a
Subtenant, Manager or other agent of Tenant, including the failure to abide by
the Asbestos Management Plans dated March 19, 2004 for Landlord by ATC
Associates, Inc. for the Doctors and Fort Worth Facilities, then Landlord shall
have no obligation to fund any portion of the Asbestos Clean-Up Costs and Tenant
shall be solely responsible for such Required Asbestos Clean-Up. Tenant
acknowledges receipt of copies of the aforementioned asbestos management plans.
ARTICLE VIII    
8.1    Compliance with Legal and Insurance Requirements. In its use,
maintenance, operation and any alteration of the Leased Properties, Tenant, at
its expense, will, subject to the provisions of ARTICLE XII relating to
permitted contests, promptly (i) comply with all Legal Requirements and
Insurance Requirements, whether or not compliance therewith requires structural
changes in any of the Leased Improvements (which structural changes shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld or delayed) or interferes with or prevents the use and
enjoyment of the Leased Properties, and (ii) procure, maintain and comply with
all licenses, certificates of need, provider agreements and other authorizations
required for the use of the Leased Properties and Tenant’s Personal Property
then being made, and for the proper erection, installation, operation and
maintenance of the Leased Properties or any part thereof. The judgment of any
court of competent jurisdiction, or the admission of Tenant in any action or
proceeding against Tenant, whether or not Landlord is a party thereto, that
Tenant has violated any such Legal Requirements or Insurance Requirements shall
be conclusive of that fact as between Landlord and Tenant. Notwithstanding the
foregoing, Tenant may from time to time remove beds from service at each
Facility without reducing the number of licensed Medicare and Medicaid certified
beds that may be operated at such Facility and while retaining the right to
return any such beds to service at such Facility (so-called “bed banking”)
provided that (i) such removal shall not exceed more than ten percent (10%) of
the number of beds at the applicable Facility, (ii) not less than thirty (30)
days prior to removing such beds from service, Tenant shall so notify Landlord
in writing, which notice shall include, or have delivered therewith, (a)
detailed descriptions of the beds being removed, the reasons for such bed
removal, estimates of the cost of implementing such bed changes, and the
projected impact of such bed changes upon such Facility, and (b) evidence
reasonably satisfactory to Landlord that Tenant has obtained all necessary
regulatory approvals for the proposed reduction of beds in service, that such
beds continue to be considered “licensed” and “certified” beds by the applicable
governmental authority and agencies and that Tenant or any successor operator of
such Facility retains the right, at the end of the bed banking period, to return
such beds to service at the applicable Facility as licensed Medicare and
Medicaid certified beds.
8.2    Certain Covenants.
8.2.1    Certain Financial Covenants.
8.2.1.1         Limitation of Distributions. None of Tenant, any Subtenant
(other than a Hospital Subtenant), UPL-IGT Manager or Guarantor shall make any
Distributions to the holders of its equity securities or any Affiliate if, as of
the date of such Distribution or upon giving effect to such Distribution, an
Event of Default in the payment of Base Rent has occurred and is continuing. At
all times during the Term, Tenant and the Subtenants shall maintain, on a
consolidated basis, a Post-Distribution Cash Flow to Rent Ratio (in each case,
to be tested quarterly for the immediately preceding 12 month period) of 1.0:1.
Solely for the purposes of calculating compliance with the Post-Distribution
Cash Flow to Rent Ratio in connection with any contemplated Distribution, all
contemplated Distributions shall also be subtracted from Post-Distribution Cash
Flow.
8.2.1.2         Accounts Receivable Financing. Except as may be expressly
provided in Section 6.5 of this Lease and the Intercreditor Agreement, Tenant
and/or Subtenant shall not pledge or otherwise encumber any of the accounts
receivable generated through the operation of the Facilities to secure principal
and interest on any Debt.
8.2.1.3         Guarantees Prohibited. Neither Tenant nor any Subtenant (other
than a Hospital Subtenant) or UPL-IGT Manager (if other than DMS) shall
guarantee any indebtedness of any Affiliate or other third party, except those
guarantees for the benefit of CIBC Bank in effect as of the date hereof or as
may be required under the CIBC Bank Loan Documents or any future Line of Credit
satisfying the requirements of Section 6.5, and except for obligations which
represent Tenant’s, Subtenant’s trade payables or accrued expenses incurred by
the UPL-IGT Manager in the ordinary course of leasing and operating the
Facilities.
8.2.1.4         Equipment Financing. The aggregate amount of principal, interest
and lease payments due from Tenant and/or Subtenant and/or Manager with respect
to any equipment leases or financing secured by equipment utilized in the
operation of any single Facility (other than for vehicles) shall not at any time
during the Term exceed $150,000.00 in any one Lease Year.
8.2.1.5         Cash Flow Coverage Ratio. Commencing on the Commencement Date,
and continuing during the Term, a Cash Flow Coverage Ratio as determined
quarterly on a cumulative basis for the preceding four (4) calendar quarters
shall be maintained at the following ratio for the following period:
Period:
Ratio:
October 1, 2018 – September 30, 2019
1.01
October 1, 2019 – September 30, 2020
1.05
Thereafter
1.10



8.2.2    Indebtedness. Neither Tenant nor any Subtenant (including a Hospital
Subtenant) or UPL-IGT Manager will create, incur or suffer to exist any Debt
which is secured by a Lien in any of the Property with respect to which Landlord
has been granted a Lien in pursuant to the Lease Documents, except:
(i)    The equipment financing permitted under Section 8.2.1.4;
(ii)    The Line of Credit permitted under Section 6.5; and
(iii)    Any Debt owed to Landlord or any Affiliate of Landlord.
8.3    Minimum Qualified Capital Expenditures. Each Lease Year, Tenant, a
Subtenant or a UPL-IGT Manager shall expend with respect to the Leased
Facilities at least Four Hundred Dollars ($400.00) per-licensed-bed for
Qualified Capital Expenditures on a portfolio wide basis on average over a
rolling two (2) Lease Year period (i.e., the current Lease Year and the previous
Lease Year) to improve the Facilities, which amount shall be increased each
Lease Year, beginning with the second Lease Year, in proportion to increases in
the CPI from the Commencement Date to the commencement of each such Lease Year
(“Minimum Qualified Capital Expenditures”). With respect to the Existing Leases,
the amount spent by Tenant, a Subtenant or a UPL-IGT Manager on Qualified
Capital Expenditures, as defined under this Lease, for the final Lease Year
under the Existing Leases prior to the Commencement Date, shall be included in
the calculation the two (2) year rolling average for Qualified Capital
Expenditures for the first and second Lease Year under this Lease. Approved
Improvements funded by Landlord pursuant to Section 9.3 and constituting
Qualified Capital Expenditures shall be included in the calculation of Minimum
Qualified Capital Expenditures for the Lease Year in which such amounts are
funded. At least annually, at the request of Landlord, Landlord and Tenant shall
review capital expenditures budgets and reasonably agree on modifications, if
any, required by changed circumstances and the changed conditions of the Leased
Properties.
8.4    Management Agreements. Neither Tenant nor any Subtenant or Manager shall
enter into, amend, modify, renew, replace or otherwise change the terms of any
Management Agreement without the prior written consent of Landlord as to the
identity of the Manager and the terms of the agreement, which consent Landlord
may withhold in its sole discretion, and in no event without the execution by
Tenant, a Subtenant, Manager and Landlord, of an agreement, satisfactory to
Landlord in form and substance, pursuant to which Manager’s right to receive its
management fee is subordinated to the obligation of Tenant to pay the Rent to
Landlord. Landlord hereby consents to the continued management of the Facilities
by DMS under its current Management Agreement with Tenant. In addition, prior to
the employment of any Manager, such Manager must execute a Consent and Agreement
of Manager in the form attached hereto as Exhibit E. Notwithstanding any of the
foregoing terms of this Section 8.4, the annual management fee payable to any
Manager (other than an Affiliate of Tenant, including DMS) during the term of
this Lease shall not exceed five percent (5%) of Gross Revenues.
8.5    Other Facilities. Without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, neither Tenant nor any Affiliate
shall own, operate or manage any nursing home, rest home, assisted living
facility, subacute facility, retirement center or similar health care facility
within a five (5) mile radius of any Facility other than:
(i)    any Facility which is a Leased Property under this Lease, or
(ii)    any Facility that Tenant or any Affiliate of Tenant owns or operates as
of the Commencement Date and is set forth on Schedule 8.5 attached hereto;
provided, however, that with respect to any such homes, facilities and centers
constructed after January 1, 2018 with funds not provided by Landlord, the
radius distance from any Facility shall be fifteen (15) miles.
8.6    Separateness.     Tenant (if other than DLC), each Subtenant and each
UPL-IGT Manager (if other than DMS) shall:
(a)    Maintain records and books of account separate from those of any
Affiliate.
(b)    Conduct its own business in its own names and not in the name of any
Affiliate (except to the extent that the business of the Facilities may be
conducted in the name of the Manager).
(c)    Maintain financial statements separate from any Affiliate.
(d)    Maintain any contractual relationship with any and all Affiliates, except
upon terms and conditions that are fair and substantially similar to those that
would be available on an arm’s length basis.
(e)    Except for the benefit of CIBC Bank (or its successors and assigns) as
set forth in the Intercreditor Agreement or as otherwise required under the CIBC
Bank Loan Documents, or for the benefit of any working capital lender as
required under the Line of Credit Documents described in Section 6.5 of this
Lease, not guarantee or become obligated for the debts of any other entity,
including any Affiliate, or hold out its credit, jointly or severally, as being
available to satisfy the obligations of others, except for obligations which
represent Tenant’s or Subtenant’s trade payables or accrued expenses incurred by
Manager in the ordinary course of owning and operating the Facilities.
(f)    Except for the benefit of CIBC Bank (or its successors and assigns) as
set forth in the Intercreditor Agreement, or any working capital lender as set
forth in the intercreditor agreement required under Section 6.5 of this Lease,
not pledge its assets, jointly or severally, for the benefit of any other
entity, including any Affiliate.
(g)    Hold itself out to the public as a legal entity separate from any
Affiliates.
(h)    At all times cause its Board of Directors to hold appropriate meetings
(or act by unanimous consent) to authorize all appropriate corporate actions,
and in authorizing such actions, to observe all formalities.
8.7    Bank Accounts. Tenant, the Subtenants (other than a Hospital Subtenant)
and UPL-IGT Manager shall maintain the cash proceeds arising out of the
operation of the Facilities in bank accounts owned by Guarantor, Tenant, the
Subtenants (other than a Hospital Subtenant) or a UPL-IGT Manager and shall not
commingle such proceeds with the cash of any non-Affiliate third party. None of
Tenant, the Subtenants (other than a Hospital Subtenant) and UPL-IGT Manager
shall permit its or their cash, cash equivalents, and the cash proceeds arising
out of the operation of the Facilities, to be commingled with the cash and cash
equivalents of any Person other than (i) Tenant, the Subtenants (other than a
Hospital Subtenant) and UPL-IGT Manager with each other or (ii) so long as (1)
Guarantor, Tenant, the Subtenants (other than a Hospital Subtenant) and UPL-IGT
Manager maintain financial records which will make it possible to identify (x)
funds deposited into such account from the Facilities and (y) expenses of the
Facilities paid with funds in such account and (2) no Event of Default under
subsections (a), (b), (c), (d), or (k) of the definition of Event of Default has
occurred and is continuing, a concentration account maintained by Guarantor to
be used in accordance with existing practices. Notwithstanding the foregoing,
the personal allowance accounts of the residents of the Facilities need not be
maintained separately and may be commingled so long as Tenant and the Subtenants
maintain adequate written records with respect to such personal allowance
accounts.
ARTICLE IX    
9.1    Maintenance and Repair.
9.1.1    Tenant, at its expense, will keep the Leased Properties, and all
landscaping, private roadways, sidewalks and curbs appurtenant thereto which are
under Tenant’s control and Tenant’s Personal Property in good order and repair,
whether or not the need for such repairs arises out of Tenant’s use, any prior
use, the elements or the age of the Leased Property or any portion thereof, or
any cause whatsoever except the act or negligence of Landlord, and with
reasonable promptness shall make all necessary and appropriate repairs thereto
of every kind and nature, whether interior or exterior, structural or
non‑structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to the Commencement Date (concealed or
otherwise) or existing after February 1, 2003 with respect to the Treemont
Facility, and July 1, 2003 with respect to the Katy Facility and the Humble
Facility; provided, however, that Tenant shall be permitted to prosecute claims
against Landlord’s predecessor in title for breach of any representation or
warranty made to or for the benefit of Landlord, or for latent defects in any
Leased Property. Additionally, during the Term of this Lease, upon request and
at the cost and expense of Tenant, and with respect only to the Leased
Properties that were the subject of the Terminated Leases, Landlord agrees to
use commercially reasonable efforts to pursue any right or claim Landlord may
have against the seller under the applicable purchase agreement by which such
Leased Properties were acquired for breach of any covenant, warranty or
representation made with respect to the title, condition, use and operation of
any Leased Property, or for latent defects in any Leased Property, the
successful pursuit of which may benefit or assist Tenant in, or provide
financial recovery to Tenant for, the performance of its obligations under this
Lease. Where such right or claim may be prosecuted by the assignee of Landlord,
then Tenant shall be permitted to prosecute such right or claim, at Tenant's
cost and expense, and, to the extent permitted by law, the applicable Landlord
hereby assigns to Tenant all of such Landlord's rights to fully prosecute any
such right or claims. Landlord shall cooperate in good faith with Tenant in the
prosecution of any such right or claim, in the applicable Landlord's or Tenant's
name, all at Tenant's cost and expense. Tenant shall at all times maintain,
operate and otherwise manage the Leased Properties on a quality basis and in a
manner consistent with the standards of the highest quality competing facilities
in the market areas served by the Leased Properties. All repairs shall, to the
extent reasonably achievable, be at least equivalent in quality to the original
work or, subject to the provisions of Paragraph 9.1.4, below, the property to be
repaired shall be replaced. Tenant will not take or omit to take any action the
taking or omission of which might materially impair the value or the usefulness
of the Leased Properties or any parts thereof for the Primary Intended Use.
9.1.2    Landlord shall not under any circumstances be required to maintain,
build or rebuild any improvements on the Leased Properties (or any private
roadways, sidewalks or curbs appurtenant thereto), or to make any repairs,
replacements, alterations, restorations or renewals of any nature or description
to the Leased Properties, whether ordinary or extraordinary, structural or
non‑structural, foreseen or unforeseen, or upon any adjoining property, whether
to provide lateral or other support or abate a nuisance, or otherwise, or to
make any expenditure whatsoever with respect thereto, in connection with this
Lease. Tenant hereby waives, to the extent permitted by law, the right to make
repairs at the expense of Landlord pursuant to any law in effect at the time of
the execution of this Lease or hereafter enacted.
9.1.3    Nothing contained in this Lease shall be construed as (i) constituting
the consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialmen or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to any Leased
Property or any part thereof, or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Properties, or any portion thereof. Landlord shall have the right to
give, record and post, as appropriate, notices of non‑responsibility under any
mechanics’ and construction lien laws now or hereafter existing.
9.1.4    Tenant shall, from time to time, promptly replace any of the Leased
Improvements or Landlord’s Personal Property which (i) become worn out, obsolete
or unusable for the purpose for which intended, (ii) have been Taken, or
(iii) have been lost, stolen, damaged or destroyed. If any of Landlord’s
Personal Property requires replacement as a result of damage, theft, loss or
destruction or a Taking, then Tenant shall be entitled to that portion of any
insurance proceeds payable in respect thereof or any Award made therefore. All
replacements shall have a then value (adjusted for inflation) and utility at
least equal to the value of the items replaced as of the date hereof in the case
of clause (i) above, and immediately prior to the events specified in clauses
(ii) and (iii) above. All replacements of Landlord’s Personal Property shall be
owned by Landlord and become a part of the Leased Properties immediately upon
their acquisition. Tenant shall promptly repair all damage to a Leased Property
incurred in the course of such replacement.
9.1.5    Tenant will, upon the expiration or prior termination of the Term,
vacate and surrender the Leased Properties to Landlord in the condition in which
they were originally received from Landlord, in good operating condition,
ordinary wear and tear excepted, except as repaired, rebuilt, restored, altered
or added to as permitted or required by the provisions of this Lease.
9.2    Encroachments, Restrictions, etc. Except for the forced or required
removal of the existing encroachment of the Highlands Facility in Louisville, KY
onto the right of way of Stevens Avenue, if any of the Leased Improvements
shall, at any time, encroach upon any property, street or right‑of‑way adjacent
to the Leased Property, or shall violate the agreements or conditions contained
in any lawful restrictive covenant or other agreement affecting the Leased
Property, or any part thereof, or shall impair the rights of others under any
easement or right‑of‑way to which any Leased Property is subject, then promptly
upon the request of Landlord or at the behest of any person affected by any such
encroachment, violation or impairment, Tenant shall, at its expense, subject to
its right to contest the existence of any encroachment, violation or impairment
as provided in ARTICLE XII and in such case, in the event of an adverse final
determination, either (i) obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting from each such encroachment,
violation or impairment, whether the same shall affect Landlord or Tenant or
(ii) make such changes in the Leased Improvements, and take such other actions,
as Tenant in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment, and to end such violation or
impairment, including, if necessary, the alteration of any of the Leased
Improvements, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements for the
Primary Intended Use substantially in the manner and to the extent the Leased
Improvements were operated prior to the assertion of such violation, impairment
or encroachment.
9.3    Landlord Funded Capital Improvements.
(a)    7% Upgrades. Subject to Tenant’s compliance with Sections 9.3(c) and
9.3(d), upon receipt of a written statement from an engineer hired by Landlord
to oversee the project, or a written certification from Tenant to Landlord, that
a 7% Upgrade commenced has been completed in whole or in part acceptable to such
engineer and upon compliance with the procedures set forth below, so long as no
Event of Default, or Unmatured Event of Default, has occurred and is continuing,
Landlord shall pay an amount equal to the Actual Cost of such 7% Upgrade
according to the procedures set forth below; provided, however, that Landlord’s
aggregate obligation to pay shall not exceed (i) with respect to a specific 7.0%
Upgrade, the amount set forth on Schedule 9.3(a) for such 7.0% Upgrade
Improvement, and (ii) with respect to all Facilities and all 7.0% Upgrades, Five
Million Dollars ($5,000,000.00).
(b)    9.0% Improvements. Subject to Tenant’s compliance with Sections 9.3(c)
and 9.3(d), upon receipt of a written statement from an engineer hired by
Landlord to oversee the project, or a written certification from Tenant to
Landlord, that a 9.0% Improvement commenced has been completed in whole or in
part acceptable to such engineer and upon compliance with the procedures set
forth below, so long as no Event of Default, or Unmatured Event of Default, has
occurred and is continuing, Landlord shall pay an amount equal to the Actual
Cost of such 9.0% Improvement according to the procedures set forth below;
provided, however, that, without Landlord’s prior written consent, Landlord’s
aggregate obligation to pay with respect to all 9.0% Improvements shall not
exceed (i) with respect to a specific 9.0% Improvement, the amount set forth on
Schedule 9.3(b) for such 9.0% Improvement, and (ii) with respect to all
Facilities and all 9.0% Improvements, Thirty Million Dollars ($30,000,000).
(c)    Funding Procedures. Funds to be disbursed by Landlord for Approved
Improvements shall be disbursed in accordance with the following procedures:
(i)    Tenant may not request reimbursement more than once per month;
(ii)    With each request for reimbursement, Tenant shall deliver a
certification from an officer of Tenant in substantially the form of Exhibit F
to this Lease;
(iii)    Tenant may not request reimbursement for less than Five Thousand
($5,000); provided, however, that if all Approved Improvements are completed and
the amount remaining to be reimbursed is less than Five Thousand ($5,000) then
Tenant may request such lesser amount;
(iv)    The Approved Improvements shall be done pursuant to plans and
specifications and a cost statement approved by Landlord in writing, which
approval shall not be unreasonably withheld, conditioned or delayed;
(v)    After the first disbursement to Tenant (which disbursement shall not
exceed $25,000), sworn statements and lien waivers in an amount at least equal
to the amount of funds previously paid to Tenant or such other adequate evidence
of payment shall be delivered to Landlord from all contractors, subcontractors
and material suppliers covering all labor and materials furnished through the
date of the previous disbursement;
(vi)    Tenant shall deliver to Landlord such other evidence as Landlord
reasonably may request, from time to time during the course of the work on the
Approved Improvements, as applicable, to evidence compliance with the approved
plans and specifications for such work, the cost of work and the total amount
needed to complete the Approved Improvements, as applicable, and showing that
there are no liens against the Leased Property arising in connection with the
work; and
(vii)    Landlord may reimburse itself as part of the Actual Costs of any
Approved Improvements for its reasonable out-of-pocket costs and expenses
incurred in connection with any disbursement, including, but limited to, any
search costs, filings fees, title company charges, and reasonable attorney fees
and expenses.
(viii)    The funds may be disbursed by Landlord to Tenant or, at Landlord’s
option, may be paid (i) directly to, and disbursed by, a title agent acceptable
to Landlord, or (ii) paid directly to the party to whom payment is owed.
Landlord may, at its option, acquire title insurance coverage in connection with
each draw and all costs and expense of such coverage shall be included in the
Actual Cost of any such Approved Improvement. If an Approved Improvement changes
the footprint of the Facility, the legal description or requires the recording
of encumbrances against the Facility, then, upon completion of such Approved
Improvement, Landlord may require an ALTA “as-built” survey to be done and all
costs and expense of such survey shall be included in the Actual Cost of any
such Approved Improvement.
(ix)    All requests for reimbursement under this Section must be made within
sixty (60) days of the completion of the underlying work, time being of the
essence.
(d)    Funding Request.  Funding by Landlord for the Approved Improvements shall
be available for (i) those 7.0% Upgrades the scope and cost of which has been
identified by Tenant in an amount per Facility for which funding has been
requested by Tenant in writing on or before September 30, 2018 and (ii) those
9.0% Improvements identified by Tenant in an amount per Facility, the specific
cost and scope of which for each Facility must be agreed upon by Landlord and
Tenant, for which Tenant has requested in writing on or before September 30,
2023 that Landlord provide financing. Within thirty (30) days of receipt of a
request to finance a 9.0% Improvement, Landlord shall notify Tenant as to
whether it will finance the proposed improvements. Prior to any funding of 9.0%
Improvements, Landlord and Tenant must agree in writing upon the 9.0 %
Improvements and the funding amount for such 9.0% Improvements, which agreement
Landlord shall not unreasonably withhold, condition or delay. Prior to
commencing any work on any Approved Improvements for which Tenant will request
disbursement of funds pursuant to this Section 9.3, Tenant shall provide
Landlord with a complete description of the work to be completed together with
such written documentation as may be reasonably requested by Landlord with
respect thereto, which may include, to the extent applicable, plans and
specifications, budgets, a work completion schedule, pro forma operating
projections and copies of permits required in connection with such repairs or
improvements. Prior to commencing any work on any Approved Improvements, if
applicable based on the nature of such Approved Improvements, Tenant shall have
obtained any certificate of need or other Authorizations from any applicable
governmental authorities with jurisdiction required in connection with such
Approved Improvements. Landlord shall join in the application for such
Authorizations whenever such action is necessary by the owner of the affected
Leased Property; provided however, that such joinder shall be at no cost or
expense to Landlord. Subject to Force Majeure, once commenced Tenant shall
diligently complete any Approved Improvements on or before the completion date
specified in the approval materials, or if no completion date is specified, by
September 30, 2023 and Landlord shall have no obligation to fund any such
Approved Improvements after such date.
(e)    Payment by Landlord. Any complete and qualifying request for funds for
the Approved Improvements requested by the Tenant in accordance with this
Section 9.3 shall be paid and disbursed by Landord to Tenant or as provided in
9.3(c)(viii), above,  on or before the first business day of the calendar month
following the date that is fifteen (15) days after the date Landlord receives
written request for payment of such funds from Tenant, so long as such request
is accompanied by all invoices, sworn statement and lien waivers (partial or
full, as applicable) with respect to the work for which such request is made as
required in this Section 9.3.  Landlord and Tenant agree to cooperate in good
faith in attempting to resolve any disputed portions of any payment request. 
ARTICLE X    
10.1    Construction of Alterations and Additions to the Leased Properties.
10.1.1    Tenant shall not (a) make or permit to be made any structural
alterations, improvements or additions of or to the Leased Properties or any
part thereof, or (b) materially alter the plumbing, HVAC or electrical systems
thereon or (c) make any other alterations, improvements or additions to any
Leased Property or any part thereof, the cost of which exceeds One Hundred Fifty
Thousand Dollars ($150,000.00), unless and until Tenant has (a) caused complete
plans and specifications therefor to have been prepared by a licensed architect
(or licensed plumbing contractor or electrical contractor in the case of
alterations to the plumbing, HVAC or electrical systems) and submitted to
Landlord at least thirty (30) Business Days before the planned start of
construction thereof, (b) obtained Landlord’s written approval thereof and the
approval of any Facility Mortgagee, which approval shall not be unreasonably
withheld, conditioned or delayed, and if no response has been received by Tenant
within thirty (30) Business Days after submission of the plans and
specifications for approval then such approval shall be deemed to have been
given, and (c), if required to do so by Landlord, provide Landlord with
reasonable assurance of the payment of the cost of any such alterations,
improvements or additions, in the form of a bond, letter of credit or cash
deposit. If Landlord requires a deposit, Landlord shall retain and disburse the
amount deposited in the same manner as is provided for insurance proceeds in
Section 14.6. If the deposit is reasonably determined by Landlord at any time to
be insufficient for the completion of the alteration, improvement or addition,
Tenant shall immediately increase the deposit to the amount reasonably required
by Landlord. Tenant shall be responsible for the completion of such improvements
in accordance with the plans and specifications approved by Landlord, and shall
promptly correct any failure with respect thereto.
10.1.2    Alterations and improvements not falling within the categories
described in the first sentence of the preceding paragraph may be made by Tenant
without the prior approval of Landlord, but Tenant shall give Landlord at least
fifteen (15) Business Days prior written Notice of any such alterations and
improvements.
10.1.3    All alterations, improvements and additions shall be constructed in a
first class, workmanlike, manner, in compliance with all Insurance Requirements
and Legal Requirements, be in keeping with the character of the Leased
Properties and the area in which the Leased Property in question is located and
be designed and constructed so that the value of the Leased Properties will not
be diminished or and that the Primary Intended Use of the Leased Properties will
not be changed. All improvements, alterations and additions shall immediately
become a part of the Leased Properties.
10.1.4    Tenant shall have no claim against Landlord at any time in respect of
the cost or value of any such improvement, alteration or addition. There shall
be no adjustment in the Rent by reason of any such improvement, alteration or
addition. With Landlord’s consent, which shall not be unreasonably withheld,
expenditures made by Tenant pursuant to this ARTICLE X, other than expenditures
for additions (as defined in the definition of Qualified Capital Expenditures),
may be included as capital expenditures for purposes of inclusion in the capital
expenditures budget for the Facilities and for measuring compliance with the
obligations of Tenant set forth in Section 8.3 of this Lease.
10.1.5    In connection with any alteration which involves the removal,
demolition or disturbance of any asbestos-containing material, Tenant shall
cause to be prepared at its expense a full asbestos assessment applicable to
such alteration, and shall carry out such asbestos monitoring and maintenance
program as shall reasonably be required thereafter in light of the results of
such assessment.
ARTICLE XI    
11.1    Liens. Subject to the provisions of ARTICLE XII relating to permitted
contests, without the consent of Landlord or as expressly permitted elsewhere
herein, Tenant will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Properties, and any attachment,
levy, claim or encumbrance in respect of the Rent, except for (i) Permitted
Encumbrances, (ii) restrictions, liens and other encumbrances which are
consented to in writing by Landlord and any Facility Mortgagee, (iii) liens for
those taxes of Landlord which Tenant is not required to pay hereunder, (iv) any
Facility Mortgage, (v) liens of mechanics, laborers, materialmen, suppliers or
vendors for sums either disputed, not yet due, or contested pursuant to Section
12.1 below, and (vi) liens created by the wrongful acts or negligence of
Landlord.
ARTICLE XII    
12.1    Permitted Contests. Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s sole cost and expense, shall have the right to
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount or validity of any real or personal property assessment,
Imposition, Legal Requirement or Insurance Requirement, or any lien, attachment,
levy, encumbrance, charge or claim or any encroachment or restriction burdening
the Leased Property (“Claim”), provided (a) prior Notice of such contest is
given to Landlord, (b) the Leased Properties would not be in any danger of being
sold, forfeited or attached as a result of such contest, and there is no risk to
Landlord of a loss of or interruption in the payment of, Rent, (c) in the case
of an unpaid Imposition or Claim, collection thereof is suspended during the
pendency of such contest, (d) in the case of a contest of a Legal Requirement,
compliance may legally be delayed pending such contest. Upon request of
Landlord, Tenant shall provide a bond or letter of credit, deposit funds or
assure Landlord in some other manner reasonably satisfactory to Landlord that
the amount to be paid by Tenant that is the subject of a contested Imposition,
Legal Requirement, Insurance Requirement or Claim, together with interest and
penalties, if any, thereon, and any and all costs for which Tenant is
responsible will be paid if and when required upon the conclusion of such
contest. Tenant shall defend, indemnify and save harmless Landlord from all
costs or expenses arising out of or in connection with any such contest,
including but not limited to attorneys’ fees. If at any time Landlord reasonably
determines that payment of any Imposition or Claim, or compliance with any Legal
or Insurance Requirement being contested by Tenant is necessary in order to
prevent loss of any of the Leased Properties or Rent or civil or criminal
penalties or other damage, upon such prior Notice to Tenant as is reasonable in
the circumstances Landlord may pay such amount, require Tenant to comply with
such Legal or Insurance Requirement or take such other action as it may deem
necessary to prevent such loss or damage. If reasonably necessary or legally
required, upon Tenant’s written request Landlord, at Tenant’s expense, shall
cooperate with Tenant in a permitted contest, provided Tenant upon demand makes
arrangements satisfactory to Landlord to assure the reimbursement of any and all
Landlord’s costs incurred in cooperating with Tenant in such contest. Tenant
shall be entitled to any refunds of any claim, and such charges and penalties or
interest thereon, which have been paid by Tenant or paid by Landlord and for
which Landlord has been fully reimbursed.
12.2    Landlord’s Requirement for Deposits. Following an Event of Default,
Landlord, in its sole discretion, shall be entitled to require Tenant to (i)
deposit with Landlord monthly, at the time of its payments of Base Rent, a
pro rata portion of the premium amounts charged by third party commercial
insurance carriers required to comply with Insurance Requirements, Impositions
and Legal Requirements, and when such obligations become due, Landlord shall pay
them (to the extent of the deposit) upon Notice from Tenant requesting such
payment, and (ii) provide reasonable evidence of the making of actuarial
required quarterly deposits with respect to any insurance maintained with a
captive insurance carrier. In the event that sufficient funds have not been
deposited to cover the amount of the obligations due at least thirty (30) days
in advance of the due date, or reasonable evidence of the quarterly payments has
not been provided, Tenant shall forthwith deposit the same with Landlord upon
Notice from Landlord. Landlord shall not be obligated to segregate such
deposited funds from its other funds, or to pay Tenant any interest on any
deposit so held by Landlord. Upon an Event of Default, any of the funds
remaining on deposit may be applied under this Lease in any manner and on such
priority as may be determined by Landlord.
ARTICLE XIII    
13.1    General Insurance Requirements. Tenant shall keep the Leased Properties,
and all property located in or on the Leased Properties, including Landlord’s
Personal Property and Tenant’s Personal Property, insured with insurance meeting
the following requirements: (a) all insurance shall be written by companies
authorized to do insurance business in the applicable States and, with the
exception of any policies issued by Tenant’s Insurance Captive permitted
pursuant to Section 13.12 hereof, having a rating classification of not less
than A and a financial size category of “Class VII” or larger, according to the
then most recent issue of Best’s Key Rating Guide; (b) all policies must name
Landlord as an additional insured, and name as an additional insured any
Facility Mortgagee by way of a standard form of mortgagee’s loss payable
endorsement in use in the applicable States and in accordance with any such
other requirements as may be established by such Facility Mortgagee; (c)
casualty losses must be payable to Landlord or Tenant as provided in ARTICLE
XIV, and loss adjustments shall require the written consent of Landlord, any
Facility Mortgagee and, provided no Event of Default has occurred and is
continuing at the time, Tenant, which consent shall not be unreasonably withheld
by either Landlord or Tenant; (d) each insurer must agree that it will give
Landlord and any Facility Mortgagee at least thirty (30) days’ written notice
before its policy shall be altered, allowed to expire or canceled; (e) except as
otherwise provided below, the amount of any deductible or retention in excess of
ten percent (10%) of the aggregate per occurrence coverage amount must be
approved by Landlord prior to the issuance of any policy, which approval will
not be unreasonably withheld, conditioned or delayed; and (f) the form of all
policies shall be approved by Landlord and any Existing Facility Mortgagee,
whose approval shall not unreasonably be withheld, conditioned or delayed,
provided that such policies conform to the requirements of this ARTICLE XIII.
Notwithstanding the foregoing, Tenant may obtain so-called “umbrella” policies,
comprehensive liability policies and professional liability policies of
insurance from non-admitted surplus line carriers acceptable to Landlord.
13.2    Risks to be Insured. The policies covering the Leased Properties and
Tenant’s Personal Property shall insure against the following risks:
13.2.1    Loss or damage by fire, vandalism and malicious mischief, earthquake,
extended coverage perils commonly known as “Special Risk”, and all physical loss
perils normally included in such Special Risk insurance, including but not
limited to sprinkler leakage, in an amount not less than one hundred percent
(100%) of Replacement Cost; provided that coverage for earthquake shall be
required only to the extent that a Facility is currently, or at any time in the
future, located within a “seismic design category” on a FEMA Earthquake Hazard
Map higher than “B”. Deductibles/self-insured retentions for the insurance
policies required under Section 13.2.1 shall not be greater than $100,000 and
any deductible or retention in excess of such limit must be approved by Landlord
prior to the issuance of any policy, which approval will not be unreasonably
withheld, conditioned or delayed.; provided, however, that the
deductibles/self-insured retentions for losses sustained from earthquake
(including earth movement), or windstorm (i.e., wind/hail) may be equal to, but
not greater than, five percent (5%) of the replacement cost of the total insured
value of the applicable Facility, or $250,000, whichever is greater. The flood
deductible shall not be greater than $100,000, unless the Facility is in the
designated 100 year flood plain area, in which event the deductible may be
$500,000 or less and the Tenant shall obtain and maintain flood coverage from
the National Flood Insurance Program for the applicable Facility.
13.2.2    Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus in such amounts as may be required by Landlord from time to
time;
13.2.3    Business interruption insurance in an amount not less than twelve (12)
months of income and normal operating expenses including payroll and Rent
payable hereunder with an endorsement extending the period of indemnity by at
least ninety (90) days (Building Ordinance Increased Period of Restoration
Endorsement) necessitated by the occurrence of any of the hazards described in
Sections 13.2.1, 13.2.2 and 13.2.56, and, to the extent not covered by such
insurance, loss of rental under a rental value insurance policy covering risk of
loss during reconstruction necessitated by the occurrence of any of the hazards
described in Sections 13.2.1, 13.2.12, and 13.2.56, a (but in no event for a
period less than twelve (12) months), in each case in an amount sufficient to
prevent Landlord and Tenant from becoming a co‑insurer;
13.2.4    Claims for personal injury or property damage under a policy of
commercial general liability insurance with a combined single limit per
occurrence in respect of bodily injury and death and property damage of One
Million Dollars ($1,000,000.00), and an aggregate limitation of Two Million
Dollars ($2,000,000.00) per Facility, which insurance shall insure Tenant’s
contractual liability for bodily injury, including death, and property damage to
Landlord under the indemnity provisions of ARTICLE XXI of this Lease, and (i) if
written on a “claims made” basis, the retroactive date shall be the most recent
of (x) the date Tenant or its Affiliates first went into possession of the
applicable Facility under this Lease or an Existing Lease, whichever is earlier,
and (y) the date that is not less than the longest applicable statute of
limitations for general liability claims for the jurisdiction in which the
applicable Facility is located, (ii) upon the expiration or termination of this
Lease, Tenant shall keep in force the commercial general liability insurance
required under this Lease for, or shall acquire or purchase an extended
reporting period on the policy existing as of the date of expiration or
termination of this Lease that has a term not less than the applicable statute
of limitations for general liability claims for each location (iii) if the
retroactive date is advanced or the policy is cancelled or not renewed and not
replaced with a policy with the same retroactive date, Tenant must acquire or
purchase an extended reporting period for such cancelled or non-renewed policy
of not less than the applicable statute of limitations for general liability
claims for each location;
13.2.5    Claims arising out of malpractice in an amount not less than One
Million Dollars ($1,000,000.00) for each occurrence and Three Million
($3,000,000) in the aggregate for each Facility and, if written on a “claims
made” basis; the retroactive date shall be the most recent of (x) the date
Tenant or its Affiliates first went into possession of the applicable Facility
under this Lease or an Existing Lease, whichever is earlier, and (y) the date
that is not less than the longest applicable statute of limitations for
professional liability claims for the jurisdiction in which the applicable
Facility is located, (ii) upon the expiration or termination of this Lease,
Tenant shall keep in force the professional liability insurance required under
this Lease for, or shall acquire or purchase an extended reporting period on the
policy existing as of the date of expiration or termination of this Lease that
has a term not less than the applicable statute of limitations for professional
liability claims for each location (iii) if the retroactive date is advanced or
the policy is cancelled or not renewed and not replaced with a policy with the
same retroactive date, Tenant must acquire or purchase an extended reporting
period for such cancelled or non-renewed policy of not less than the applicable
statute of limitations for professional liability claims for each location;
(a)     Policies required under Sections 13.2.4 and 13.2.5 shall require minimum
limits of commercial general liability and professional liability to apply on a
per Facility basis, subject however to the current policy aggregate maximum
liablities shown on Schedule 13.2.5 attached hereto and made a part hereof;
(b)     Deductibles and self- insured retentions applicable to the coverages
required under Sections 13.2.4 and 13.2.5 shall not be greater than $500,000 per
claim. Any deductible or retention in excess of such limit must be approved by
Landlord prior to the issuance of any policy, which approval will not be
unreasonably withheld, conditioned or delayed. Landlord shall have the right to
require a lower deductible or self-insured retention (but not less than
$100,000) to the extent generally available at commercially affordable rates to
Tenant; and
(c) Notwithstanding the coverage required under Section 13.2.5, the Providence,
Indiana Facility has and may continue to maintain professional liability
coverage of $400,000 for each occurrence and $2,000,000 in the aggregate with
additional coverage being provided through the Indiana Patient Compensation Fund
for professional liability claims, as the same may be amended from time to time.
13.2.6    Flood (with respect to any portions of the Leased Properties located
in whole or in part within a federally designated 100 year flood plain area) and
such other hazards and in such amounts as may be customary for comparable
properties in the area up to the maximum limit that can be obtained under the
Federal Flood Insurance Program;
13.2.7    During such time as Tenant is constructing any improvements, (i)
worker’s compensation insurance and employers’ liability insurance covering all
persons employed in connection with the improvements in statutory limits, (ii)
builder’s risk insurance, completed value form, covering all physical loss, in
an amount satisfactory to Landlord, and (iii) such other insurance, in such
amounts, as Landlord deems necessary to protect Landlord’s interest in the
Leased Properties from any act or omission of Tenant’s contractors or
subcontractors, and certificates of insurance evidencing such coverage, in form
satisfactory to Landlord, shall be presented to Landlord prior to the
commencement of construction of such improvements; and
13.2.8    Primary automobile liability insurance with limits of One Million
Dollars ($1,000,000.00) per occurrence each for owned and non‑owned and hired
vehicles.
13.3    Payment of Premiums; Copies of Policies; Certificates. Tenant shall pay
when due all of the premiums for the insurance required by this Lease, and shall
deliver to Landlord and to any Facility Mortgagee requesting such evidence,
certificates of insurance in form satisfactory to Landlord and such Facility
Mortgagee. Satisfactory evidence of insurance required by this Lease or
certificates thereof shall be delivered to Landlord prior to their effective
date (and, with respect to any renewal policy, Tenant will use commercially
reasonable efforts to provide the same within twenty (20) days but in all events
not less than five (5) Business Days prior to the expiration of the existing
policy) with copies of such policies to be provided as available, and in the
event of the failure of Tenant either to carry the required insurance or pay the
premiums therefor, or to deliver copies of policies or certificates to Landlord
as required, Landlord shall be entitled, but shall have no obligation, to obtain
such insurance and pay the premiums therefor when due, which premiums shall be
repayable to Landlord upon written demand therefor as Additional Charges.
13.4    Premium Deposits.    If any provision of a Facility Mortgage requires
deposits of premiums for the insurance coverages required hereunder to be made
with the Facility Mortgagee, Tenant shall pay to Landlord monthly the amount of
such premiums paid by Tenant to third party commercial insurance carriers and
Landlord shall transfer such amounts to the Facility Mortgagee, unless, pursuant
to written direction by Landlord, Tenant makes such deposits directly with the
Facility Mortgagee.
13.5    Umbrella Policies. If Tenant chooses to carry umbrella liability
coverage to obtain the limits of liability required under this Lease, the
umbrella policies must provide coverage in the same manner as the primary
commercial general liability policy and must contain no exclusions in addition
to, or limitations materially different than, those of the primary policy.
13.6    Additional Insurance. In addition to the insurance described above,
Tenant shall at all times comply with all Legal Requirements with respect to
worker’s compensation insurance coverage. From time to time, upon thirty (30)
days’ notice, Landlord or any Facility Mortgagee may reasonably require Tenant
to change the amount or type of casualty insurance, or to add or substitute
additional coverages, to the casualty insurance required to be maintained by
Tenant hereunder, which at the time are commonly insured against for property
similar to the Leased Properties in the market area in which such property is
located provided that such change in the amount or type of coverage is available
to Tenant at commercially affordable rates.
13.7    No Liability; Waiver of Subrogation. Landlord shall have no liability to
Tenant, and, provided Tenant provides the insurance required of it by this
Lease, Tenant shall have no liability to Landlord, regardless of the cause, for
any loss or expense resulting from or in connection with damage to or the
destruction or other loss of any Leased Property or Tenant’s Personal Property,
and neither party will have any right or claim against the other for any such
loss or expense by way of subrogation. Each insurance policy carried by either
party covering any of the Leased Properties and Tenant’s Personal Property,
including without limitation, contents, fire and casualty insurance, shall
contain an express waiver of any right of subrogation on the part of the insurer
against the other party. Tenant shall pay any additional costs or charges for
obtaining such waiver.
13.8    Increase in Limits. From time to time, but not more often than once
every two (2) years, in the event that Landlord shall reasonably determine that
the limits of the commercial general liability insurance then carried are
insufficient when compared to the limits being regularly required by landlords
of similar long-term healthcare properties to the Facilities in the market areas
in which the Leased Properties are located, Landlord shall give Tenant Notice of
acceptable increased limits for such insurance to be carried; and Tenant shall
then obtain and maintain such insurance with such increased limits unless and
until further increase as permitted under the provisions of this Section.
Landlord’s determination of increased limits shall be accompanied by a
description of the basis for such determination. If Tenant, in the exercise of
its commercially reasonable judgment, objects to Landlord’s determination and
Landlord and Tenant are unable to agree upon the matter within fifteen (15) days
of Tenant’s receipt of the applicable Notice from Landlord, such determination
shall be made by a reputable insurance or risk management consultant or expert
with experience in the healthcare insurance industry as mutually identified by
Landlord and Tenant in the exercise of their reasonable judgment who shall be
responsible for rendering a final determination with respect to the coverage
increase in question.
13.9    Blanket Policy. Any insurance required by this Lease may be provided by
so‑called blanket policies of insurance carried by Tenant, provided, however,
that the coverage afforded Landlord thereby may not thereby be less than or
materially different from that which would be provided by a separate policies
meeting the requirements of this Lease, and provided further that such policies
meet the requirements of all Facility Mortgages.
13.10    No Separate Insurance.
13.10.1    Tenant shall not on its own initiative or pursuant to the request or
requirement of any third party, take out separate insurance concurrent in form
or contributing in the event of loss with that required by this Lease, to be
furnished by, or which may reasonably be required to be furnished by, Tenant, or
increase the amount of any then existing insurance by securing an additional
policy or additional policies, unless all parties having an insurable interest
in the subject matter of the insurance, including in all cases Landlord and all
Facility Mortgagees, are named therein as additional insureds, and losses are
payable thereunder in the same manner as losses are payable under this Lease.
13.10.2    Nothing herein shall prohibit Tenant, upon Notice to Landlord, from
(i) securing insurance required to be carried hereby with higher limits of
liability than required in this Lease, or (ii) securing insurance against risks
not required to be insured pursuant to this Lease, and as to such insurance,
Landlord and any Facility Mortgagee need not be included therein as additional
insureds, nor must losses thereunder be payable in the same manner as losses are
payable under this Lease, except to the extent required to avoid a default under
a Facility Mortgage or any other encumbrance.
13.11    Alternative Coverages. In the event that at any time during the Term
the professional liability insurance coverage required under Section 13.2.5 (or
general liability coverage as increased pursuant to Section 13.8) is not
generally available to operators of skilled nursing facilities in the market
area in which the Facilities are located at commercially affordable rates and on
commercially reasonable terms and conditions, Landlord agrees that, the
provisions of Section 13.2.5 (or Section 13.8) to the contrary notwithstanding,
Tenant shall not be required to obtain the coverages required therein and
Landlord agrees to accept, which acceptance shall not be unreasonably withheld
or conditioned, in place thereof to cover the risk either or a combination of
(i) a policy or policies of professional liability (or general liability)
insurance limits and coverages that are generally available to operators of
skilled nursing facilities in the market area in which the Facilities are
located at commercially affordable rates and on commercially reasonable terms
and conditions, and/or (ii) an additional security deposit, self-insurance by
Tenant, the establishment of a loss reserve to be funded by Tenant and held by
Landlord, or other alternative insurance containing commercially reasonable
terms and conditions; provided, however, that Tenant shall be obligated to
maintain any such insurance with the coverages required by any Legal
Requirements. Prior to making any such switch, Tenant shall be obligated to
provide Landlord with supporting evidence from its insurance broker or carrier
demonstrating the existence of the conditions set forth herein permitting Tenant
to do so and the sufficiency of such evidence shall be subject to the advance
written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. At such time as the professional liability insurance
coverages required under Section 13.2.5 (or general liability coverage as
increased pursuant to Section 13.8) are available to Tenant at commercially
affordable rates and on commercially reasonable terms and conditions, then
Tenant shall immediately purchase and provide Landlord with evidence of
professional liability insurance coverage necessary to meet the requirements of
Section 13.2.5 (or general liability coverage as increased pursuant to Section
13.8). In the event that, as a result of the professional liability coverage
required under Section 13.2.5 not being available as provided in this Section
13.11, the general liability insurance coverage required under Section 13.2.4
(as increased pursuant to Section 13.8) is also not available to Tenant at
commercially affordable rates and on commercially reasonable terms and
conditions, then the provisions of this Section 13.11 shall likewise apply to
and include the general liability coverage required under Section 13.2.4 (as
increased pursuant to Section 13.8).
13.12    Insurance Captive. For so long as DHSI or its permitted successor is a
Guarantor, Tenant may utilize a domestic or foreign licensed insurance captive
or establish its own insurance captive (the “Insurance Captive”) to satisfy the
professional liability (referred to as malpractice in Section 13.2.5) and
general liability insurance requirements (referred to as bodily injury
(including resulting death), personal injury or property damage in Section
13.2.3);) (collectively, the “Specified Non-Property Insurance”); provided that
such Insurance Captive is (a) a “segregated cell” or Single Parent captive
owned, directly or indirectly, by DHSI, (b) in compliance with all Legal
Requirements applicable to such Insurance Captive and the issuance of insurance
policies in the applicable State, (c) such Insurance Captive is substantially
consistent with Tenant’s current alternative “captive” insurance program, and
(d) the insurance coverages otherwise comply with this ARTICLE XIII. In addition
to the foregoing requirements, and as a condition to use of the Insurance
Captive for such insurance coverages, Tenant shall cause the Insurance Captive
to comply with the following requirements:
(i)    Maintain a balance sheet liability for reserves, claims, and the
estimated costs associated with settling, adjudicating, and otherwise resolving
professional liability and general liability claims, in an amount consistent
with the expected losses and expenses for each policy year as actuarially
determined by an authorized actuary;
(ii)    Charge annual premiums sufficient to fund the actuarially determined
expected losses and claim settlement expenses, expenses of operating the
Insurance Captive, and a reasonable return on the Insurance Captive’s invested
equity and establish and maintain assets in an amount per annum not less than
the estimated ultimate losses and costs, discounted in accordance with GAAP;
(iii)    Not make any Distributions to its equity holders or any Affiliates
unless it is maintaining adequate capital to cover the actuarially determined
expected losses and claim settlement expenses;
(iv)    Preserve and maintain its legal existence and its rights, privileges,
franchises, and permits necessary to conduct its business; and
(v)    Not own unrelated businesses, or conduct business of any kind, other than
in connection with providing insurance coverage to parties with an insurable
interest.
To the extent Tenant chooses to provide any of the Specified Non-Property
Insurance otherwise required by this Lease through an Insurance Captive, then
Tenant and DHSI shall have all of the obligations and liabilities of an insurer,
and the protection afforded Landlord, any Facility Mortgagee, and each Facility
shall be the same as if provided by a non-affiliated third-party insurer under
the coverages required under this Lease. Without limiting the generality of the
foregoing, all amounts which a “captive” insurer pays or is required to pay and
all losses or damages resulting from risks for which Tenant has elected to
maintain an alternative “captive” insurance program with respect to shall be
subject to the waiver of subrogation provisions of Section 13.7, and shall not
limit any of Tenant’s indemnification obligations pursuant to this Lease. In the
event that Tenant elects to maintain an Insurance Captive and an event or claim
occurs for which a defense and/or coverage would have been available from a
third-party insurer, Tenant and DHSI shall undertake to cause its Insurance
Captive to undertake the defense of any such claim, including a defense of
Landlord, at their sole cost and expense, and use their own funds to pay any
claim or replace any property or otherwise provide the funding which would have
been available from insurance proceeds but for such election by Tenant to
maintain an alternative “captive” insurance program. In the event that Tenant
elects to maintain an Insurance Captive pursuant to this Section 13.12, Tenant
shall provide Landlord and any Facility Mortgagee with certificates of insurance
specifying the extent of such insurance coverage and Tenant shall provide
Landlord with a copy of the Insurance Captive’s audited financial statements on
an annual basis. Notwithstanding anything to the contrary in this Section 13.12,
Tenant shall not have the right to satisfy its insurance obligations under
Sections 13.2.1, 13.2.2, 13.2.3, or 0 by means of an Insurance Captive. In the
event that Tenant converts any insurance provided through an Insurance Captive
to insurance provided by a non-affiliated third-party insurer, Tenant shall
provide to Landlord evidence of such insurance concurrently with the
effectiveness thereof.
ARTICLE XIV    
14.1    Insurance Proceeds. Net Proceeds shall be paid to Landlord and held,
disbursed or retained by Landlord as provided herein.
14.1.1    Proceeds of Special Risk Insurance. If the Net Proceeds are less than
the Approval Threshold, and no Event of Default has occurred and is continuing,
Landlord shall pay the Net Proceeds to Tenant promptly after Landlord receives
the Net Proceeds and Tenant shall apply the Net Proceeds solely to the
completion of the restoration of the damaged or destroyed Leased Property. If
the Net Proceeds equal or exceed the Approval Threshold, and no Event of Default
has occurred and is continuing, the Net Proceeds shall be made available for
restoration or repair as provided in Section 14.6. Within fifteen (15) days of
the receipt of the Net Proceeds of Special Risk Insurance, Landlord and Tenant
shall agree as to the portion thereof, if any, attributable to the Tenant’s
Personal Property that Tenant is not required and does not elect to restore or
replace, and if they cannot agree they shall submit the matter to arbitration
pursuant to ARTICLE XXXVI hereof, and the portion of the proceeds of such
Special Risk Insurance agreed or determined by arbitration to be attributable to
the Tenant’s Personal Property that Tenant is not required and does not elect to
restore or replace shall be paid to Tenant.
14.2    Restoration in the Event of Damage or Destruction.    If all or any
portion of a Leased Property is damaged by fire or other casualty, Tenant shall
(a) give Landlord Notice of such damage or destruction within five (5) Business
Days of the occurrence thereof, (b) within sixty (60) days of the occurrence
commence the restoration of such Leased Property and (c) thereafter diligently
proceed to complete such restoration to substantially the same (or better)
condition as such Leased Property was in immediately prior to the damage or
destruction as quickly as is reasonably possible, but subject to Force Majeure,
in any event within two hundred forty (240) days of the occurrence. Regardless
of the anticipated cost thereof, if the restoration of a Leased Property
requires any modification of structural elements, prior to commencing such
modification Tenant shall obtain Landlord’s written approval of the plans and
specifications therefor. In performing such restoration or repair, and as a
condition to Tenant’s obligation to restore or repair the Leased Property, the
Net Proceeds payable with respect to such damage or destruction shall be paid or
disbursed to Tenant as provided in Section 14.1 or Section 14.7 hereof. If there
remains any surplus of Net Proceeds after completion of the repair or
restoration of the Leased Property, such surplus shall belong and be paid to
Tenant.
14.3    Restoration of Tenant’s Property. Notwithstanding the foregoing terms of
Section 14.1, all insurance proceeds payable by reason of or damage to any of
Tenant’s Personal Property shall be paid to Tenant and Tenant shall hold such
insurance proceeds in trust to pay the cost of repairing or replacing damaged
Tenant’s Personal Property. If Tenant is required to restore a Leased Property,
Tenant shall also concurrently restore any of Tenant’s Personal Property that is
integral to the Primary Intended Use of such Leased Property at the time of the
damage or destruction.
14.4    No Abatement of Rent. Absent termination of this Lease as provided
herein, there shall be no abatement of Rent by reason of any damage to or the
partial or total destruction of any Leased Property.
14.5    Waiver. Except as provided elsewhere in this Lease, Tenant hereby waives
any statutory or common law rights of termination which may arise by reason of
any damage to or destruction of a Leased Property.
14.6    Extension of Time Periods. In the event that Tenant is unable to
complete any action required by this ARTICLE XIV in the time period provided,
and Tenant establishes to the reasonable satisfaction of Landlord that Tenant
has been acting in good faith and diligently, then Landlord shall grant to
Tenant a reasonable extension of time in which to complete the repair or
reconstruction of any damaged Facility, prior to the time that Tenant would
otherwise be required to repurchase such damaged Facility.
14.7    Disbursement of Insurance Proceeds Equal to or Greater Than The Approval
Threshold. If Tenant restores or repairs a Leased Property pursuant to this
ARTICLE XIV, and if the Net Proceeds equal or exceed the Approval Threshold, the
restoration or repair and disbursement of funds to Tenant shall be in accordance
with the following procedures:
(i)    The restoration or repair work shall be done pursuant to plans and
specifications approved by Landlord and a certified construction cost statement,
to be obtained by Tenant from a contractor reasonably acceptable to Landlord,
showing the total cost of the restoration or repair; to the extent the cost
exceeds the Net Proceeds, Tenant shall deposit with Landlord the amount of the
excess cost, and Landlord shall disburse the funds so deposited in payment of
the costs of restoration or repair before any disbursement of Net Proceeds.
(ii)    Construction Funds shall be made available to Tenant upon request, no
more frequently than monthly, as the restoration and repair work progresses,
pursuant to certificates of an architect selected by Tenant that, in the
judgment of Landlord, reasonably exercised, is highly qualified in the design
and construction of the type of Facility being repaired and is otherwise
reasonably acceptable to Landlord, which certificates must be in form and
substance reasonably acceptable to Landlord. Payment of Construction Funds shall
be subject to a ten percent (10%) holdback until the architect certifies that
the work is fifty percent (50%) complete, after which, so long as there is no
Event of Default under this Lease and so long as the architect certifies that
work is proceeding in accordance with the schedule and budget, there shall be no
further retainage.
(iii)    After the first disbursement to Tenant, sworn statements and lien
waivers in an amount at least equal to the amount of Construction Funds
previously paid to Tenant shall be delivered to Landlord from all contractors,
subcontractors and material suppliers covering all labor and materials furnished
through the date of the previous disbursement.
(iv)    Tenant shall deliver to Landlord such other evidence as Landlord may
reasonably request from time to time during the course of the restoration and
repair, as to the progress of the work, compliance with the approved plans and
specifications, the cost of restoration and repair and the total amount needed
to complete the restoration and repair, and showing that there are no liens
against such Leased Property arising in connection with the restoration and
repair and that the cost of the restoration and repair at least equals the total
amount of Construction Funds then disbursed to Tenant hereunder.
(v)    If the Construction Funds are at any time determined by Landlord to be
inadequate for payment in full of all labor and materials for the restoration
and repair, Tenant shall immediately pay the amount of the deficiency to
Landlord to be held and disbursed as Construction Funds prior to the
disbursement of any other Construction Funds then held by Landlord.
(vi)    The Construction Funds may be disbursed by Landlord to Tenant or to the
persons entitled to receive payment thereof from Tenant, and such disbursement
in either case may be made directly or through a third party escrow agent, such
as, but not limited to, a title insurance company, or its agent, all as Landlord
may determine in its sole discretion. Provided Tenant is not in default
hereunder, any excess Construction Funds shall be paid to Tenant upon completion
of the restoration or repair.
(vii)    If Tenant at any time fails to promptly and fully perform the
conditions and covenants set out in subparagraphs (i) through (vi) above, and
the failure is not corrected within ten (10) days of written Notice thereof, or
if during the restoration or repair an Event of Default occurs hereunder,
Landlord may, at its option, immediately cease making any further payments to
Tenant for the restoration and repair.
(viii)    Landlord may reimburse itself out of the Construction Funds for its
reasonable expenses incurred in administering the Construction Funds and
inspecting the restoration and repair work, including without limitation
attorneys’ and other professional fees and escrow fees and expenses.
(ix)    If damage or destruction shall occur either (a) during the final Lease
Year of the Initial Term and Tenant has not exercised its option to extend the
Term of this Lease pursuant to Section 1.3 above or (b) during the final Lease
Year of the Renewal Term, then Landlord, at Landlord’s sole option, may elect to
terminate the Lease as to the affected Facility (in which case Tenant shall
surrender possession of the affected Facility and Tenant shall transfer to
Landlord all of Tenant’s interest in the Facility, including, without
limitation, Tenant’s interest in the licenses pursuant to which the Facility is
then operated) and receive the Net Proceeds in lieu of Tenant restoring or
repairing the damage or destruction. The election to terminate the Lease as to
the affected Facility and receive the Net Proceeds pursuant to this Section
14.7(ix) must be exercised by Landlord by Notice to Tenant on or prior to the
tenth (10th) Business Day following Landlord’s receipt of Notice of such event
of damage or destruction. If Landlord elects to terminate the Lease as to the
affected Facility and receive the Net Proceeds in lieu of Tenant restoring or
repairing the damage or destruction, then, as of the Proceeds Date, the annual
Minimum Rent (and any 7.0% Upgrade Rent or 9.0% Improvements Rent applicable to
the affected Facility) due under this Lease during the remainder of the Term
shall be reduced by an amount equal to the product of the Casualty/Condemnation
Reduction Amount and the amount of the Security Deposit will be reset at an
amount equal to three months of the annual Base Rent (exclusive of the Avon
Rent) after giving effect to the reduction.
14.8    Net Proceeds Paid to Facility Mortgagee. Notwithstanding anything herein
to the contrary, if any Facility Mortgagee is entitled to any Net Proceeds, or
any portion thereof, under the terms of any Facility Mortgage, the Net Proceeds
shall be applied, held and/or disbursed in accordance with the terms of the
Facility Mortgage. Landlord shall make commercially reasonable efforts to cause
the Net Proceeds to be applied to the restoration of the Leased Property. If the
Facility Mortgagee elects to apply the insurance proceeds to the indebtedness
secured by the Facility Mortgage, Tenant shall either (i) restore the Facility
to substantially the same (or better) condition as existed immediately before
the damage or destruction, or (ii) terminate this Lease as to such Leased
Property upon Notice to Landlord, such termination to be effective as of the
first day of the calendar month following the later of (a) the date Tenant
learns of the action of the Facility Mortgagee or (b) fifteen (15) days after
the date Landlord learns of the action of the Facility Mortgagee, unless within
fifteen (15) days of the notice from the Facility Mortgagee the Landlord agrees
to make available to Tenant for restoration to or repair of the Leased Property
funds equal to the amount applied by the Facility Mortgagee. Unless the damage
or destruction is such as to entitle Landlord or Tenant to otherwise terminate
this Lease as to such Facility under this ARTICLE XIV and Landlord or Tenant, as
the case may be, shall fail to elect to terminate this Lease as to such
Facility, in the time and in the manner provided, Landlord shall disburse such
funds to Tenant as provided in Section 14.7 of this Master Lease and Tenant
shall restore the Leased Property (as nearly as possible under the
circumstances) to a complete architectural unit of the same general character
and condition as the Leased Property existing immediately prior to such damage
or destruction.
In the event this Master Lease is so terminated as to such Facility (in which
case Tenant shall surrender possession of the affected Facility and Tenant shall
transfer to Landlord all of Tenant’s interest in the Facility, including,
without limitation, Tenant’s interest in the licenses pursuant to which the
Facility is then operated), as of the Proceeds Date, the annual Minimum Rent
(and any 7.0% Upgrade Rent or 9.0% Improvements Rent applicable to the affected
Facility) due under this Lease during the remainder of the Term shall be reduced
by an amount equal to the Casualty/Condemnation Reduction Amount and the amount
of the Security Deposit will be reset at an amount equal to three months of the
annual Base Rent (exclusive of the Avon Rent) after giving effect to the
reduction.
ARTICLE XV    
15.1    Total Taking or Other Taking with Leased Property Rendered Unsuitable
for Its Primary Intended Use. If title to the fee of the whole of a Leased
Property is Taken, this Lease shall cease and terminate as to the Leased
Property Taken as of the Date of Taking by the Condemnor and Rent shall be
apportioned as of the termination date. If title to the fee of less than the
whole of a Leased Property is Taken, but such Leased Property is thereby
rendered Unsuitable for Its Primary Intended Use, Tenant and Landlord shall each
have the option by written Notice to the other, at any time prior to the taking
of possession by, or the date of vesting of title in, the Condemnor, whichever
first occurs, to terminate this Lease with respect to such Leased Property as of
the date so determined, in which event this Lease shall thereupon so cease and
terminate as of the earlier of the date specified in such Notice or the date on
which possession is taken by the Condemnor. If this Lease is so terminated as to
a Leased Property (in which case Tenant shall surrender possession of the
affected Facility and Tenant shall transfer to Landlord all of Tenant’s interest
in the Facility, including, without limitation, Tenant’s interest in the
licenses pursuant to which the Facility is then operated), as of the Proceeds
Date, the annual Minimum Rent (and any 7.0% Upgrade Rent or 9.0% Improvements
Rent applicable to the affected Facility) due under this Lease during the
remainder of the Term shall be reduced by an amount equal to the
Casualty/Condemnation Reduction Amount and the amount of the Security Deposit
will be reset at an amount equal to three months of the annual Base Rent (
exclusive of the Avon Rent) after giving effect to the reduction.
15.2    Allocation of Award. The total Award made with respect to all or any
portion of a Leased Property or for loss of Rent, or for loss of business, shall
be solely the property of and payable to Landlord. Nothing contained in this
lease will be deemed to create any additional interest in Tenant, or entitle
Tenant to any payment based on the value of the unexpired term or so‑called
“bonus value” to Tenant of this Lease. Any Award made for the taking of Tenant’s
Personal Property, or for removal and relocation expenses of Tenant in any such
proceedings shall be payable to Tenant. In any proceedings with respect to an
Award, Landlord and Tenant shall each seek its own Award in conformity herewith,
at its own expense. Notwithstanding the foregoing, Tenant may pursue a claim for
loss of its business, provided that under the laws of the State, such claim will
not diminish the Award to Landlord.
15.3    Partial Taking. In the event of a Partial Taking, Tenant, at its own
cost and expense, shall within sixty (60) days of the taking of possession by,
or the date of vesting of title in, the Condemnor, whichever first occurs,
commence the restoration of the affected Leased Property to a complete
architectural unit of the same general character and condition (as nearly as may
be possible under the circumstances) as existed immediately prior to the Partial
Taking, and complete such restoration with all reasonable dispatch, but in any
event, subject to Force Majeure, within two hundred forty (240) days of the date
on which such Notice is given. Landlord shall contribute to the cost of
restoration such portion of the Award as is made therefor, together with
severance and other damages awarded for Leased Improvements Taken; provided,
however, that the amount of such contribution shall not exceed such cost. As
long as no Event of Default has occurred and is continuing, if such portion of
the Award is in an amount less than the Approval Threshold, Landlord shall pay
the same to Tenant upon commencement of such restoration. As long as no Event of
Default has occurred and is continuing, if such portion of the Award is in an
amount equal to or greater than the Approval Threshold, Landlord shall make such
portion of the Award available to Tenant in the manner provided in Section 14.6
with respect to Net Proceeds in excess of the Approval Threshold.
Notwithstanding anything to the contrary elsewhere herein, if the Fair Market
Rent of the affected Leased Property is reduced by reason of the Partial Taking,
from and after the date on which possession is taken by the Condemnor the
annualized Base Rent shall be reduced by an amount determined by dividing the
portion of the Award made to Landlord expressly for such reduction in Fair
Market Rent by the Capitalization Rate and the amount of the Security Deposit
will be reset at an amount equal to three months of the annual Base Rent
(exclusive of the Avon Rent) after giving effect to the reduction.
15.4    Temporary Taking. If there is a Taking of possession or the use of all
or part of a Leased Property, but the fee of such Leased Property is not Taken
in whole or in part, until such Taking of possession or use continues for more
than six (6) months, all the provisions of this Lease shall remain in full force
and effect and the entire amount of any Award made for such Taking shall be paid
to Tenant provided there is then no Event of Default. Upon the termination of
any such period of temporary use or occupancy, Tenant at its sole cost and
expense shall restore the affected Leased Property, as nearly as may be
reasonably possible, to the condition existing immediately prior to such Taking.
If any temporary Taking continues for longer than six (6) months, and fifty
percent (50%) or more of the patient capacity of the affected Facility is
thereby rendered Unsuitable for Its Primary Use, such Taking shall be considered
a Total Taking governed by Section 15.1 and this Lease shall cease and terminate
as to the affected Leased Property only as of the last day of the sixth (6th)
month, but if less than fifty percent (50%) of the patient capacity of such
Facility is thereby rendered Unsuitable for Its Primary Use, Tenant and Landlord
shall each have the option by at least sixty (60) day’s prior written Notice to
the other, at any time prior to the end of the temporary taking, to terminate
this Lease as to the affected Leased Property of the date set forth in such
Notice, and Tenant shall be entitled to any Award made for the period of such
temporary Taking prior to the date of termination of the Lease. Rent shall not
abate during the period of any temporary Taking.
15.5    Awards Paid to Facility Mortgagee. Notwithstanding anything herein to
the contrary, if any Facility Mortgagee is entitled to any Award or any portion
thereof, under the terms of any Facility Mortgage such Award shall be applied,
held and/or disbursed in accordance with the terms of the Facility Mortgage. If
the Facility Mortgagee elects to apply the Award to the indebtedness secured by
the Facility Mortgage: (i) if the Award represents an Award for Partial Taking
as described in Section 15.3 above, Tenant shall restore the affected Facility
(as nearly as possible under the circumstances) to a complete architectural unit
of the same general character and condition as that of the Facility existing
immediately prior to such Taking; or (ii) if the Award represents an Award for a
Total Taking as described in Section 15.1 above, Tenant shall transfer to
Landlord all of Tenant’s interest in the Facility, including, without
limitation, Tenant’s interest in the licenses pursuant to which the Facility is
then operated. In any such restoration or purchase, Tenant shall receive full
credit for any portion of any Award retained by Landlord and the Facility
Mortgagee, and as of the Proceeds Date, the annual Minimum Rent (and any 7.0%
Upgrade Rent or 9.0% Improvements Rent applicable to the affected Facility)
shall be reduced by an amount equal to the Casualty/Condemnation Reduction
Amount and the amount of the Security Deposit will be reset at an amount equal
to three months of the annual Base Rent (exclusive of the Avon Rent) after
giving effect to the reduction.
15.6    Extension of Time Periods. In the event that Tenant is unable to
complete any action required by this ARTICLE XV in the time period provided, and
Tenant establishes to the reasonable satisfaction of Landlord that Tenant has
been acting in good faith and diligently, then Landlord shall grant to Tenant a
reasonable extension of time in which to complete the repair or reconstruction
of any Facility subject to Taking, prior to the time that Tenant would otherwise
be required to repurchase such Facility subject to a Taking.
ARTICLE XVI    
16.1    Landlord’s Rights Upon an Event of Default.
16.1.1    If an Event of Default shall occur Landlord may terminate this Lease
by giving Tenant a Notice of Termination in accordance with the laws of the
States in which each Facility is located, and in such event, the Term shall end
and all rights of Tenant under this Lease shall cease on the Termination Date
specified in the Notice of Termination. In addition to Landlord’s right to
terminate this Lease, Landlord shall have all other rights set forth in this
Lease and all remedies available at law and in equity.
16.1.2    Tenant shall, to the extent permitted by law, pay as Additional
Charges all costs and expenses incurred by or on behalf of Landlord, including,
without limitation, reasonable attorneys’ fees and expenses (whether or not
litigation is commenced, and if litigation is commenced, including fees and
expenses incurred in appeals and post-judgment proceedings) as a result of any
default of Tenant hereunder. Landlord shall, to the extent permitted by law, pay
Tenant all costs and expenses incurred by or on behalf of Tenant, including,
without limitation, reasonable attorneys’ fees and expenses (whether or not
litigation is commenced, and if litigation is commenced, including fees and
expenses incurred in appeals and post-judgment proceedings) as a result of any
default of Landlord hereunder.
16.1.3    No Event of Default (other than a failure to make payment of money)
shall be deemed to exist if and for so long as Tenant is unable to prevent such
Event of Default because of Force Majeure, provided that upon the cessation of
such Force Majeure, Tenant shall forthwith proceed to remedy the action or
condition giving rise to such Event of Default within the applicable cure period
as extended by such Force Majeure.
16.2    Certain Remedies. If an Event of Default shall occur, whether or not
this Lease has been terminated pursuant to Section 16.1, if required to do so by
Landlord Tenant shall immediately surrender the Leased Properties to Landlord in
the condition required by Section 9.1.5 and quit the same, and Landlord may
enter upon and repossess the Leased Properties by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other persons
and any and all personal properties from the Leased Properties, subject to
rights of any residents or patients and to any Legal Requirements. In addition
to all other remedies set forth or referred to in this ARTICLE XVI, Landlord
shall have the right to suspend any Management Agreement as to one or more or
all Facilities and to retain a manager of the affected Facility or all
Facilities at the expense of Tenant, such manager to serve for such term and at
such compensation as Landlord reasonably determines is necessary under the
circumstances.
16.3    Damages. Neither (i) the termination of this Lease pursuant to Section
16.1, (ii) the repossession of the Leased Properties, (iii) the failure of
Landlord to relet the Leased Properties, (iv) the reletting of all or any
portion thereof, nor (v) the failure of Landlord to collect or receive any
rentals due upon such any reletting, shall relieve Tenant of its liability and
obligations hereunder, all of which shall survive any such termination,
repossession or reletting. In the event this Lease is terminated by Landlord,
Tenant shall forthwith pay to Landlord all Rent due and payable with respect to
the Leased Properties to and including the Termination Date, including without
limitation all interest and late charges payable under Section 3.3 hereof with
respect to any late payment of such Rent. Tenant shall also pay to Landlord, as
liquidated damages, at Landlord’s option, either:
(A)
The sum of:



(i)    Landlord’s Interim Rent Loss, minus Net Reletting Proceeds for such
period, and minus the portion of Landlord’s Interim Rent Loss, if any, that
Tenant prove could reasonably have been mitigated by Landlord, plus
(ii)    the Present Value on the Judgment Date of Landlord’s Future Rent Loss,
assuming the Cost of Living Index were to increase four (4) percentage points
per Lease Year from the Judgment Date through the Expiration Date, minus the
Present Value on the Termination Date of the portion of Landlord’s Future Rent
Loss that Tenant proves could reasonably be mitigated by Landlord;
or
(B)    Each month between the Termination Date and the Expiration Date,
Landlord’s Monthly Rent Loss, minus the Net Reletting Proceeds for such month,
and minus the portion, if any, of Landlord’s Monthly Rent Loss that Tenant
proves could reasonably have been avoided. Any suit brought to recover
liquidated damages payable under this subsection “(B)” shall not prejudice
Landlord’s right to collect liquidated damages for subsequent months in a
similar proceeding.
16.4    Intentionally Omitted.
16.5    Waiver. If this Lease is terminated pursuant to Section 16.1, Tenant
waives, to the extent permitted by applicable law, (i) any right of reentry,
repossession or redesignation, (ii) any right to a trial by jury in the event of
summary proceedings to enforce the remedies set forth in this ARTICLE XVI, and
(iii) the benefit of any laws now or hereafter in force exempting property from
liability for rent or for debt. Acceptance of Rent at any time does not
prejudice or remove any right of Landlord as to any right or remedy. No course
of conduct shall be held to bar Landlord from literal enforcement of the terms
of this Lease.
16.6    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Event of
Default shall be applied to Tenant’s obligations in the order which Landlord may
determine or as may be prescribed by law.
16.7    Bankruptcy.
(a)
Neither Tenant’s interest in this Lease, nor any estate hereby created in
Tenant’s interest nor any interest herein or therein, shall pass to any trustee
or receiver or assignee for the benefit of creditors or otherwise by operation
of law, except as may specifically be provided pursuant to the Bankruptcy Code
(11 USC Section 101 et. seq.), as the same may be amended from time to time.

    (b)    Rights and Obligations Under the Bankruptcy Code.
(1)
Upon filing of a petition by or against Tenant under the Bankruptcy Code,
Tenant, as debtor and as debtor‑in‑possession, and any trustee who may be
appointed with respect to the assets of or estate in bankruptcy of Tenant, agree
to pay monthly in advance on the fifteenth (15th) day of each month, as
reasonable compensation for the use and occupancy of the Leased Premises, an
amount equal to all Rent due pursuant to this Lease.

(2)
Included within and in addition to any other conditions or obligations imposed
upon Tenant or its successor in the event of the assumption and/or assignment of
the Lease are the following: (i) the cure of any monetary defaults and
reimbursement of pecuniary loss within not more than thirty (30) days of
assumption and/or assignment; (ii) the deposit of an additional amount equal to
not less than three (3) months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to secure the future performance under the
Lease of Tenant or its assignee; (iii) the continued use of the Leased Premises
for the Primary Intended Use; and (iv) the prior written consent of any Facility
Mortgagee.

ARTICLE XVII    
17.1    Landlord’s Right to Cure Tenant’s Default. If Tenant fails to make any
payment or perform any act required to be made or performed under this Lease,
and fails to cure the same within any grace or cure period applicable thereto,
upon such Notice as may be expressly required herein (or, if Landlord reasonably
determines that the giving of such Notice would risk loss to the Leased
Properties or cause damage to Landlord, upon such Notice as is practical under
the circumstances), and without waiving or releasing any obligation of Tenant,
Landlord may make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon the
Leased Properties for such purpose and take all such action thereon as, in
Landlord’s sole opinion, may be necessary or appropriate. No such entry shall be
deemed an eviction of Tenant. All amounts so paid by Landlord and all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) so incurred, together with the late charge and interest provided for
in Section 3.3 thereon, shall be paid by Tenant to Landlord on demand. The
obligations of Tenant and rights of Landlord contained in this Article shall
survive the expiration or earlier termination of this Lease.
ARTICLE XVIII    
18.1    Holding Over. If Tenant remains in possession of all or any of the
Leased Properties after the expiration of the Term or earlier termination of
this Lease, such possession shall be as a month‑to‑month tenant, and throughout
the period of such possession Tenant shall pay as Rent for each month one and
one-half (1.5) times the sum of:(i) one‑twelfth (1/12th) of the Base Rent
payable during the Lease Year in which such expiration or termination occurs,
plus (ii) all Additional Charges accruing during the month, plus (iii) any and
all other sums payable by Tenant pursuant to this Lease. During such period of
month‑to‑month tenancy, Tenant shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by applicable law to
month‑to‑month tenancies, to continue its occupancy and use of the Leased
Properties until the month‑to‑month tenancy is terminated. Nothing contained
herein shall constitute the consent, express or implied, of Landlord to the
holding over of Tenant after the expiration or earlier termination of this
Lease.
18.2    Indemnity. If Tenant fails to surrender the Leased Properties in a
timely manner and in accordance with the provisions of Section 9.1.5 upon the
expiration or termination of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall defend, indemnify and hold Landlord,
its principals, officers, directors, agents and employees harmless from loss or
liability resulting from such failure, including, without limiting the
generality of the foregoing, loss of rental with respect to any new lease in
which the rental payable thereunder exceeds the Rent paid by Tenant pursuant to
this Lease during Tenant’s hold-over and any claims by any proposed new tenant
founded on such failure. The provisions of this Section 18.2 shall survive the
expiration or termination of this Lease.
ARTICLE XIX    
19.1    Subordination. Upon written request of Landlord, any Facility Mortgagee,
or the beneficiary of any deed of trust of Landlord, Tenant will enter into a
written agreement subordinating its rights pursuant to this Lease (i) to the
lien of any mortgage, deed of trust or the interest of any lease in which
Landlord is the tenant and to all modifications, extensions, substitutions
thereof (or, at Landlord’s option, agree to the subordination to this Lease of
the lien of said mortgage, deed of trust or the interest of any lease in which
Landlord is the tenant), and (ii) to all advances made or hereafter to be made
thereunder. In connection with any such request, Landlord shall provide Tenant
with a “Non‑Disturbance Agreement” reasonably acceptable to such mortgagee,
beneficiary or landlord providing that if such mortgagee, beneficiary or
landlord acquires the Leased Properties by way of foreclosure or deed in lieu of
foreclosure, such mortgagee, beneficiary or landlord will not disturb Tenant’s
possession under this Lease and will recognize Tenant’s rights hereunder if and
for so long as no Event of Default has occurred and is continuing. Tenant agrees
to consent to amend this Lease as reasonably required by any Facility Mortgagee,
and shall be deemed to have unreasonably withheld or delayed its consent if the
required changes do not materially (i) alter the economic terms of this Lease,
(ii) diminish the rights of Tenant, or (iii) increase the obligations of Tenant,
provided that Tenant shall also have received the non‑disturbance agreement
provided for in this Article.
19.2    Attornment. If any proceedings are brought for foreclosure, or if the
power of sale is exercised under any mortgage or deed of trust made by Landlord
encumbering the Leased Properties, or if a lease in which Landlord is the tenant
is terminated, Tenant shall attorn to the purchaser or landlord under such lease
upon any foreclosure or deed in lieu thereof, sale or lease termination and
recognize the purchaser or landlord as Landlord under this Lease, provided the
purchaser or landlord acquires and accepts the Leased Properties subject to this
Lease.
19.3    Tenant’s Certificate. Tenant shall, upon not less than ten (10) days
prior Notice from Landlord, execute, acknowledge and deliver to Landlord a
Tenant’s Certificate containing then-current facts. It is intended that any
Tenant’s Certificate delivered pursuant hereto may be relied upon by Landlord,
any prospective tenant or purchaser of the Leased Properties, any mortgagee or
prospective mortgagee, and by any other party who may reasonably rely on such
statement. Tenant’s failure to deliver the Tenant’s Certificate within such time
shall constitute an Event of Default. In addition, Tenant hereby authorizes
Landlord to execute and deliver a certificate to the effect (if true) that
Tenant represents and warrants that (i) this Lease is in full force and effect
without modification, and (ii) Landlord is not in breach or default of any of
its obligations under this Lease.
ARTICLE XX    
20.1    Risk of Loss. During the Term, the risk of loss or of decrease in the
enjoyment and beneficial use of the Leased Properties in consequence of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or otherwise, or in consequence of foreclosures, attachments, levies or
executions (other than those caused by Landlord and those claiming from, through
or under Landlord) is assumed by Tenant, and, in the absence of gross
negligence, willful misconduct or material breach of this Lease by Landlord,
Landlord shall in no event be answerable or accountable therefor nor shall any
of the events mentioned in this Section entitle Tenant to any abatement of Rent,
except as specifically provided in this Lease.
ARTICLE XXI    
21.1    Indemnification. Notwithstanding the existence of any insurance or
self‑insurance provided for in ARTICLE XIII, and without regard to the policy
limits of any such insurance or self‑insurance, and except with respect to
Pre-Existing Environmental Conditions to the extent provided for in Section
7.3(l), Tenant shall protect, indemnify, save harmless and defend Landlord, its
principals, officers, directors and agents and employees from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses), to the extent permitted by law, imposed upon or incurred by or
asserted against Landlord by reason of: (i) any accident, injury to or death of
persons or loss of or damage to property occurring on or about the Leased
Properties or adjoining sidewalks prior to or during the Term, including without
limitation any claims of malpractice, (ii) any use, misuse, non‑use, condition,
maintenance or repair by Tenant or its Affiliates of the Leased Properties,
(iii) the failure to pay any Impositions as herein provided which are the
obligation of Tenant to pay pursuant to this Lease, (iv) any failure on the part
of Tenant to perform or comply with any of the terms of this Lease, and (v) the
nonperformance of any contractual obligation, express or implied, assumed or
undertaken by Tenant or any party in privity with Tenant with respect to the
Leased Properties or any business or other activity carried on with respect to
the Leased Properties prior to or during the Term or thereafter during any time
in which Tenant, any Affiliate of Tenant or any such other party is in
possession of the Leased Properties or thereafter to the extent that any conduct
by Tenant, any Affiliate of Tenant or any such party (or failure of such conduct
thereby if the same should have been undertaken during such time of possession
and leads to such damage or loss) causes such loss or claim. Any amounts which
become payable by Tenant under this Section shall be paid within ten (10)
Business Days after liability therefor on the part of Tenant is determined by
litigation or otherwise, and if not timely paid, shall bear interest (to the
extent permitted by law) at the Overdue Rate from the date of such determination
to the date of payment. Nothing herein shall be construed as indemnifying
Landlord against its own grossly negligent acts or omissions or willful
misconduct.
Landlord shall indemnify, save harmless and defend Tenant from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses imposed upon or incurred by or asserted against Tenant as a result
of the gross negligence or willful misconduct of Landlord.
Tenant’s or Landlord’s liability for a breach of the provisions of this Article
arising during the Term hereof shall survive any termination of this Lease for
three (3) years following any termination of this Lease, provided that Tenant’s
obligations to indemnify Landlord with respect to environmental matters shall
continue for six (6) years after such termination.
ARTICLE XXII    
22.1    General Prohibition against Transfers. Tenant acknowledges that a
significant inducement to Landlord to enter into this Lease with Tenant on the
terms set forth herein is the combination of financial strength, experience,
skill and reputation possessed by the Tenant named herein, the Person or Persons
in Control of Tenant, the Guarantor(s) (if any) and the Manager of the
Facilities on the Commencement Date, together with Tenant’s assurance that
Landlord shall have the unrestricted right to approve or disapprove any proposed
Transfer. Therefore, there shall be no Transfer except as specifically permitted
by this Lease or consented to in advance by Landlord in writing. Tenant agrees
that Landlord shall have the right to withhold its consent to any proposed
Transfer on the basis of Landlord’s judgment as to the effect the proposed
Transfer may have on the Facilities and the future performance of the
obligations of the Tenant under this Lease, whether or not Tenant agrees with
such judgment. Any attempted Transfer which is not specifically permitted by
this Lease or consented to by Landlord in advance in writing shall be null and
void and of no force and effect whatsoever. In the event of a Transfer, Landlord
may collect Rent and other charges from the Transferee and apply the amounts
collected to the Rent and other charges herein reserved, but no Transfer or
collection of Rent and other charges shall be deemed to be a waiver of
Landlord’s rights to enforce Tenant’s covenants or an acceptance of the
Transferee as Tenant, or a release of the Tenant named herein from the
performance of its covenants. Notwithstanding any Transfer, Tenant shall remain
fully liable for the performance of all terms, covenants and provisions of this
Lease. Any violation of this Lease by any Transferee shall be deemed to be a
violation of this Lease by Tenant.
22.2    Subordination and Attornment. Tenant shall insert in any sublease
permitted by Landlord provisions to the effect that (i) such sublease is subject
and subordinate to all of the terms and provisions of this Lease and to the
rights of Landlord hereunder, (ii) if this Lease terminates before the
expiration of such sublease, the subtenant thereunder will, at Landlord’s
option, attorn to Landlord and waive any right the subtenant may have to
terminate the sublease or to surrender possession thereunder, as a result of the
termination of this Lease, and (iii) if the subtenant receives a written Notice
from Landlord or Landlord’s assignee, if any, stating that Tenant is in default
under this Lease, the subtenant shall thereafter be obligated to pay all rentals
accruing under the sublease directly to the party giving such Notice, or as such
party may direct, which payments shall be credited against the amounts owing by
Tenant under this Lease.
22.3    Sublease Limitation. Anything contained in this Lease to the contrary
notwithstanding, even if a sublease of a Leased Property is permitted, Tenant
shall not sublet such Leased Property on any basis such that the rental to be
paid by the subtenant thereunder would be based, in whole or in part, on either
(i) the income or profits derived by the business activities of the subtenant,
or (ii) any other formula such that any portion of the sublease rental received
by Landlord would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, or any similar or successor provision
thereto. The parties agree that this paragraph shall not be deemed waived or
modified by implication, but may be waived or modified only by an instrument in
writing explicitly referring to this paragraph by number.
22.4    Permitted Sublease. Tenant shall be entitled to sublease any Leased
Property in its entirety to an Affiliate of Tenant upon Tenant’s written
acknowledgment, provided that (i) Tenant submits an original copy of any such
sublease to Landlord for its reasonable approval and written acknowledgment
prior to the date of commencement of same, which such sublease shall memorialize
that the subtenant shall be fully liable for the performance of all of the
obligations of Tenant under this Lease with respect to such Leased Property;
(ii) subject to the rights and priorities set forth in the Intercreditor
Agreement, each subtenant shall jointly and severally guaranty the obligations
of Tenant under the Lease; (iii) Landlord shall be provided security for the
performance by each subtenant of its obligations reasonably satisfactory to
Landlord, which security shall include, without limitation, subject to the
rights and priorities set forth in the Intercreditor Agreement, a pledge of the
stock of or other membership interest of Tenant in each subtenant, an assignment
of the sublease, and a security interest in subtenant’s Personal Property and
Accounts as required of Tenant pursuant to Section 6.4 hereof; (iv) the sole
asset of any such subtenant shall be its interest in the contemplated sublease
and Tenant’s Personal Property relating to such Facility(ies); and (v) the
subtenant shall be a wholly-owned subsidiary of Tenant. Tenant shall notify
Landlord at least thirty (30) days in advance of the date on which Tenant
desires to make such sublease. Tenant shall reimburse Landlord for the actual
and reasonable legal fees actually incurred by Landlord in connection with
Tenant’s request. Tenant shall provide Landlord with a copy of the proposed
sublease and such information as Landlord reasonably requests concerning the
proposed subtenant to allow Landlord to make an informed judgment as to whether
the sublease satisfies the provisions of this Section 22.4 and to obtain the
security provided for herein. As of the date of this Lease, all of the currently
existing subleases and Subtenants of Tenant permitted pursuant to this Section
22.4 are set forth on Schedule 22.4.
22.5    Hospital Transaction. Tenant may enter into a Hospital Transaction
provided that provided that:
(a)    Tenant, the applicable UPL-IGT Managers, and such Hospital Subtenant
enters into a Consent to Hospital Sublease in form and substance acceptable to
Landlord, including the granting of equivalent (in assets covered, priority of
lien and obligations secured) security interests by the Hospital Subtenant in
the Collateral concurrently with such Hospital Transaction;
(b)    Tenant and the Hospital Subtenant enter into a Sublease in form and
substance reasonable acceptable to Landlord;
(c)    The applicable UPL-IGT Managers and the new Hospital Subtenant enter into
a Management Agreement in form and substance reasonable acceptable to Landlord;
(d)    Except where the UPL-IGT Manager is or will be DMS, the Tenant and
UPL-IGT Manager comply with items (ii) thru (v) of Section 22.4 as if the
UPL-IGT Manager were a Subtenant; if DMS is the UPL-IGT Manager, then DMS shall
comply with item (iii) of Section 22.4 with respect to granting a security
interest in the interest of DMS, if any, in the Personal Property and Accounts
located at, used in connection with or arising out of the operations of, the
applicable Facility; and
(e)    Each of the other Lease Documents are ratified and affirmed by the
applicable Affiliates of Tenant as being in full force and effect after giving
effect to the proposed Transfer.
Tenant shall notify Landlord at least ninety (90) days in advance of the date on
which Tenant desires to enter into a Hospital Transaction. Tenant shall
reimburse Landlord for the actual and reasonable legal fees actually incurred by
Landlord in connection with Tenant’s request. Tenant shall provide Landlord with
a copy of the proposed sublease and management agreement and such information as
Landlord reasonably requests concerning the proposed Hospital Subtenant and
UPL-IGT Manager to allow Landlord to make an informed judgment as to whether the
sublease satisfies the provisions of this Section 22.5 and to obtain the
security provided for herein. Landlord and Tenant hereby ratify and affirm that
certain Agreement and Consent to Sublease dated as of August 1, 2016 among Ohio
Indiana Property, L.L.C., a Delaware limited liability company, as landlord,
Diversicare of Providence, LLC, a Delaware limited liability company, as primary
tenant, Diversicare of St. Theresa LLC, a Delaware limited liability company,
Diversicare of Sienna Woods, LLC, a Delaware limited liability company, and
Diversicare of Bradford Place, LLC, a Delaware limited liability company, as
tenant, DHSI, as guarantor, Daviees Community Hospital, an Indiana county
hospital, as subtenant, and DMS, as manager, and the currently existing
Healthcare Facility Sublease Agreement dated as of August 1, 2016 executed in
connection therewith ( the “Daviees Sublease”). The Daviees Sublease is a
permitted Hospital Transaction under this Lease.
ARTICLE XXIII    
23.1    Officer’s Certificates and Financial Statements. Tenant shall furnish
(or as appropriate cause each Guarantor to furnish) to Landlord:
(a)    Within ninety (90) days after the end of each of DHSI’s fiscal years: (i)
Consolidated Financial Statements for the Tenant, the Subtenants (other than any
Hospital Subtenant, UPL-IGT Manager and DHSI), (ii) separate financial
statements for each of the Facilities, in each case certified by an financial
officer of Tenant; and (iii) an Officer’s Certificate stating that to the best
knowledge and belief of such officer after making due inquiry, Tenant is not in
default in the performance or observance of any of the terms of this Lease, or
if Tenant is in default, specifying all such defaults, the nature thereof, and
the steps being taken to remedy the same.
(b)    Within forty-five (45) days after the end of each of DHSI’s quarters,
quarterly consolidated financial reports of DHSI, together with an Officer’s
Certificate that Tenant is not in default of any covenant set forth in ARTICLE
VIII of this Lease and Guarantor is not in default of any covenant under the
Guaranty, or if Tenant or Guarantor is in default, specifying all such defaults,
the nature thereof, and the steps being taken to remedy the same;
(c)    Within forty-five (45) days after the end of each of DHSI’s quarters, a
quarterly Financial Statement from DHSI (provided, however, that such quarterly
Financial Statements need not be certified by a certified public accountant, but
shall be certified by DHSI to be complete and accurate);
(d)    Within thirty-five (35) days after the end of each month, monthly
financial reports for each Facility with detailed statements of income and
expense and detailed operational statistics regarding occupancy rates, patient
mix and patient rates by type for the Facility;
(e)    A copy of each cost report filed with a governmental agency for any
Facility;
(f)    Within fifteen (15) days after they are required to be filed with the
SEC, copies of any annual or quarterly report and of information, documents and
other reports (or copies of such portions of any of the foregoing as the SEC may
by rules and regulations prescribe) which DHSI is required to file with the SEC
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934;
(g)    Within thirty (30) days of Tenant’s or Manager’s receipt thereof, copies
of surveys performed by the appropriate governmental agencies for licensing or
certification purposes, and any plan of correction thereto as approved by the
appropriate governmental agency for any Facility.
(h)    Notice to Landlord within three (3) Business days after receipt of any
action, proposal or investigation by any agency or entity, or complaint to such
agency or entity, known to Tenant, the result of which could be to (i) modify in
a way adverse to Tenant or revoke or suspend or terminate, or fail to renew or
fully continue in effect, any license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of any
Facility, or (ii) suspend, terminate, adversely modify, or fail to renew or
fully continue in effect any cost reimbursement or cost sharing program by any
state or federal governmental agency, including but not limited to Medicaid or
Medicare or any successor or substitute therefor, or seek return of or
reimbursement for any funds previously advanced or paid pursuant to any such
program, or (iii) impose any bed hold, limitation on patient admission or
similar restriction on any Leased Property, or (iv) prosecute any party with
respect to the operation of any activity on any Leased Property or enjoin any
party or seek any civil penalty in excess of Twenty-Five Thousand Dollars
($25,000.00) in respect thereof;
(i)    As soon as it is prepared in each Lease Year, a capital and operating
budget for the Facilities for that and the following Lease Year;
(j)    With reasonable promptness, such other information respecting the
financial condition and affairs of Tenant and the Facilities as Landlord may
reasonably request from time to time including, without limitation, any such
other information as may be available to the administration of the Leased
Properties; and
(k)    At times reasonably required by Landlord, and upon request as
appropriate, such additional information and unaudited quarterly financial
information concerning the Leased Properties and Tenant as Landlord may require
for its on‑going filings with the Securities and Exchange Commission, under both
the Securities Act of 1933, as amended and the Securities Exchange Act of 1934,
as amended, including, but not limited to 10‑Q Quarterly Reports, 10‑K Annual
Reports and registration statements to be filed by Landlord during the Term of
this Lease.
Landlord’s right to the statements referred to in Subparagraph (j) shall be
subject to any prohibitions or limitations on disclosure of any such data under
applicable laws or regulations, including, without limitation, the Health
Insurance Portability and Accountability Act (“HIPAA”) or any duly enacted
“Patients’ Bill of Rights” or similar legislation, including such limitations as
may be necessary to preserve the confidentiality of the Facility‑patient
relationship and the physician‑patient privilege. Further, except for statements
or information which are already public, Landlord shall not disclose the
contents of any such statement, except to a Facility Mortgagee, proposed
Facility Mortgagee, lender of Landlord, proposed Lender of Landlord, prospective
investor, prospective purchaser, or Landlord’s attorneys, accountants or agents,
and except as permitted in Section 23.2.
23.2    Public Offering Information. Tenant specifically agrees that Landlord
may include financial information and information concerning the operation of
the Facilities that does not violate the confidentiality of the facility‑patient
relationship and the physician‑patient privilege under applicable laws or
regulations, including HIPAA, in offering memoranda or prospectus, or similar
publications in connection with syndications or public offerings of Landlord’s
securities or interests, and any other reporting requirements under applicable
Federal and State Laws, including those of any successor to Landlord. Tenant
agrees to provide such other reasonable information necessary with respect to
Tenant and the Leased Properties to facilitate a public offering or to satisfy
SEC or regulatory disclosure requirements. Landlord shall provide to Tenant a
copy of any information prepared by Landlord to so be published and Tenant shall
have a reasonable period of time (not to exceed three (3) Business Days) after
receipt of such information to notify Landlord of any corrections. Landlord
shall reimburse Tenant for its out-of-pocket costs to its qualified public
accountants for their services in connection with such public offering
information and interim or “stub” financial information and “comfort letters”
required pursuant to Section 23.1(k) as requested by Landlord.
ARTICLE XXIV    
Tenant hereby makes the following representations and warranties to Landlord and
acknowledges that Landlord is granting the Lease in reliance upon such
representations and warranties. Tenant’s representations and warranties shall
survive the expiration or termination of this Lease, and except to the extent
otherwise specifically limited, shall continue in full force and effect, until
Tenant’s obligations hereunder have been performed in full:
24.1    Organization and Good Standing. Each Tenant Entity is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of its State of organization. Each Tenant, Subtenant and Manager
are qualified to do business in and is in good standing under the laws of the
State in which the Facility operated by each such Tenant Entity is located.
Tenant has delivered true and complete copies of the documents, certificates and
agreements pursuant to which Tenant and Subtenant is organized to do business
(the “Tenant Org Docs”). Attached as Schedule 24.1 is a true and correct copy of
an organizational chart illustrating the ownership structure of each Tenant and
Subtenant.
24.2    Power and Authority. Each Tenant Entity has the power and authority to
execute, deliver and perform this Lease and the other Transaction Documents.
Each Tenant Entity has taken all requisite action necessary to authorize the
execution, delivery and performance of such party’s obligations under this Lease
and the other Transaction Document.
24.3    Enforceability. This Lease and the other Transaction Documents
constitutes a legal, valid, and binding obligation of each Tenant Entity
enforceable in accordance with its terms.
24.4    Consents. Except for the Authorizations and the consent of CIBC Bank,
which has been acquired, the execution, delivery and performance of this Lease
and the other Transaction Documents will not require any consent, approval,
authorization, order, or declaration of, or any filing or registration with, any
court, any Governmental Authority, or any other Person.
24.5    No Violation. The execution, delivery and performance of this Lease and
the other Transaction Document (i) do not and will not conflict with, and do not
and will not result in a breach of, any Tenant Org Docs; and (ii) do not and
will not violate any order, writ, injunction, decree, statute, rule or
regulation applicable to any Tenant Entity or any of the Facilities.
24.6    Reports and Statements. All reports, statements (financial or
otherwise), certificates and other data furnished by or on behalf of and Tenant
Entity to Landlord in connection with this Lease and the other Transaction
Documents, and all representations and warranties made herein or in any
certificate or other instrument delivered in connection herewith and therewith,
are true and correct in all material respects and do not omit to state any
material fact or circumstance necessary to make the statements contained herein
or therein, in light of the circumstances under which they are made, not
misleading as of the date of such report, statement, certificate or other data.
24.7    No Default. There is no existing Event of Default or Unmatured Event of
Default.
24.8    Adverse Matters. Except as set forth on Schedule 24.8, no Tenant Entity
nor any of their respective officers, directors, members, or employees have been
disqualified from participating in either the Medicare or Medicaid programs.
Without limitation of the foregoing, except as set forth on Schedule 24.8, no
Tenant Entity nor any of their respective officers, directors, members or
managing employees has engaged in any activities that are prohibited under
criminal law, or are cause for civil penalties or mandatory or permissive
exclusion from Medicare, or any other state health care program. Other than as
set forth on Schedule 24.8, there is no, and there shall continue to be no,
threatened, existing or pending revocation, suspension, termination, probation,
restriction, limitation or non-renewal affecting any Tenant or any Facility with
regard to participation in Medicare, Medicaid or any other Third Party Payor
Programs or the applicable Authorizations to which any Tenant Entity or Facility
presently or at any time hereafter is/are subject. Except as set forth on
Schedule 24.8, no Tenant Entity or Affiliate of Tenant: (a) is a party to a
Corporate Integrity Agreement with the Office of Inspector General of the
Department of Health and Human Services; (b) has reporting obligations pursuant
to any Settlement Agreement entered into with any Governmental Authorities;
(c) is the subject of any government payor program investigation conducted by
any federal or state enforcement agency; (d) is a defendant in any qui tam or
False Claims Act litigation; or (e) has been served with or received any
currently effective search warrant or subpoena (except in connection with
medical services provided to third-parties who may be defendants or the subject
of investigation into conduct unrelated to the operation of the healthcare
businesses conducted by the Tenant Entities or Affiliates of Tenant). Within
thirty (30) days of Tenant first becoming aware of such matter, Tenant shall
update and supplement Schedule 24.8 with such matters first arising after the
Commencement Date and such updates and supplements shall be effective for all
purposes under this Lease.
24.9    Certification. As of the Commencement Date, each Subtenant has obtained
and holds any and all Authorizations, including, but not limited to, the
Provider Agreements, necessary or advisable to operate its Facility(ies) for its
Primary Intended Use and to be validly licensed and Medicare and Medicaid
certified to operate its applicable Facility in accordance with all applicable
governmental rules and regulations and the requirements of all applicable
Governmental Authorities, including, but not limited to, CMS.
24.10    Provider Agreements. As of the Commencement Date, each Subtenant is
certified by the applicable Health Departments and/or CMS, and is the holder of
valid Provider Agreements with Medicare and Medicaid issued by, the applicable
Health Departments and/or CMS.
ARTICLE XXV    
25.1    Landlord’s Right to Inspect. Tenant shall permit Landlord and its
authorized representatives to inspect the Leased Properties and the books and
records of Tenant and/or Subtenants relating to the operation of the Facilities
during normal business hours at any time without Notice subject to any security,
health, safety or confidentiality requirements, any governmental agency or
insurance requirement relating to the Leased Properties, or imposed by HIPAA or
other law or applicable regulations.
ARTICLE XXVI    
26.1    No Waiver. No failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy consequent upon a
breach hereof, and no acceptance of full or partial payment of Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of any such term. No waiver of any breach shall affect or alter this Lease,
which shall continue in full force and effect with respect to any other then
existing or subsequent breach.
ARTICLE XXVII    
27.1    Remedies Cumulative. To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
of any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Landlord or Tenant of any or all of such
other rights, powers and remedies.
ARTICLE XXVIII    
28.1    Acceptance of Surrender. No surrender to Landlord of this Lease or of
the Leased Properties or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord, and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.
ARTICLE XXIX    
29.1    No Merger of Title. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (i) this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate, and (ii) the fee estate in the
Leased Properties.
29.2    No Partnership. Nothing contained in this Lease will be deemed or
construed to create a partnership or joint venture between Landlord and Tenant
or to cause either party to be responsible in any way for the debts or
obligations of the other or any other party, it being the intention of the
parties that the only relationship hereunder is that of Landlord and Tenant.
ARTICLE XXX    
30.1    Conveyance by Landlord. If Landlord or any successor owner of the Leased
Properties conveys the Leased Properties other than as security for a debt, and
the grantee or transferee of the Leased Properties shall expressly assume all
obligations of Landlord hereunder arising or accruing from and after the date of
such conveyance, Landlord or such successor owner, as the case may be, shall
thereupon be released from all future liabilities and obligations of Landlord
under this Lease arising or accruing from and after the date of such conveyance
or other transfer and all such future liabilities and obligations shall
thereupon be binding upon the new owner.
ARTICLE XXXI    
31.1    Quiet Enjoyment. So long as Tenant pays all Rent as it becomes due and
complies with all of the terms of this Lease and performs its obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Leased
Properties for the Term, free of any claim or other action by Landlord or anyone
claiming by, through or under Landlord, but subject to the Permitted
Encumbrances and all liens and encumbrances hereafter provided for in this Lease
or consented to by Tenant. Except as otherwise provided in this Lease, no
failure by Landlord to comply with the foregoing covenant will give Tenant any
right to cancel or terminate this Lease or abate, reduce or make a deduction
from or offset against the Rent or any other sum payable under this Lease, or to
fail to perform any other obligation of Tenant. Tenant shall, however, have the
right, by separate and independent action, to pursue any claim it may have
against Landlord as a result of a breach by Landlord of the covenant of quiet
enjoyment contained in this Section.
ARTICLE XXXII    
32.1    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid, or by hand delivery or facsimile transmission to the
following address:
To Tenant:                Diversicare Leasing Corp.
c/o Diversicare Healthcare Services Inc.
1621 Galleria Boulevard
Brentwood, TN 37027
Attention: Chief Financial Officer
Telephone No.: (615) 771-7575
Facsimile No.: (615) 771-7409


With copy to            Bass, Berry & Sims PLC
(which shall not        150 Third Avenue South, Suite 2800
constitute notice):    Nashville, TN 37201
Attn: Mark Manner
Telephone No.: (615) 742-6298
Facsimile No.: (615) 742-2897
To Landlord:            c/o Omega Healthcare Investors, Inc.
303 International Circle, Suite 200
                Hunt Valley, Maryland 21030
Attn.: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.: (410) 427-8800
With copy to
Doran Derwent PLLC

(which shall not
5960 Tahoe Dr, SE, Suite 101

constitute notice):
Grand Rapids, Michigan 49546

Attn: Mark E. Derwent
Telephone No.: (616) 451-8690
Facsimile No.: (616) 451-8697
or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender. If Tenant has vacated the Leased Properties,
Landlord’s Notice may be posted on the door of a Leased Property.
ARTICLE XXXIII    
33.1    Appraisers. If it becomes necessary to determine Fair Market Value or
Fair Market Rent for any purpose under this Lease, the party required or
permitted to give Notice of such required determination shall include in the
Notice the name of a person selected to act as appraiser on its behalf. Within
ten (10) days after such Notice, the party receiving such Notice shall give
Notice to the other party of its selection of a person to act as appraiser on
its behalf. The appraisers thus appointed, each of whom must be a member of the
Appraisal Institute (or any successor organization thereto) and experienced in
appraising facilities used for purposes similar to the Primary Intended Use of
the Facilities, shall, within forty-five (45) days after the date of the Notice
appointing the first appraiser, proceed to appraise the Leased Property or
Leased Properties, as the case may be, to determine the Fair Market Value or
Fair Market Rent thereof as of the relevant date (giving effect to the impact,
if any, of inflation between the date of their decision and the relevant date);
provided, however, that if only one appraiser has been so appointed, or if two
appraisers have been so appointed but only one such appraiser has made such
determination within fifty (50) days after the date of the Notice appointing the
first appraiser, then the determination of such appraiser shall be final and
binding upon the parties. To the extent consistent with sound appraisal practice
at the time of any such appraisal, such appraisal shall be made on a basis
consistent with the basis on which the Leased Property or Leased Properties were
appraised for purposes of determining its Fair Market Value at the time of
Landlord’s acquisition thereof. If two appraisers have been appointed and have
made their determinations within the respective requisite periods set forth
above, and if the difference between the amounts so determined does not exceed
ten percent (10%) of the lesser of such amounts, then the Fair Market Value or
Fair Market Rent shall be an amount equal to fifty percent (50%) of the sum of
the amounts so determined. If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two
appraisers shall within twenty (20) days appoint a third appraiser. If no such
appraiser is appointed within such twenty (20) days or within ninety (90) days
of the date of the Notice appointing the first appraiser, whichever is earlier,
either Landlord or Tenant may apply to any court having jurisdiction to have
such appointment made by such court. Any appraiser appointed by the original
appraisers or by such court shall be instructed to determine the Fair Market
Value or Fair Market Rent within forty‑five (45) days after appointment of such
appraiser. The determination of the appraiser which differs most in terms of
dollar amount from the determinations of the other two appraisers shall be
excluded, and the average of the remaining two determinations shall be final and
binding upon Landlord and Tenant as the Fair Market Value or Fair Market Rent of
the Leased Property or Leased Properties, as the case may be. If the Fair Market
Rent is being determined for more than one year, the Fair Market Rent may
include such annual increases, if any, as the appraisers determine to be in
accordance with the terms of this Lease.
This provision for determining by appraisal shall be specifically enforceable to
the extent such remedy is available under applicable law, and any determination
hereunder shall be final and binding upon the parties except as otherwise
provided by applicable law, and judgment may be entered upon such determination
in a court of competent jurisdiction. Landlord and Tenant shall each pay the
fees and expenses of the appraiser appointed by it and each shall pay one‑half
of the fees and expenses of the third appraiser and one‑half of all other costs
and expenses incurred in connection with each appraisal.
ARTICLE XXXIV    
34.1    Breach by Landlord. Landlord shall not be in breach of this Lease unless
Landlord fails to observe or perform any term, covenant or condition of this
Lease on its part to be performed and such failure continues for a period of
thirty (30) days after written Notice specifying such failure and the necessary
curative action is received by Landlord from Tenant. If the failure cannot with
due diligence be cured within a period of thirty (30) days, the failure shall
not be deemed to continue if Landlord, within said thirty (30) day period,
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof. The time within which Landlord shall be obligated
to cure any such failure shall also be subject to extension of time due to Force
Majeure.
34.2    Compliance With Facility Mortgage. Except for payments due under any
Facility Mortgage (which shall be the responsibility of the Mortgagor
thereunder), Tenant covenants and agrees that, to the extent within Tenant’s
control, it will duly and punctually observe, perform and comply with all of the
terms, covenants and conditions (including, without limitation, covenants
requiring the keeping of books and records and delivery of financial statements
and other information) of any Facility Mortgage as to which Tenant has been
given Notice and that it will not directly or indirectly do any act or suffer or
permit any condition or thing to occur that is within Tenant’s control, which
would or might constitute a default under a Facility Mortgage as to which Tenant
has been given Notice. Anything in this Lease to the contrary notwithstanding,
(i) if the time for performance of any act required of Tenant by the terms of a
Facility Mortgage as to which Tenant has been given Notice is shorter than the
time allowed by this Lease for performance of such act by Tenant, then Tenant
shall perform such act within the time limits specified in this Lease and (ii)
Tenant shall not be required to comply with the terms, covenants and conditions
of any Facility Mortgage that materially (i) alter the economic terms of this
Lease, (ii) diminish the rights of Tenant under this Lease in any material
respect, or (iii) increase the obligations of Tenant under this Lease in any
material respect.
ARTICLE XXXV    
35.1    Disposition of Personal Property on Termination. Upon the expiration or
earlier termination of this Lease, Tenant shall immediately surrender, turn over
and deliver to Landlord, without the payment of any additional consideration by
Landlord, all Personal Property then located on or at or used in the operation
of the Leased Properties, other than the items of Personal Property listed on
Schedule 6.3 attached hereto. Upon Landlord’s request, Tenant shall, without any
charge or cost to Landlord, execute and deliver to Landlord such bills of sale,
assignments or other instruments necessary, appropriate or reasonably requested
by Landlord to establish Landlord’s ownership of such Personal Property. Tenant
acknowledges and agrees that, as of the date of this Lease, all of Tenant’s
Personal Property currently located at the Facilities, other than the items of
Personal Property listed on Schedule A attached to this Lease, is Personal
Property that shall be sold, assigned, transferred and conveyed to the Landlord
as provided in Section 6.3, above, upon the expiration or earlier termination of
the Term.
35.2    Facility Trade Names. If this Lease is terminated pursuant to Section
16.1 or Landlord acquires Tenant’s Personal Property pursuant to Section 35.1,
Tenant shall be deemed to have assigned to Landlord the right to use the
Facility Trade Names in the markets in which the Facilities are located, and
Tenant shall not after any such termination use the Facility Trade Names in the
same market in which any Facility is located in connection with any business
that competes with such Facility provided, however, that nothing contained in
this Section 35.2 grants Landlord any right to use the name “Diversicare”, or
any derivative or trademark thereof, and any subsequent trade name adopted
during the Term hereof and which is commonly used as part of a long term
marketing program among multiple facilities by Tenant and Affiliates of Tenant,
for any Leased Property or Facility.
35.3    Transfer of Operational Control of the Facilities. Tenant shall
cooperate fully in transferring operational control of the Facilities to
Landlord or Landlord’s nominee if the Term expires without renewal or purchase
by Tenant upon separate agreement of the parties (there being no purchase option
on the part of Tenant under this Lease), or this Lease is terminated upon the
occurrence of an Event of Default or for any other reason, and shall use its
reasonable best efforts to cause the business conducted at the Facilities to
continue without interruption. To that end, pending completion of the transfer
of the operational control of the Facilities to Landlord or its nominee:
(i)    Tenant will not terminate the employment of any employees without just
cause, or change any salaries, provided, however, that without the advance
written consent of Landlord Tenant may grant pre‑announced wage increases of
which Landlord has knowledge, increases required by written employment
agreements and normal raises to non‑officers at regular review dates; and Tenant
will not hire any additional employees except in good faith in the ordinary
course of business;
(ii)    Tenant will provide all necessary information requested by Landlord or
its nominee for the preparation and filing of any and all necessary applications
or notifications of any federal or state governmental authority having
jurisdiction over a change in the operational control of the Facilities, and any
other information reasonably required to effect an orderly transfer of the
Facilities, and Tenant will use its best efforts to cause all operating health
care licenses to be transferred to Landlord or to Landlord’s nominee;
(iii)    Tenant shall use its best efforts to keep the business and organization
of the Facilities intact and to preserve for Landlord or its nominee the
goodwill of the suppliers, distributors, residents and others having business
relations with Tenant with respect to the Facilities;
(iv)    Tenant shall engage only in transactions or other activities with
respect to the Facilities which are in the ordinary course of its business and
shall perform all maintenance and repairs reasonably necessary to keep the
Facilities in satisfactory operating condition and repair, and shall maintain
the supplies and foodstuffs at levels which are consistent and in compliance
with all health care regulations, and shall not sell or remove any personal
property except in the ordinary course of business and in accordance with the
terms and conditions of this Lease;
(v)    Tenant shall provide Landlord or its nominee with full and complete
information regarding the employees of the Facilities and shall reimburse
Landlord or its nominee for all outstanding accrued employee benefits, including
accrued vacation, sick and holiday pay calculated on a true accrual basis,
including all earned and a prorated portion of all unearned benefits;
(vi)    Tenant shall use its best efforts to obtain the acknowledgment and the
consent of any creditor, landlord or sublandlord, mortgagee, beneficiary of a
deed of trust or security agreement affecting the real and personal properties
of Tenant or any other party whose acknowledgment and/or consent would be
required because of a change in the operational control of the Facilities and
transfer of personal property. The consent must be in form, scope and substance
satisfactory to Landlord or its nominee, including, without limitation, an
acknowledgment in respect to all such contracts, leases, deeds of trust,
mortgage, security agreements, or other agreements that Tenant and all
predecessors or successors‑in‑interest thereto are not in default in respect
thereto, that no condition known to the consenting party exists which with the
giving of notice or lapse of time would result in such a default, and, if
requested, affirmatively consenting to the change in the operational control of
the Facilities;
(vii)    Tenant shall not encourage the transfer of any patients from the
Facilities;
(viii)    Tenant consents to Landlord, or its nominee, seeking to employ any
on-site employees of the Facilities, but neither Landlord nor its nominee shall
have any obligation to employ any employees of the Facilities;
(ix)    To more fully preserve and protect Landlord’s rights under this Section,
Tenant does hereby make, constitute and appoint Landlord its true and lawful
attorney‑in‑fact, for it and in its name, place and stead to execute and deliver
all such instruments and documents, and to do all such other acts and things, as
Landlord may deem to be necessary or desirable to protect and preserve the
rights granted under this Section, including, without limitation, the
preparation, execution and filing with the Board of Health (or similar agency)
of each State or any and all required “Letters of Responsibility” or similar
documents. Tenant hereby grants to Landlord the full power and authority to
appoint one or more substitutes to perform any of the acts that Landlord is
authorized to perform under this Section, with a right to revoke such
appointment of substitution at Landlord’s pleasure. The power of attorney
granted pursuant to this Section is coupled with an interest and therefore is
irrevocable. Any person dealing with Landlord may rely upon the representation
of Landlord relating to any authority granted by this power of attorney,
including the intended scope of the authority, and may accept the written
certificate of Landlord that this power of attorney is in full force and effect.
Photographic or other facsimile reproductions of this executed Lease may be made
and delivered by Landlord, and may be relied upon by any person to the same
extent as though the copy were an original. Anyone who acts in reliance upon any
representation or certificate of Landlord, or upon a reproduction of this Lease,
shall not be liable for permitting Landlord to perform any act pursuant to this
power of attorney. Notwithstanding the foregoing, Landlord covenants with Tenant
that Landlord shall refrain from exercising the power of attorney granted hereby
except in the case of an Event of Default hereunder or in the event of a
default, which, in Landlord’s reasonable judgment, may lead to the suspension or
revocation of any license of Tenant or of any subtenant.
35.4    Intangibles and Personal Property. Notwithstanding any other provision
of this Lease but subject to Section 6.3 relating to the security interest in
favor of Landlord, Landlord’s Personal Property shall not include goodwill nor
shall it include any other intangible personal property that is severable from
Landlord’s “interests in real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto.
ARTICLE XXXVI    
36.1    Arbitration. Except as provided in Section 36.2, if any controversy
arises between the parties hereto as to any of the provisions of this Lease or
the performance thereof, and if the parties are unable to settle the controversy
by agreement or as otherwise provided herein, the controversy shall be decided
by arbitration. The arbitration shall be conducted by three arbitrators who
shall be selected in accordance with the rules and procedures of the American
Arbitration Association. The arbitration shall be conducted in accordance with
the Commercial Rules of the American Arbitration Association in existence at the
time of the subject dispute, but shall not include findings of facts and
conclusions of law unless requested by either party. The decision of the
arbitrators shall be final and binding, and judgment may be entered thereon in
any court of competent jurisdiction. The decision shall set forth in writing the
basis for the decision. In rendering the decision and award, the arbitrators
shall not add to, subtract from or otherwise modify the provisions of this
Lease. The expense of the arbitration shall be divided between Landlord and
Tenant unless otherwise specified in the award. Each party in interest shall pay
the fees and expenses of its own counsel. The arbitration shall be conducted in
Baltimore, Maryland. In any arbitration, the parties shall be entitled to
conduct discovery in the same manner as permitted under Federal Rules of Civil
Procedure 26 through 37, as amended. No provision in this Article shall limit
the right of any party to this Agreement to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after or during the
pendency of any arbitration, and the exercise of such remedies does not
constitute a waiver of the right of either party to arbitration.
36.2    Non-Arbitratable Claims. Notwithstanding anything in this Lease to the
contrary, the parties shall not be obligated to decide in arbitration
controversies arising with respect to:
(a)    the payment of Rent under this Lease,
(b)    the determination of Fair Market Rent (which shall be determined solely
in accordance with Section 33.1),
(c)    any proceedings for eviction and/or to recover possession of one or more
of the Leased Properties,
(d)    any proceeding seeking injunctive relief, to foreclose upon any lien or
security interest, or to exercise remedies after an Event of Default;
(e)    any proceeding with the amounts in controversy in the aggregate in excess
of Two Hundred Fifty Thousand Dollars ($250,000.00);
(f)    any proceeding while Tenant, a Subtenant or Guarantor is in bankruptcy or
insolvency proceedings; or
(g)    whether any given issue is subject to arbitration, it being agreed that
the issue of arbitrability of any issue shall be decided by a court of competent
jurisdiction, not in arbitration.
ARTICLE XXXVII    
37.1    Survival, Choice of law. Anything contained in this Lease to the
contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to the date of expiration or termination of this Lease
shall survive such expiration or termination. If any term or provision of this
Lease or any application thereof is held invalid or unenforceable, the remainder
of this Lease and any other application of such term or provisions shall not be
affected thereby. If any late charges provided for in any provision of this
Lease are based upon a rate in excess of the maximum rate permitted by
applicable law, the parties agree that such charges shall be fixed at the
maximum permissible rate. Neither this Lease nor any provision hereof may be
changed, waived, discharged or terminated except by an instrument in writing and
in recordable form signed by Landlord and Tenant. All the terms and provisions
of this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The headings in this Lease
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof. This Lease shall be governed by and construed in accordance
with the laws of the state of Maryland, as to all matters other than (i) those
matters relating to the enforcement or exercise of any possessory or summary
remedies of Landlord under this Lease, which shall be governed by the laws of
the applicable State or States and (ii) matters which under applicable
procedural conflicts of laws rules require the application of laws of another
State.
37.2    Jurisdiction and Service of Process. TENANT CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF THE STATES OF MARYLAND AND
EACH STATE IN WHICH A FACILITY IS LOCATED, AND AGREES THAT ALL DISPUTES
CONCERNING THIS AGREEMENT BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN
THE STATES OF MARYLAND OR ANY STATE IN WHICH A FACILITY IS LOCATED. TENANT
AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD
PERMISSIBLE UNDER THE LAWS OF THE STATES OF MARYLAND OR ANY STATE IN WHICH A
FACILITY IS LOCATED AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE
AND FEDERAL COURTS OF THE STATES OF MARYLAND OR ANY SUCH STATE.
37.3    Limitation on Recovery. Tenant specifically agrees to look solely to
Landlord’s interest in the Leased Properties for recovery of any judgment from
Landlord, it being specifically agreed that no constituent shareholder, officer
or director of Landlord shall ever be personally liable for any such judgment or
for the payment of any monetary obligation to Tenant. The provision contained in
the foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest or any action not involving the personal
liability of Landlord (original or successor). Furthermore, except as otherwise
expressly provided herein, Landlord (original or successor) shall never be
liable to Tenant for any indirect or consequential damages suffered by Tenant
from whatever cause. Landlord agrees to look solely to the assets of Tenant and
not to any director, officer or shareholder (other than a Guarantor pursuant to
the Guaranty) of Tenant for payment of any monetary obligation to Landlord or
recovery of any judgment from Tenant under this Lease
37.4    Multiple Entities Comprising Tenant. If Tenant consists of more than one
entity, then all entities comprising Tenant shall be jointly and severally
liable for the all of the obligations of Tenant under this Lease.
Notwithstanding the foregoing, however, no Tenant shall, by virtue of this Lease
have any rights to, or title or interest in, the Leased Property or Properties
leased by another Tenant or any obligation to operate the same to the extent it
does not have the license or other authorization necessary or required to do so
under applicable law.
37.5    Waivers. Tenant waives any defense by reason of any disability of
Tenant, and waives any other defense based on the termination of Tenant’s
(including Tenant’s successor’s) liability from any cause. Tenant waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance, and waives
all notices of the existence, creation, or incurring of new or additional
obligations.
37.6    Consents. Whenever the consent or approval of Landlord or Tenant is
required hereunder, Landlord or Tenant may in its sole discretion and without
reason withhold that consent or approval unless otherwise specifically provided.
37.7    Counterparts. This Lease may be executed in separate counterparts, each
of which shall be considered an original when each party has executed and
delivered to the other one or more copies of this Lease.
37.8    Options Personal. The renewal options granted to Tenant in this Lease
are granted solely to Tenant and are not assignable or transferrable except in
connection with a Transfer permitted in ARTICLE XXII.
37.9    Right of Setoff. In addition to and not in limitation of any other right
or remedy under this Lease and the other Lease Documents, Landlord may without
prior notice to any person set off any sum or obligation (whether or not arising
under this Lease) owed by Tenant or any Affiliate of Tenant to Landlord or any
Affiliate of Landlord against any sum or obligation (whether or not arising
under this Lease) owed by Landlord or any Affiliate of Landlord to Tenant or any
Affiliate of Tenant.
37.10    Rights Cumulative. Except as provided herein to the contrary, the
respective rights and remedies of the parties specified in this Lease shall be
cumulative and in addition to any rights and remedies not specified in this
Lease.
37.11    Entire Agreement. There are no oral or written agreements or
representations between the parties hereto affecting this Lease. This Lease
supersedes and cancels any and all previous negotiations, arrangements,
representations, brochures, agreements and understandings, if any, between
Landlord and Tenant.
37.12    Amendments in Writing. Except for Schedule 9.3(a) and Schedule 9.3 (b)
which may be amended as provided in the definition of 7.0% Upgrades and 9.0%
Improvements, no provision of this Lease may be amended except by an agreement
in writing signed by Landlord and Tenant.
37.13    Severability. If any provision of this Lease or the application of such
provision to any person, entity or circumstance is found invalid or
unenforceable by a court of competent jurisdiction, such determination shall not
affect the other provisions of this Lease and all other provisions of this Lease
shall be deemed valid and enforceable.
37.14    Time of the Essence. Except for the delivery of possession of the
Facilities to Tenant, time is of the essence of all provisions of this Lease of
which time is an element.
37.15    Tenant to Pay Reasonable Expenses. Tenant shall pay or reimburse
Landlord for all reasonable costs and expenses incurred by Landlord in
connection with or relating in any way to the administration of this Lease (but
in no event shall Tenant be liable for payment or reimbursement of the
Landlord’s transaction costs, including legal fees, in connection with the
initial documentation and closing of this Lease), including without limitation,
search costs, audit fees, appraisal fees, attorneys’ fees, and other costs paid
or incurred by Landlord in the analysis, administration and enforcement of this
Lease and the other Transaction Documents, the protection and defense of the
rights of Landlord in and to the Leased Properties, the Collateral and the other
Transaction Documents, or as otherwise referred to in this Lease or in the other
Transaction Documents, and all costs and expenses relating to extensions,
amendments, waivers, or consents requested by Tenant, pursuant to this Lease or
any other Transaction Document or any agreements with other parties or
termination of this Lease (collectively, “Reasonable Expenses”). All Reasonable
Expenses for which Tenant is liable shall be reasonably documented in a manner
that generally describes the services rendered, disbursements advanced, or fees
charged or any other amounts for which any party is or may be obligated pursuant
to the terms of this Lease or any other Transaction Document, it being
understood and agreed that certain documentation may be redacted to exclude
confidential or strategic information. All such Reasonable Expenses shall be due
on demand; provided, however, that so long as no Event of Default has occurred
hereunder, Reasonable Expenses incurred after the date of this Lease which are
unrelated to the closing shall be paid on or before the earlier of (i) 30 days
following written notice thereof to Tenant or (ii) the date of expiration or
earlier termination of this Lease. Any Reasonable Expenses not paid when due
shall bear interest at the Overdue Rate.
37.16    MUTUAL WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO:  (i) THIS LEASE, OR ANY OF THE TRANSACTION
DOCUMENTS; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN
OR AMONG THEM; OR (iii) ANY CONDUCT, ACTS OR OMISSIONS OF ANY PARTY HERETO OR
ANY OF THEIR DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY
OTHER PERSONS AFFILIATED WITH THEM; IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
37.17    Electronic Versions of Documents. The exchange of copies of this Lease
(and any amendment thereto) and of signature pages by facsimile transmission
(whether directly from one facsimile device to another by means of a dial-up
connection or whether mediated by the worldwide web), by electronic mail in
"portable document format" (".pdf" format), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Lease (and any amendment thereto) as to the
parties and may be used in lieu of an original Lease (and any amendment thereto)
for all purposes. Signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes. Notwithstanding the
Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001
et seq.), the Uniform Electronic Transactions Act, or any other Legal
Requirement relating to or enabling the creation, execution, delivery, or
recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the parties, no party shall
be deemed to have executed this Lease (or any amendment thereto) or any other
document contemplated by this Lease unless and until such party shall have
executed this Lease or such document on paper by a handwritten original
signature or any other symbol executed or adopted by a party with current
intention to authenticate this Lease or such other document contemplated.
Notwithstanding anything to the contrary contained in this Section 37.16, Tenant
shall provide the Tenant’s handwritten original signature to this Lease (and any
amendment hereto) concurrently with or as soon as reasonably practicable
following the effective date of this Lease (or any applicable amendment hereto).
ARTICLE XXXVIII    
38.1    Commissions. Landlord or Tenant each represent and warrant to the other
that no real estate commission, finder’s fee or the like is due and owing to any
person in connection with this Lease. Landlord and Tenant each agree to save,
indemnify and hold the other harmless from and against any and all claims,
liabilities or obligations for brokerage, finder’s fees or the like in
connection with this Lease or the transactions contemplated hereby, asserted by
any person on the basis of any statement or act alleged to have been made or
taken by that party.
ARTICLE XXXIX    
39.1    Memorandum or Short Form of Lease. Landlord and Tenant shall, promptly
upon the request of either, enter into a Memorandum or Short Form of this Lease,
substantially in the form of attached Exhibit G with such modifications as may
be appropriate under the laws and customs of the States and in the customary
form suitable for recording under the laws of each of the States. Tenant shall
pay all costs and expenses of recording such memorandum or short form of this
Lease.
ARTICLE XL    
40.1    Security Deposit. Landlord acknowledges that it holds the Security
Deposit in the form of one or more letters of credit. Landlord shall continue to
hold the Security Deposit as security for the full and faithful performance by
Tenant of each and every term, provision, covenant and condition of this Lease.
If in the form of cash, the Security Deposit shall be deposited by Landlord into
an account which shall earn interest for the benefit of Tenant, which cash shall
remain on deposit as security and be available to Landlord as provided in this
Article. The Security Deposit shall not be considered an advance payment of Rent
(or of any other sum payable to Tenant under this Lease) or a measure of
Landlord’s damages in case of a default by Tenant. The Security Deposit shall
not be considered a trust fund, and Tenant expressly acknowledges and agrees
that Landlord is not acting as a trustee or in any fiduciary capacity in
controlling or using the Security Deposit. Notwithstanding the foregoing, if at
any time the Security Deposit is in the form of cash, then (i) Landlord shall
maintain the Security Deposit separate and apart from Landlord’s general and/or
other funds and (ii) provided that Tenant is not then in default, Landlord shall
disburse to Tenant the earnings on the Security Deposit on a quarterly basis.
The Security Deposit, less any portion thereof applied as provided in Section
40.3 or the Letter of Credit Agreement, shall be returned to Tenant within sixty
(60) days following the expiration of the Term or earlier termination of this
Lease.
40.2    Additional Security Deposit. If a Facility is affected by any of the
conditions described in Subsection (h) under the definition of Event of Default,
and such condition continues beyond the shorter of (i) the period during which
Tenant is in good faith appealing such condition, and (ii) one-hundred twenty
(120) days (subject to extension to up to one hundred fifty days (150) with
Landlord’s written consent, not to be unreasonably withheld), then Tenant shall
increase the amount of the Security Deposit. The increase (“Increase”) shall be
in an amount equal to the Fair Market Value which the affected Facility would
have if none of the conditions described in Subsection (h) existed with respect
to that Facility and if the Facility had licensed beds equal to the number of
licensed beds in the Facility as of immediately prior to the Event of Default,
an occupancy rate equal to the State average occupancy rate for facilities
utilized for the Primary Intended Use of the Facility, less the actual Fair
Market Value of the Facility. If the parties cannot agree upon the amount of the
Increase, the amount of the Increase shall be determined in accordance with the
arbitration procedures set forth in ARTICLE XXXVI. Tenant may fund the Increase
in equal monthly installments beginning on the first (1st) day of the first
(1st) month following the end of the time periods set forth above and ending on
the earlier of (i) three (3) years thereafter, and (ii) two (2) years prior to
the end of the Term; provided, however, that if the obligation to fund occurs
during the last two (2) years of the Term, the Increase shall be funded
immediately. If an Increase has been funded, the Facility is subsequently no
longer affected by any of the conditions described in Subsection (h), the
Facility has been reopened, and no Event of Default is continuing, the Increase
shall be returned to Tenant. Pending an agreement between Landlord and Tenant as
to the amount of the Increase, Tenant will fund the Increase based upon Tenant’s
good faith estimate of the amount thereof.
40.3    Application of Security Deposit. If Tenant defaults in respect of any of
the terms, provisions, covenants and conditions of this Lease, including, but
not limited to, payment of any Rent and other sums of money payable by Tenant,
Landlord may, but shall not be required to, in addition to and not in lieu of
any other rights and remedies available to Landlord use, apply all or any part
of the Security Deposit to the payment of any sum in default, or any other sum,
including but not limited to, any damages or deficiency in reletting the Leased
Properties, which Landlord may expend or be required to expend by reason of
Tenant’s default. Whenever, and as often as, Landlord has applied any portion of
the Security Deposit to cure Tenant’s default hereunder, Tenant shall, within
ten (10) days after Notice from Landlord, deposit additional money with Landlord
sufficient to restore the Security Deposit to the full amount originally
provided or paid, and Tenant’s failure to do so shall constitute an Event of
Default hereunder without any further Notice.
40.4    Transfer of Security Deposit. If Landlord transfers its interest under
this Lease, Landlord shall assign the Security Deposit to the new landlord and
thereafter Landlord shall have no further liability for the return of the
Security Deposit, and Tenant agrees to look solely to the new landlord for the
return of the Security Deposit. The provisions of the preceding sentence shall
apply to every transfer or assignment of Landlord’s interest under this Lease.
Tenant agrees that it will not assign or encumber or attempt to assign or
encumber the Security Deposit and that Landlord, its successors and assigns, may
return the Security Deposit to the last Tenant in possession at the last address
for Notice given by such Tenant and that Landlord shall thereafter be relieved
of any liability therefor, regardless of one or more assignments of this Lease
or any such actual or attempted assignment or encumbrances of the Security
Deposit.
ARTICLE XLI    
41.1    General REIT Provisions. Tenant understands that, in order for Landlord
or one or more of its’ Affiliate, or any successor Affiliate that is a real
estate investment trust (a “REIT Affiliate“) to qualify as a real estate
investment trust, certain requirements (the “REIT Requirements“) must be
satisfied, including the provisions of Section 856 of the Internal Revenue Code
of 1986, as amended. Accordingly, Tenant agrees, and agrees to cause its
Affiliates, permitted subtenants, if any, and any other parties subject to its
control by ownership or contract, to reasonably cooperate with Landlord to
ensure that the REIT Requirements are satisfied, including providing Landlord or
any REIT Affiliate with information about the ownership of Tenant and its
Affiliates. Tenant agrees, and agrees to cause its Affiliates, upon request by
Landlord or any REIT Affiliate, to take all action reasonably necessary to
ensure compliance with the REIT Requirements. In illustration of the foregoing,
Tenant recognizes and acknowledges that avoiding (a) the loss of REIT status,
(b) the receipt of any income derived under any provision of this Lease that
does not constitute “rents from real property” (in the case of real estate
investment trusts), and (c) the imposition of income, penalty or similar taxes
(each a “REIT Adverse Event”) is of material concern to Landlord and any REIT
Affiliate. In the event that this Lease or any document contemplated hereby
could, in the opinion of counsel to Landlord, result in or cause an Adverse
Event, Tenant agrees to cooperate with Landlord in negotiating an amendment or
modification thereof and shall at the request of Landlord execute and deliver
such documents reasonably required to effect such amendment or modification. Any
amendment or modification shall be structured so that the economic results to
Landlord and Tenant shall be substantially similar to those set forth in this
Lease without regard to such amendment or modification and shall not materially
and adversely increase Tenant’s non-monetary obligations or materially diminish
Tenant’s rights under this Lease. Without limiting any of Landlord’s other
rights pursuant to this provision, Landlord may waive the receipt of any amount
payable to Landlord hereunder and such waiver shall constitute an amendment or
modification of this Lease with respect to such payment.
SIGNATURE PAGES FOLLOW



IN WITNESS WHEREOF, the parties have executed this Master Lease by their duly
authorized officers as of the date first above written.


LANDLORD:
STERLING ACQUISITION, LLC
STEVENS AVENUE PROPERTY, L.L.C.
ST. JOSEPH MISSOURI PROPERTY, L.L.C.
OHIO INDIANA PROPERTY, L.L.C.
NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.
LOUISVILLE DUTCHMANS PROPERTY, L.L.C.
GREENVILLE KENTUCKY PROPERTY, L.L.C.






By:    /s/Megan M. Ames_________________
Name:    Megan M. Ames
Title:    Senior Vice President - Operations


THE STATE OF MARYLAND    )
)
COUNTY OF     BALTIMORE        )
This instrument was acknowledged before me on the ______ day of September, 2018,
by Megan M. Ames, the Senior Vice President - Operations of the above listed
limited liability companies, on behalf of said limited liability companies.
Notary Public
    


TENANT:
DIVERSICARE LEASING CORP.


By:    /s/James R. McKnight, Jr.            
Name:    James R. McKnight, Jr.
Its:    President and Chief Executive Officer


DIVERSICARE OF CHATEAU, LLC
DIVERSICARE OF RIVERSIDE, LLC
DIVERSICARE OF ST. JOSEPH, LLC
DIVERSICARE OF PROVIDENCE, LLC
DIVERSICARE OF ST. THERESA, LLC
DIVERSICARE OF SIENA WOODS, LLC
DIVERSICARE OF BRADFORD PLACE, LLC
DIVERSICARE OF NICHOLASVILLE, LLC
DIVERSICARE OF SENECA PLACE, LLC
DIVERSICARE OF GREENVILLE, LLC
Each a Delaware limited liability company


By:    Diversicare Leasing Company II, LLC, its sole member


By:    /s/James R. McKnight, Jr.            
Name:    James R. McKnight, Jr.
Its:    President and Chief Executive Officer


DIVERSICARE HIGHLANDS, LLC
A Delaware limited liability company


By:    Diversicare Leasing Corp., its sole member


By:    /s/James R. McKnight, Jr.            
Name:    James R. McKnight, Jr.
Its:    President and Chief Executive Officer


Acknowledgement on following page




THE STATE OF _____________    )
)
COUNTY OF _______________    )
This instrument was acknowledged before me on the _____ day of September, 2018,
by James R. McKnight, Jr., the President and Chief Executive Officer of the
above listed corporation and limited liability companies, on behalf of said
corporation and limited liability companies.
Notary Public



LIST OF EXHIBITS AND SCHEDULES TO LEASE


Exhibits A-1 through A-35 –             Description of Land
Exhibits B –                         Facility Trade Names
Exhibit C –                         Permitted Encumbrances
Exhibit D –                         Form of Tenant’s Certificate
Exhibit E –                         Consent of Manager
Exhibit F -                        Approved Improvements Letter
Exhibit G –                         Form of Memorandum and Short Form of Lease
Schedule 1                        List of Landlords
Schedule 2                        List of Tenants
Schedule 3                        Existing Leases
Schedule 6.3                        Excluded Personal Property of Tenant
Schedule 8.5                        Excepted Facilities to Radius Restrictions
Schedule 9.3(a)                    7.0% Upgrades
Schedule 9.3(b)                    9.0% Improvements
Schedule 13.2.5                    Current Maximum Aggregate Coverage
Requirements
Schedule 22.4                         List of Subleases
Schedule 24.1                        Organizational Structure
Schedule 24.8                        Adverse Matters

EXHIBITS A-1 THROUGH A-35
DESCRIPTION OF LAND



EXHIBIT B


FACILITY TRADE NAMES

EXHIBIT C
PERMITTED ENCUMBRANCES


All covenants, easements, restrictions, conditions and other matters of record
with respect to the Leased Properties as of the Commencement Date as to each
Leased Property, except the following: (a) liens for past due real estate taxes
and assessments; (b) mechanic’s liens (other than resulting from the actions of
Landlord and its Affiliates); (c) judgment liens (other than against Landlord
and its Affiliates or, with respect to the Facilities previously covered by the
Terminated Leases only, any predecessor of Landlord not an Affiliate of Tenant);
and (d) monetary liens, mortgages or financing statements for the benefit of any
third-party creditor of Tenant, other than Landlord and its Affiliates.





EXHIBIT D


FORM OF TENANT’S CERTIFICATE
The undersigned (“Tenant”) under that certain Master Lease (the “Lease”) dated
2018 and made with , a (“Landlord”), hereby certifies:
1.    That it is Tenant under the Lease; that attached hereto as Exhibit “A” is
a true and correct copy of the Lease; that the Lease is now in full force and
effect and has not been amended, modified or assigned except as disclosed or
included in Exhibit “A”; and that the Lease constitutes the entire agreement
between Landlord and Tenant.
2.    That there exist no defenses or offsets to enforcement of the Lease; that
there are, as of the date hereof, no breaches or uncured defaults on the part of
Tenant or, to the best of Tenant’s knowledge, Landlord thereunder; and that
Tenant has no notice or knowledge of any prior assignment, hypothecation,
subletting or other transfer of Landlord’s interest in the Lease.
3.    That the Base Rent for the first Lease Year under this Lease is $ . All
Rent which is due has been paid, and there are no unpaid Additional Charges
owing by Tenant under the Lease as of the date hereof. No Base Rent or other
items (including without limitation security deposit and any impound account or
funds) have been paid by Tenant in advance under the Lease except for the
security deposit held by Landlord [in the form of an irrevocable letter of
credit] in the amount of $******* and the monthly installment of Base Rent that
became due on _______.
4.    That Tenant has no claim against Landlord for any security deposit,
impound account or prepaid Rent except as provided in paragraph 3 of this
Certificate.
5.    That there are no actions, whether voluntary or otherwise, pending against
the undersigned under the bankruptcy laws of the United States or any state
thereof, nor has Tenant nor, to the best of Tenant’s knowledge has Landlord
begun any action, or given or received any notice for the purpose of termination
of the Lease.
6.    That there are, as of the date hereof, no breaches or uncured defaults on
the part of Tenant under any other agreement executed in connection with the
Lease.
7.    This Certificate has been requested by Landlord pursuant to Section 19.3
of this Lease and for the benefit of __________________________________
(“Relying Party”). The Relying Party is entitled to rely on the statements of
Tenant contained in this certificate.
8.    All capitalized terms used herein and not defined herein shall have the
meanings for such terms set forth in the Lease.
Dated:    _____, 20__            Tenant:
                                                                       
By:



EXHIBIT E
FORM OF CONSENT OF MANAGER



EXHIBIT F
ADVANCE REQUEST FOR
FUNDING OF APPROVED IMPROVEMENT ITEMS


c/o Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, MD 21030
Attn.: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.: (410) 427-8800




Re:
Master Lease dated as of ___________, 201_ (as amended and in effect from time
to time, collectively, the “Lease”).



Ladies and Gentlemen:


Unless otherwise defined herein, terms used herein with initial capital letters
shall have the same meanings assigned to such terms in the Lease.


In accordance with the terms and conditions of the Lease, __________________
(“Tenant”), desires to obtain an advance on ______________, 201__ in the amount
of $0.00 (each increment shall not be less than $5,000.00) for an Approved
Improvement as more particularly set forth below (the “Advance”).


In order to induce ___________________ (“Landlord”), to make the Advance, Tenant
hereby represents and warrants the following to Landlord:


1.    No Event of Default or Unmatured Event of Default exists under the Lease,
and no Event of Default will occur under the Lease as a result of the Advance
requested herein.


2.    All of Tenant’s representations and warranties under the Lease are true
and correct as of the date hereof, and after giving effect to the making of the
Advance, will continue to be true and correct as of the date on which the
Advance is made.


3.    The requested Advance reimburses or will be used by Tenant to pay for
certain costs incurred in connection with the Approved Improvement completed
pursuant to and in accordance with all of the terms and conditions of the Lease,
which costs are more particularly described in the invoices annexed hereto as
Exhibit A.


4.    Also attached to this request are copies of any receipts or other evidence
verifying the costs of the applicable Approved Improvement.


5.    With respect to any Approved Improvement with a cost exceeding $25,000.00,
attached to this request is an executed certification from an inspecting
architect or other third party acceptable to Landlord describing the completed
Approved Improvement and verifying its completion and value, together with any
affidavits and executed lien waivers from those Persons completing the Approved
Improvement or providing any supplies in connection therewith. All partial or
final, as applicable, lien waivers and releases of lien are annexed hereto as
Exhibit B.


6.The applicable conditions to the making of any Advance as set forth in the
Lease have been satisfied as of the date hereof, including, without limitation,
the Approved Improvement requirements set forth in the Lease.


7.The following information is true and correct as of the date hereof and will
be true and correct as of the date on which the aforesaid requested Advance is
to be made pursuant to the Lease:


Maximum Approved Improvement Funds:


 
$ _________
Less: Amount of Advance requested by Tenant:


 
$0.00
Less: Aggregate amount of all previous Advances requested by Tenant for Approved
Improvements:
 
$0.00
Amount available for Approved Improvements:
 
$0.00



8.The funds may be disbursed by Landlord to Tenant or, at Landlord’s option, may
be paid (i) directly to, and disbursed by, a title agent acceptable to Landlord,
or (ii) paid directly to the party to whom payment is owed. Landlord may, at its
option, acquire title insurance coverage in connection with this draw and all
costs and expense of such coverage shall be included in the Advance.


9.The information set forth herein (including the exhibits and attachments
hereto) is true, correct and complete as of the date hereof and shall continue
to be true, correct and complete as of the date on which the Advance is made,
and Tenant acknowledges that, in connection with making each Advance, Landlord
is relying on the information contained herein (including the attachments
hereto) and certified, both on behalf of the Tenant and the undersigned,
individually, as being true, correct and complete.


Signature Page follows.



TENANT:
______________________, LLC,






By:            __________________
Name:         __________________
Its:         __________________


THE STATE OF_____________    )
)
COUNTY OF________________    )
This instrument was acknowledged before me on the _____ day of _________, 201_,
by __________________, the __________________ of __________________, LLC, a
__________________limited liability company, on behalf of said company.




Notary Public


EXHIBIT A




INVOICES








EXHIBIT B




FINAL LIEN WAIVER AND RELEASE OF LIENS



EXHIBIT G
MEMORANDUM OR SHORT FORM OF LEASE
THIS INSTRUMENT PREPARED BY:
Mark E. Derwent
Doran Derwent PLLC
5960 Tahoe Dr, S.E., Suite 101
Grand Rapids, Michigan 49546
Telephone: 616.451.8690


THIS LEASE, made and entered into as of _____________, 20__, by and between
___________ __________________________________, having its principal office at
303 International Circle, Suite 200, Hunt Valley, MD 21030, as Landlord, and
__________________ Inc., a ___________________, having its principal office at
___________________________, as Tenant with respect to the real property
identified in Exhibit(s) “ “ attached hereto and located in
________________________________________.
WITNESSETH:
1.    For and in consideration of the rents reserved and the other covenants
contained in that certain Lease made by and between the parties hereto and dated
the date hereof (“Lease”), Landlord has and does hereby lease to Tenant, and
Tenant has and does hereby take and rent from Landlord, all of Landlord’s rights
and interest in and to the parcel of real property described in Exhibit(s) “ “
and all fixtures and improvements thereto, and certain personal and other
property as set forth in the Lease.
2.    The Initial Term of the Lease is approximately ____________ (_____) years,
commencing _____________, 200__ and ending on _________________, 200__.
3.    As more particularly provided in the Lease, Tenant may elect to renew the
original term for ___ (_) ___ (_) year optional renewal periods for a maximum
term, if exercised, of_______ (__) years after the Commencement Date.
4.    This instrument is executed and recorded for the purpose of giving notice
of Tenant’s interest in the property covered by the Lease and giving notice of
the existence of the Lease, to which reference is made for a full statement of
the terms and conditions thereof. The respective addresses of the parties hereto
are:
Tenant:
Attn:
Landlord:
Attn:
IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized [officer or officers] and [general partners] [managing
partners], as applicable, all as of the day and date first above written.





Schedule 1
List of Landlords
 
Facility
Landlord
1.    
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg, OH 45694
Sterling Acquisition, LLC
2.    
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland, KY 41102
Sterling Acquisition, LLC
3.    
Canterbury Health Center
1720 Knowles Road
Phoenix City, AL 36867
Sterling Acquisition, LLC
4.    
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson, KY 41143
Sterling Acquisition, LLC
5.    
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook, KY 41171
Sterling Acquisition, LLC
6.    
Hardee Manor Care Center
401 Orange Place
Wauchula, FL 33873
Sterling Acquisition, LLC
7.    
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell, TN 37825
Sterling Acquisition, LLC
8.    
Lynwood Nursing Home
4164 Halls Mill Road
Mobile, AL 36693
Sterling Acquisition, LLC
9.    
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover, TN 37058
Sterling Acquisition, LLC
10.    
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna, TN 37167
Sterling Acquisition, LLC
11.    
Northside Health Care
700 Hutchins Ave
Gadsden, AL 35901
Sterling Acquisition, LLC
12.    
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore, KY 41175
Sterling Acquisition, LLC
13.    
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty, KY 41472
Sterling Acquisition, LLC
14.    
Westside Health Care Center
4320 Judith Lane
Huntsville, AL 35805
Sterling Acquisition, LLC
15.    
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland, KY 41144
Sterling Acquisition, LLC
16.    
Doctors Healthcare
9009 White Rock Trail
Dallas, TX 75238
Sterling Acquisition, LLC
17.    
Estates at Ft. Worth
201 Sycamore School Road
Fort Worth, TX 76134
Sterling Acquisition, LLC
18.    
Heritage Oaks Estates
2001 N. 6th Street
Ballinger, TX 76821
Sterling Acquisition, LLC
19.    
Humble
8450 Will Clayton Parkway
Humble, TX 77338
Sterling Acquisition, LLC
20.    
IHS of Dallas at Treemont
5550 Harvest Hill Road
Dallas, TX 75230
Sterling Acquisition, LLC
21.    
Katy
1525 Tull Drive
Katy, TX 77499
Sterling Acquisition, LLC
22.    
Normandy Terrace
841 Rice Road
San Antonio, TX 78220
Sterling Acquisition, LLC
23.    
Brentwood Terrace
2885 Stillhouse Road
Paris, TX 75460
Sterling Acquisition, LLC
24.    
Highlands Nursing and Rehabilitation Center
1705 Stevens Avenue
Louisville, KY 40205
Stevens Avenue Property, L.L.C.
25.    
Chateau Care Center
811 N. Ninth Street
St. Joseph, MO 64501
St. Joseph Missouri Property, L.L.C.
26.    
Riverside Care Center
1616 Weisenborn Road
St. Joseph, MO 64507
St. Joseph Missouri Property, L.L.C.
27.    
The Inn
3002 N. 18th Street
St. Joseph, MO 64505
St. Joseph Missouri Property, L.L.C.
28.    
Diversicare of Bradford Place (fka Mercy Schroder)
1302 Millville Avenue
Hamilton, OH 45013
Ohio Indiana Property, L.L.C.
29.    
Diversicare of Providence
4915 Charlestown Road
New Albany, IN 47150
Ohio Indiana Property, L.L.C.
30.    
Diversicare of Siena Woods
6125 North Main Street
Dayton, OH 45415
Ohio Indiana Property, L.L.C.
31.    
Diversicare of St. Theresa
7010 Rowan Hill Drive
Cincinnati, OH 45227
Ohio Indiana Property, L.L.C.
32.    
Royal Manor Health Care
100 Sparks Avenue
 Nicholasville, KY 40356
Nicholasville Kentucky Property, L.L.C.
33.    
Twinbrook Nursing and Rehabilitation Center
3526 Dutchman's Lane
 Louisville, KY 40205
Louisville Dutchmans Property, L.L.C.
34.    
Belle Meade Home
521 Greene Dr.
Greenville, KY 42345
Greenville Kentucky Property, L.L.C.




Schedule 2
List of Tenants
 
Facility
Tenant
1.    
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg, OH 45694
Diversicare Leasing Corp.
2.    
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland, KY 41102
Diversicare Leasing Corp.
3.    
Canterbury Health Center
1720 Knowles Road
Phoenix City, AL 36867
Diversicare Leasing Corp.
4.    
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson, KY 41143
Diversicare Leasing Corp.
5.    
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook, KY 41171
Diversicare Leasing Corp.
6.    
Hardee Manor Care Center
401 Orange Place
Wauchula, FL 33873
Diversicare Leasing Corp.
7.    
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell, TN 37825
Diversicare Leasing Corp.
8.    
Lynwood Nursing Home
4164 Halls Mill Road
Mobile, AL 36693
Diversicare Leasing Corp.
9.    
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover, TN 37058
Diversicare Leasing Corp.
10.    
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna, TN 37167
Diversicare Leasing Corp.
11.    
Northside Health Care
700 Hutchins Ave
Gadsden, AL 35901
Diversicare Leasing Corp.
12.    
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore, KY 41175
Diversicare Leasing Corp.
13.    
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty, KY 41472
Diversicare Leasing Corp.
14.    
Brookshire Health Care Center
4320 Judith Lane
Huntsville, AL 35805
Diversicare Leasing Corp.
15.    
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland, KY 41144
Diversicare Leasing Corp.
16.    
Doctors Healthcare
9009 White Rock Trail
Dallas, TX 75238
Diversicare Leasing Corp.
17.    
Estates at Ft. Worth
201 Sycamore School Road
Fort Worth, TX 76134
Diversicare Leasing Corp.
18.    
Heritage Oaks Estates
2001 N. 6th Street
Ballinger, TX 76821
Diversicare Leasing Corp.
19.    
Humble
8450 Will Clayton Parkway
Humble, TX 77338
Diversicare Leasing Corp.
20.    
IHS of Dallas at Treemont
5550 Harvest Hill Road
Dallas, TX 75230
Diversicare Leasing Corp.
21.    
Katy
1525 Tull Drive
Katy, TX 77499
Diversicare Leasing Corp.
22.    
Normandy Terrace
841 Rice Road
San Antonio, TX 78220
Diversicare Leasing Corp.
23.    
Brentwood Terrace
2885 Stillhouse Road
Paris, TX 75460
Diversicare Leasing Corp.
24.    
Highlands Nursing and Rehabilitation Center
1705 Stevens Avenue
Louisville, KY 40205
Diversicare Highlands, LLC
25.    
Chateau Care Center
811 N. Ninth Street
St. Joseph, MO 64501
Diversicare of Chateau, LLC
26.    
Riverside Care Center
1616 Weisenborn Road
St. Joseph, MO 64507
Diversicare of Riverside, LLC
27.    
The Inn
3002 N. 18th Street
St. Joseph, MO 64505
Diversicare of St. Joseph, LLC
28.    
Diversicare of Bradford Place (fka Mercy Schroder)
1302 Millville Avenue
Hamilton, OH 45013
Diversicare of Bradford Place, LLC
29.    
Diversicare of Providence
4915 Charlestown Road
New Albany, IN 47150
Diversicare of Providence, LLC
30.    
Diversicare of Siena Woods
6125 North Main Street
Dayton, OH 45415
Diversicare of Siena Woods, LLC
31.    
Diversicare of St. Theresa
7010 Rowan Hill Drive
Cincinnati, OH 45227
Diversicare of St. Theresa, LLC
32.    
Royal Manor Health Care
100 Sparks Avenue
 Nicholasville, KY 40356
Diversicare of Nicholasville, LLC
33.    
Twinbrook Nursing and Rehabilitation Center
3526 Dutchman's Lane
 Louisville, KY 40205
Diversicare of Senaca Place, LLC
34.    
Belle Meade Home
521 Greene Dr.
Greenville, KY 42345
Diversicare of Greenville, LLC




Schedule 3
Existing Leases
I. Expiring Lease.    
Consolidated Amended and Restated Master Lease dated as of November 8, 2000, but
effective as of October 1, 2000, by Sterling Acquisition Corp., as Lessor, and
Diversicare Leasing Corp., as Lessee, as amended by that certain First Amendment
to Consolidated Amended and Restated Master Lease dated September 30, 2001, as
further amended by that certain Second Amendment to Consolidated Amended and
Restated Master Lease dated June 15, 2005, as further amended by that certain
Third Amendment to Consolidated Amended and Restated Master Lease dated as of
October 20, 2006, but effective as of October 1, 2006, as further amended by
that certain Fourth Amendment to Consolidated, Amended and Restated Master Lease
dated as of April 1, 2007, as further amended by that certain Fifth Amendment to
Consolidated, Amended and Restated Master Lease dated as of August 10, 2007, as
further amended by that certain Sixth Amendment to Consolidated Amended and
Restated Master Lease dated as of March 14, 2008, as further amended by that
certain Seventh Amendment to Consolidated Amended and Restated Master Lease
dated as of October 24, 2008, as further amended by that certain Eighth
Amendment to Consolidated Amended and Restated Master Lease dated as of March
31, 2009, as further amended by that certain Ninth Amendment to Consolidated
Amended and Restated Master Lease dated as of May 5, 2009, as further amended by
that certain Tenth Amendment to Consolidated Amended and Restated Master Lease
dated as of September 8, 2009, as further amended by that certain Eleventh
Amendment to Consolidated Amended and Restated Master Lease dated April 18,
2011, and as further amended by that certain Twelfth Amendment to Consolidated
Amended and Restated Master Lease dated as of January 22, 2013, as further
amended by that certain Thirteenth Amendment to Consolidated Amended and
Restated Master Lease dated August 1, 2013, as further amended by that certain
Fourteenth Amendment to Consolidated Amended and Restated Master Lease dated
January 31, 2014, as further amended by that certain Fifteenth Amendment to
Consolidated Amended and Restated Master Lease dated June 30, 2014.
II. Terminated Leases.
1. Lease dated August 23, 2012 between Stevens Avenue Property, L.L.C., as
Lessor, and Diversicare Highlands, LLC, as Lessee, together with the
Commencement Date Addendum to Lease dated September 24, 2012, as amended by that
certain First Amendment to Lease dated July 31, 2013, as further amended by that
certain Second Amendment to Lease dated as of November 8, 2013, as further
amended by that certain Third Amendment to Lease dated August 15, 2014 and as
further amended by that certain Fourth Amendment to Lease dated September 30,
2014.
2.    Lease dated July 31, 2013 between Louisville Dutchmans Property, L.L.C.,
as Lessor, and Diversicare of Seneca Place, LLC, as Lessee, together with
Commencement Date Addendum to Lease dated August 22, 2013, as amended by that
certain First Amendment to Lease dated November 8, 2013, as further amended by
that certain Second Amendment to Lease dated August 15, 2014, as further amended
by that certain Third Amendment to Lease dated September 30, 2014, as further
amended by that certain Fourth Amendment to Lease dated December 5, 2014 and as
further amended by that certain Fifth Amendment to Lease dated January 20, 2016.
3.    Master Lease dated September 27, 2013 among Ohio Indiana Property, L.L.C.,
as Lessor, and Diversicare of Providence, LLC, Diversicare of Siena Woods, LLC,
Diversicare of St. Theresa and Diversicare of Bradford Place, LLC, as Lessee, as
amended by that certain First Amendment to Master Lease dated November 8, 2013,
as further amended by that certain Second Amendment to Master Lease dated August
15, 2014 and as further amended by that certain Third Amendment to master Lease
dated as of September 30, 2014.
4. Lease dated as of May 28, 2014 by and between Nicholasville Kentucky
Property, L.L.C., a Delaware limited liability company (“Lessor”) and
Diversicare of Nicholasville, LLC, a Delaware limited liability company
(“Lessee”), commencing June 1, 2014, as amended by that certain First Amendment
to Lease dated as of August 15, 2014, as further amended by that certain Second
Amendment to Lease dated as of September 30, 2014, as further amended by that
certain Third Amendment to Lease dated as of January 9, 2015, and as further
amended by Fourth Amendment to Lease dated as of ____________, 2016.
5.    Master Lease dated as of June 25, 2014 by and between St. Joseph Missouri
Property, L.L.C., a Delaware limited liability company (“Lessor”) and
Diversicare of Chateau, LLC, a Delaware limited liability company, Diversicare
of Riverside, LLC, a Delaware limited liability company, and Diversicare of St.
Joseph, LLC, a Delaware limited liability company (collectively , “Lessee”),
commencing July 1, 2014, as amended by that certain First Amendment to Master
Lease dated as of August 15, 2014 and as further amended by that certain Second
Amendment to Master Lease dated as of September 30, 2014.
6.    Lease dated September 30, 2014 by and between Greeneville Kentucky
Property, L.L.C., a Delaware limited liability company ( “Lessor”) and
Diversicare of Greeneville, LLC, a Delaware limited liability company
(“Lessee”), commencing October 1, 2014.









Schedule 6.3


Excluded Personal Property of Tenant


1.
Tenant’s continuous quality improvement program, manuals and materials;
management information systems; policy, procedure and educational manuals and
materials and similar proprietary property.

2.
Computer hardware, and related equipment which is integrated with the computer
system maintained by DHSI, and computer software, provided, however, that Tenant
shall cause all data that is reasonably necessary for the continuing operation
of one or more of the Facilities, and which may be accessed through such
computers or software, to be made available to Landlord in a reasonably
accessible form without material cost to Landlord.






Schedule 8.5
Excepted Facilities to Radius Restriction




Alabama        Windsor House            Huntsville, Alabama
Big Springs Huntsville, Alabama
     









Schedule 9.3(a)
7.0% Upgrades







Schedule 9.3(b)


9.0% Improvements





Schedule 13.2.5
Current Maximum Aggregate Coverage
1. The following Facilities are insured under a policy with a Twelve Million
Dollar ($12,000,000.00) policy maximum aggregate:


Diversicare of Chateau
Diversicare of Riverside
Diversicare of St. Joseph
Diversicare of Nicholasville





2. The following Facilities are insured under a policy with a Ten Million Dollar
($10,000,000.00) policy maximum aggregate:
                                                                                                   
 
Diversicare of Seneca Place
Diversicare of Greenville
Diversicare of Highlands





3. The following Facilities are insured under a policy with a Twelve Million
Dollar ( $12,000,000.00) policy maximum aggregate:


Diversicare of St. Theresa
Diversicare of Bradford Place
Diversicare of Siena Woods



4. The remaining 23 Facilities are insured under the Insurance Captive which has
an overall policy maximum aggregate of Five Million Dollars ( $5,000,000.00):


Brookshire Healthcare Center
 
Canterbury Healthcare Facility
 
Lynwood Nursing Home
 
Northside Health Care
 
Hardee Manor Healthcare
 
Boyd Nursing & Rehabilitation Center
 
Carter Nursing & Rehabilitation Center
 
Elliott Nursing & Rehabilitation Center
 
South Shore Nursing & Rehabilitation Center
 
West Liberty Nursing & Rehabilitation Center
 
Wurtland Nursing & Rehabilitation Center
 
Best Care Nursing & Rehabilitation Center;
 
Diversicare of Claiborne, previously dba Laurel Manor
 
Diversicare of Dover, previously dba Manor House of Dover
 
Diversicare of Smyrna, previously dba Mayfield Rehabilitation and Special Care
Center
 
Diversicare Ballinger, LLC
 
Diversicare Doctors, LLC
 
Diversicare Estates, LLC
 
Diversicare Humble, LLC
 
Diversicare Katy, LLC
 
Diversicare Normandy Terrace, LLC
 
Diversicare Treemont, LLC
 
Diversicare Paris, LLC
 


















Schedule 22.4
List of Subleases*
1.    
Doctors Healthcare
9009 White Rock Trail
Dallas, TX 75238
Diversicare Texas I, LLC
Master Sublessor
Diversicare Doctors, LLC
Sublessee
2.    
Estates at Ft. Worth
201 Sycamore School Road
Fort Worth, TX 76134
Diversicare Texas I, LLC
Master Sublessor
Diversicare Estates, LLC
Sublessee
3.    
Heritage Oaks Estates
2001 N. 6th Street
Ballinger, TX 76821
Diversicare Texas I, LLC
Master Sublessor
Diversicare Ballinger, LLC
Sublessee
4.    
Humble
8450 Will Clayton Parkway
Humble, TX 77338
Diversicare Texas I, LLC
Master Sublessor
Diversicare Humble, LLC
Sublessee
5.    
IHS of Dallas at Treemont
5550 Harvest Hill Road
Dallas, TX 75230
Diversicare Texas I, LLC
Master Sublessor
Diversicare Treemont, LLC
Sublessee
6.    
Katy
1525 Tull Drive
Katy, TX 77499
Diversicare Texas I, LLC
Master Sublessor
Diversicare Katy, LLC
Sublessee
7.    
Normandy Terrace
841 Rice Road
San Antonio, TX 78220
Diversicare Texas I, LLC
Master Sublessor
Diversicare Normandy Terrace, LLC
Sublessee


8.    
Brentwood Terrace
2885 Stillhouse Road
Paris, TX 75460
Diversicare Texas I, LLC
Master Sublessor
Diversicare Paris, LLC
Sublessee
9.    
All of the Facilities listed in Items 1-8, above


Diversicare Leasing Corp.
Sublessor
Diversicare Texas I, LLC
Master Sublessee
10.    
Diversicare of Providence
4915 Charlestown Road
New Albany, IN 47150
Diversicare of Providence, LLC
Sublessor
Daviees Community Hospital, an Indiana county hospital, Sublessee



*Diversicare Texas I, LLC, is a wholly owned subsidiary of Diversicare Leasing
Corp. Each of the entities listed in Items 1-8 is a wholly owned subsidiary of
Diversicare Texas I, LLC.







Schedule 24.1
Tenant Organizational Structure





Schedule 24.8
Adverse Matters
This Schedule 24.8 shall be deemed to include matters provided or furnished by
Tenant or any Guarantor to Landlord pursuant to the terms and provisions of
other Sections of this Lease, including but not limited to those disclosures
required by Section 23.1.
Civil Investigative Demand ("CID")


In July 2013, the Company learned that the United States Attorney for the Middle
District of Tennessee ("DOJ") had commenced a civil investigation of potential
violations of the False Claims Act ("FCA").  In October 2014, the Company
learned that the investigation was started by the filing under seal of a false
claims action against the two centers that were subject of the original civil
investigative demand ("CID"). In connection with this matter, between July 2013
and early February 2016, the Company received three civil investigative demands
(a form of subpoena) for documents. The Company has responded to those demands
and also provided voluntarily additional information requested by the DOJ. The
DOJ has also taken testimony from current and former employees of the Company.
In May 2018, the Company learned that a second FCA complaint had been filed in
late 2016 relating to the Company’s practices and policies for rehabilitation
therapy at some of its facilities. The government’s investigation relates to the
Company’s practices and policies for rehabilitation and other services at all of
its facilities, for preadmission evaluation forms ("PAEs") required by TennCare
and for Pre-Admission Screening and Resident Reviews ("PASRRs") required by the
Medicare program.


In June 2016, the Company received an authorized investigative demand (a form of
subpoena) for documents in connection with a criminal investigation by the DOJ
related to our practices with respect to PAEs and PASRRs, and the Company has
provided documents responsive to this subpoena and continues to provide
additional information as requested. The Company cannot predict the outcome of
these investigations or the related lawsuits, and the outcome could have a
materially adverse effect on the Company, including the imposition of treble
damages, criminal charges, fines, penalties and/or a corporate integrity
agreement.






A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.

